

FIRST AMENDMENT
FIRST AMENDMENT, dated as of April 12, 2013 (this “First Amendment”), to the
CREDIT AGREEMENT, dated as of June 21, 2011, (as amended, supplemented or
otherwise modified prior to giving effect to this First Amendment (including as
amended and restated as of October 11, 2012), the “Credit Agreement”), among
TRIMAS CORPORATION (“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”),
the subsidiary borrowers from time to time parties thereto, the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto.
W I T N E S S E T H:
WHEREAS, Holdings, the Parent Borrower, the Lenders and the Administrative Agent
are parties to the Credit Agreement;
WHEREAS, Holdings and the Parent Borrower have requested, and the Lenders and
the Administrative Agent have agreed to enter into this amendment of the Credit
Agreement;
WHEREAS, the Parent Borrower has requested that J.P. Morgan Europe Limited act
as Foreign Currency Agent upon the First Amendment Effective Date (as defined
below) and J.P. Morgan Europe Limited has agreed to act in such capacity; and
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
I. DEFINED TERMS
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.
II. AMENDMENT TO THE CREDIT AGREEMENT
The Credit Agreement is hereby amended as of the First Amendment Effective Date
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text*) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.
The Credit Agreement is further amended as of the First Amendment Effective Date
by appending to it Schedules 1.01(c), 1.01(d) and 1.01(e), in the forms of
Exhibits B, C and D hereto, respectively, which Exhibits shall become part of
the Credit Agreement.
The Administrative Agent is hereby authorized by Revolving Lenders having
Revolving Exposures and unused Revolving Commitments representing more than 50%
of the sum of the total Revolving Exposures and unused Revolving Commitments
(the “Required Revolving Lenders”) to enter into such Loan Documents and to take
such other actions as may be required to give effect to the transactions
contemplated hereby.
III. EFFECTIVENESS

* For purposes of this Exhibit 10.8, double-underlined text will be displayed as
single-underlined text.




509265-1724-14872-13879205

--------------------------------------------------------------------------------



This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) on which all of the following conditions precedent have been
satisfied or waived:
(i)
the Administrative Agent shall have received this First Amendment, duly executed
and delivered by a duly authorized officer of each of (A) Holdings, (B) the
Parent Borrower, (C) JPMorgan Chase Bank, N.A., as the Fronting Lender, (D) J.P.
Morgan Europe Limited, as Foreign Currency Agent, (E) the Administrative Agent
and (F) the Required Revolving Lenders.

(ii)
the Administrative Agent shall have received an executed Acknowledgement and
Confirmation, in the form attached hereto as Exhibit E, from an authorized
officer of each Loan Party;

(iii)
the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the First
Amendment Effective Date) of Cahill Gordon & Reindel LLP, in form and substance
reasonably satisfactory to the Administrative Agent. Each of Holdings and the
Parent Borrower hereby requests such counsel to deliver such opinion;

(iv)
the Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the First Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any Loan Document;

(v)
the Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Parent Borrower, the
authorization of this Amendment and any related transactions and any other legal
matters relating to the Parent Borrower, this Amendment or any related documents
or transactions, all in form and substance satisfactory to the Administrative
Agent and its counsel; and

(vi)
the Administrative Agent shall have received a certificate, dated the First
Amendment Effective Date and signed by a Responsible Officer of the Parent
Borrower, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.02 of the Credit Agreement.

IV. MISCELLANEOUS
A.
Effect on the Loan Documents.

(i)
Except as specifically amended hereby, the provisions of the Credit Agreement
are and shall remain in full force and effect and are hereby in all respects
ratified and confirmed.

(ii)
The execution, delivery and effectiveness of this First Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.








509265-1724-14872-13879205

--------------------------------------------------------------------------------



(iii)
On and after the First Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof”, or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement after giving effect to this First Amendment.

(iv)
The Parent Borrower and the other parties hereto acknowledge and agree that this
First Amendment shall constitute a Loan Document.

B.Counterparts. This First Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single document. Delivery of an executed counterpart of a signature page of this
First Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this First Amendment.
C.Foreign Currency Agent. By execution of this First Amendment, J.P. Morgan
Europe Limited hereby agrees to act as Foreign Currency Agent under the Credit
Agreement.
D.Designation of Foreign Subsidiary Borrowers. Notwithstanding anything to the
contrary contained in Section 2.20 of the Credit Agreement, the Required
Revolving Lenders agree that delivery of the Foreign Security Documents and the
satisfaction of the Foreign Security Collateral and Guarantee Requirement by
each of Rieke-Lamons Nederland Holdings B.V., TriMas Corporation Limited, TriMas
Australia UK Holdings, Ltd., TriMas Holdings Australia Pty. Ltd. and TriMas
Corporation Pty. Ltd. (each a “New Foreign Borrower”) shall not be a condition
to such entity’s designation as a Foreign Subsidiary Borrower under the Credit
Agreement; provided that within 30 days of each New Foreign Borrower’s
designation as a Foreign Subsidiary Borrower under the Credit Agreement (or such
later date as may be agreed to by the Administrative Agent in its sole
discretion), Holdings and the Parent Borrower shall cause such New Foreign
Borrower to deliver the Foreign Security Documents and satisfy the Foreign
Security Guarantee and Collateral Agreement.
E.GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
F.Expenses. The Parent Borrower agree to pay or reimburse the Administrative
Agent for all of its reasonable and invoiced out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
First Amendment, including, without limitation, the reasonable and invoiced
fees, charges and disbursements of one counsel to the Administrative Agent.


[Remainder of Page Intentionally Left Blank]











509265-1724-14872-13879205

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
TRIMAS CORPORATION
 
 
By:
/s/ Robert J. Zalupski
 
Name: Robert J. Zalupski
 
Title: Vice President Finance, Corporate
 
Development and Treasurer
 
 
TRIMAS COMPANY LLC
 
 
By:
/s/ Robert J. Zalupski
 
Name: Robert J. Zalupski
 
Title: Vice President and Treasurer






























509265-1724-14872-13879205

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Fronting Lender and a Lender
 
 
By:
/s/ Krys Szremski
 
Name: Krys Szremski
 
Title: Vice President








509265-1724-14872-13879205

--------------------------------------------------------------------------------



J.P. MORGAN EUROPE LIMITED, as Foreign
Currency Agent
 
 
By:
/s/ Altan Kayaalp
 
Name: Altan Kayaalp
 
Title: Executive Director










509265-1724-14872-13879205

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Gregory J. Bosio
 
Name: Gregory J. Bosio
 
Title: Vice President








509265-1724-14872-13879205

--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Suzannah Valdivia
 
Name: Suzannah Valdivia
 
Title: Vice President










509265-1724-14872-13879205

--------------------------------------------------------------------------------



RBS CITIZENS, N.A, as a Lender
 
 
By:
/s/ Megan Livingston
 
Name: Megan Livingston
 
Title: Vice President










509265-1724-14872-13879205

--------------------------------------------------------------------------------



Wells Fargo Bank, N.A., as a Lender
 
 
By:
/s/ John D. Brady
 
Name: John D. Brady
 
Title: Managing Director










509265-1724-14872-13879205

--------------------------------------------------------------------------------



Compass Bank, as a Lender
 
 
By:
/s/ Debbie Sowards
 
Name: Debbie Sowards
 
Title: Senior Vice President










509265-1724-14872-13879205

--------------------------------------------------------------------------------



PNC Bank, National Association, as a Lender
 
 
By:
/s/ Richard C. Hampson
 
Name: Richard C. Hampson
 
Title: Senior Vice President










509265-1724-14872-13879205

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Jeffrey S. Johnson
 
Name: Jeffrey S. Johnson
 
Title: Vice President










509265-1724-14872-13879205

--------------------------------------------------------------------------------



COMERICA BANK, as a Lender
 
 
By:
/s/ Jeffrey S. Malkiewicz
 
Name: Jeffrey S. Malkiewicz
 
Title: Account Officer










509265-1724-14872-13879205

--------------------------------------------------------------------------------



DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
 
 
By:
/s/ Erin Morrissey
 
Name: Erin Morrissey
 
Title: Director
 
 
By:
/s/ Marcus M. Tarkington
 
Name: Marcus M. Tarkington
 
Title: Director










509265-1724-14872-13879205

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender
 
 
By:
/s/ Michelle Latzoni
 
Name: Michelle Latzoni
 
Title: Authorized Signatory










509265-1724-14872-13879205

--------------------------------------------------------------------------------



The Huntington National Bank, as a Lender
 
 
By:
/s/ Steven J. McCormack
 
Name: Steven J. McCormack
 
Title: Vice President










509265-1724-14872-13879205

--------------------------------------------------------------------------------



Branch Banking and Trust Company, as a Lender
 
 
By:
/s/ Eric Searls
 
Name: Eric Searls
 
Title: Senior Vice President










509265-1724-14872-13879205

--------------------------------------------------------------------------------



THE NORTHERN TRUST COMPANY, as a Lender
 
 
By:
/s/ Phillip McCaulay
 
Name: Phillip McCaulay
 
Title: Vice President
















509265-1724-14872-13879205

--------------------------------------------------------------------------------



EXHIBIT A
EXECUTION VERSION CONFORMED COPY REFLECTING
FIRST AMENDMENT, DATED AS OF APRIL 12, 2013


 





CREDIT AGREEMENT


dated as of June 21, 2011,
as amended and restated as of October 11, 2012


among


TRIMAS CORPORATION,


TRIMAS COMPANY LLC,


The Subsidiary Term Borrowers Party Hereto,
The Foreign Subsidiary Borrowers Party Hereto,
The Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,


J.P. MORGAN EUROPE LIMITED,
as Foreign Currency Agent,


BANK OF AMERICA, N.A.,
as Syndication Agent,


KEYBANK NATIONAL ASSOCIATION,
RBS CITIZENS, N.A.
and
WELLS FARGO BANK, N.A.,
as Documentation Agents
___________________________


J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners




 












509265-1724-14872-13879205

--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
 
 
 
Page
ARTICLE I Definitions
 
 
SECTION 1.01 Defined Terms
1


5


SECTION 1.02 Classification of Loans and Borrowings
1


5


SECTION 1.03 Terms Generally
35


42


SECTION 1.04 Accounting Terms; GAAP
35


42


ARTICLE II The Credits
35


43


SECTION 2.01 Commitments
36


43


SECTION 2.02 Loans and Borrowings
36


43


SECTION 2.03 Requests for Borrowings
36


44


SECTION 2.04 Swingline Loans
37


46


SECTION 2.05 Letters of Credit
39


47


SECTION 2.06 Funding of Borrowings
43


53


SECTION 2.07 Interest Elections
44


54


SECTION 2.08 Termination and Reduction of Commitments
45


55


SECTION 2.09 Repayment of Loans; Evidence of Debt
46


56


SECTION 2.10 Amortization of Term Loans
46


57


SECTION 2.11 Prepayment of Loans
48


58


SECTION 2.12 Fees
50


61


SECTION 2.13 Interest
51


62


SECTION 2.14 Alternate Rate of Interest
52


63


SECTION 2.15 Increased Costs
52


63


SECTION 2.16 Break Funding Payments
53


65


SECTION 2.17 Taxes
54


66


SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
56


68


SECTION 2.19 Mitigation Obligations; Replacement of Lenders
58


70


SECTION 2.20 Designation of Foreign Subsidiary Borrowers
59


71


SECTION 2.21 Incremental Facilities
59


72


SECTION 2.22 Defaulting Lenders
62


75


SECTION 2.23 Extensions
64


77


SECTION 2.24 Foreign Currency Participations; Conversion of Foreign Currency
Loans
 
80


SECTION 2.25 Currency Fluctuations
 
82


ARTICLE III Representations and Warranties
67


82


SECTION 3.01 Organization; Powers
67


82


SECTION 3.02 Authorization; Enforceability
67


82


SECTION 3.03 Governmental Approvals; No Conflicts
67


82


SECTION 3.04 Financial Condition; No Material Adverse Change
67


83






i


509265-1724-13879091

--------------------------------------------------------------------------------



SECTION 3.05 Properties
68


83


SECTION 3.06 Litigation and Environmental Matters
68


84


SECTION 3.07 Compliance with Laws and Agreements
69


84


SECTION 3.08 Investment Company Status
69


84


SECTION 3.09 Taxes
69


84


SECTION 3.10 ERISA
69


84


SECTION 3.11 Disclosure
69


85


SECTION 3.12 Subsidiaries
70


85


SECTION 3.13 Insurance
70


85


SECTION 3.14 Labor Matters
70


85


SECTION 3.15 Solvency
70


85


SECTION 3.16 Senior Indebtedness
70


86


SECTION 3.17 Security Documents
70


86


SECTION 3.18 Federal Reserve Regulations
71


87


SECTION 3.19 OFAC; Anti-Money Laundering; PATRIOT Act
71


87


ARTICLE IV Conditions
72


87


SECTION 4.01 Effective Date
72


87


SECTION 4.02 Each Credit Event
74


89


SECTION 4.03 Credit Events Relating to Foreign Subsidiary Borrowers
74


89


SECTION 4.04 Restatement Effective Date
74


90


ARTICLE V Affirmative Covenants
76


91


SECTION 5.01 Financial Statements and Other Information
76


91


SECTION 5.02 Notices of Material Events
78


93


SECTION 5.03 Information Regarding Collateral
78


93


SECTION 5.04 Existence; Conduct of Business
79


94


SECTION 5.05 Payment of Obligations
79


94


SECTION 5.06 Maintenance of Properties
79


94


SECTION 5.07 Insurance
79


95


SECTION 5.08 Casualty and Condemnation
80


95


SECTION 5.09 Books and Records; Inspection and Audit Rights
80


95


SECTION 5.10 Compliance with Laws
80


95


SECTION 5.11 Use of Proceeds and Letters of Credit
80


95


SECTION 5.12 Additional Subsidiaries
80


96


SECTION 5.13 Further Assurances
80


96


SECTION 5.14 Ratings
81


96


ARTICLE VI Negative Covenants
81


96


SECTION 6.01 Indebtedness; Certain Equity Securities
81


97


SECTION 6.02 Liens
84


99


SECTION 6.03 Fundamental Changes
86


101


SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions
86


102






ii


509265-1724-13879091

--------------------------------------------------------------------------------



SECTION 6.05 Asset Sales
88


103


SECTION 6.06 Sale and Leaseback Transactions
89


104


SECTION 6.07 Hedging Agreements
89


105


SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness
90


105


SECTION 6.09 Transactions with Affiliates
92


107


SECTION 6.10 Restrictive Agreements
92


108


SECTION 6.11 Amendment of Material Documents
93


108


SECTION 6.12 Interest Expense Coverage Ratio
93


108


SECTION 6.13 Leverage Ratio
93


108


ARTICLE VII Events of Default
93


109


ARTICLE VIII The Administrative Agent
93


Agents 111


ARTICLE IX Collection Allocation Mechanism
98


114


SECTION 9.01 Implementation of CAM
98


114


SECTION 9.02 Letters of Credit
98


114


ARTICLE X Miscellaneous
99


115


SECTION 10.01 Notices
99


115


SECTION 10.02 Waivers; Amendments
100


116


SECTION 10.03 Expenses; Indemnity; Damage Waiver
103


119


SECTION 10.04 Successors and Assigns
105


121


SECTION 10.05 Survival
108


124


SECTION 10.06 Counterparts; Integration; Effectiveness
108


124


SECTION 10.07 Severability
108


124


SECTION 10.08 Right of Setoff
108


125


SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process
109


125


SECTION 10.10 WAIVER OF JURY TRIAL
109


125


SECTION 10.11 Headings
109


126


SECTION 10.12 Confidentiality
109


126


SECTION 10.13 Interest Rate Limitation
110


126


SECTION 10.14 Judgment Currency
110


127


SECTION 10.15 Obligations Joint and Several
111


127


SECTION 10.16 USA PATRIOT Act
112


128


SECTION 10.17 No Fiduciary Duty
 
128


SECTION 10.18 Parallel Debt
 
129


 
 
 
 
 
SCHEDULES:
 
 
 
Schedule 1.01(a)
--
Existing Letters of Credit
 
 
Schedule 1.01(b)
--
Mortgaged Property
 
 
Schedule 1.01(c)
--
Mandatory Costs
 
 
Schedule 1.01(d)
--
Administrative Schedule
 
 
Schedule 1.01(e)
--
Foreign Currency Lenders
 
 




iii


509265-1724-13879091

--------------------------------------------------------------------------------



Schedule 2.01
--
Commitments
 
 
Schedule 3.05
--
Real Property
 
 
Schedule 3.06
--
Disclosed Matters
 
 
Schedule 3.12
--
Subsidiaries
 
 
Schedule 3.13
--
Insurance
 
 
Schedule 3.17(d)
--
Mortgage Filing Offices
 
 
Schedule 6.01
--
Existing Indebtedness
 
 
Schedule 6.02
--
Existing Liens
 
 
Schedule 6.04
--
Existing Investments
 
 
Schedule 6.05
--
Asset Sales
 
 
Schedule 6.09
--
Existing Affiliate Transactions
 
 
Schedule 6.10
--
Existing Restrictions
 
 
 
 
 
 
 
EXHIBITS:
 
 
 
Exhibit A    
--
Form of Assignment and Assumption
 
 
Exhibit B
--
Form of Borrowing Request
 
 
Exhibit C
--
Form of Foreign Subsidiary Borrowing Agreement
 
 
Exhibit D
--
Form of Guarantee Agreement
 
 
Exhibit E
--
[Reserved]
 
 
Exhibit F
--
Form of Indemnity, Subrogation and Contribution Agreement
 
 
Exhibit G
--
Form of Mortgage
 
 
Exhibit H
--
Form of Pledge Agreement
 
 
Exhibit I
--
Form of Security Agreement
 
 
Exhibit J
--
[Reserved]
 
 
Exhibit K
--
Form of U.S. Tax Certificate
 
 
Exhibit K
--
Form of Reaffirmation Agreement
 
 
Exhibit M
--
Form of Addenda
 
 














iv


509265-1724-13879091

--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of June 21, 2011, as amended and restated as of
October 11, 2012 (this “Agreement”), among TRIMAS COMPANY LLC, TRIMAS
CORPORATION, the SUBSIDIARY TERM BORROWERS party hereto, the FOREIGN SUBSIDIARY
BORROWERS party hereto, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent, J.P. MORGAN EUROPE LIMITED, as
Foreign Currency Agent, BANK OF AMERICA, N.A., as Syndication Agent, and KEYBANK
NATIONAL ASSOCIATION, RBS CITIZENS, N.A. AND WELLS FARGO BANK, N.A., as
Documentation Agents.


RECITALS:


WHEREAS, Holdings, the Parent Borrower, the subsidiary borrowers party thereto
and the foreign subsidiary borrowers party thereto entered into the Credit
Agreement, dated as of June 21, 2011 (the “Existing Credit Agreement”), with the
several lenders party thereto, JPMorgan Chase Bank, N.A., as administrative
agent, and certain other parties;


WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions set forth in Section 4.04; and


WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Parent
Borrower, the subsidiary borrowers party thereto and the foreign borrowers party
thereto outstanding thereunder;


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree that on the
Restatement Effective Date (as defined below) the Existing Credit Agreement
shall be amended and restated in its entirety as follows:


ARTICLE I


Definitions
    
SECTION 1.01  Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Acquisition Lease Financing” means any sale or transfer by the Parent Borrower
or any Subsidiary of any property, real or personal, that is acquired pursuant
to a Permitted Acquisition, in an aggregate amount not to exceed $75,000,000 at
any time after the Restatement Effective Date, which property is rented or
leased by the Parent Borrower or such Subsidiary from the purchaser or
transferee of such property, so long as the proceeds from such transaction
consist solely of cash.


“Addendum” means either a “Continuing Lender” Addendum or a “Funding Lender”
Addendum, substantially in the form of Exhibit M-1 or Exhibit M-2 respectively.





1


509265-1724-13879091

--------------------------------------------------------------------------------



“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that notwithstanding the
foregoing, (i) in the case of Tranche B Term Loans, the Adjusted LIBO Rate shall
at no time be less than 1.00% per annum and (ii) in the case of Foreign Currency
Loans, the Adjusted LIBO Rate shall mean the Adjusted LIBO Rate plus, if
applicable as reasonably determined by the Administrative Agent in accordance
with Schedule 1.01(c), the Mandatory Costs.


“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.


“Administrative Schedule” means Schedule 1.01(d) to this Agreement, which
contains administrative information in respect of (i) each Foreign Currency and
each Foreign Currency Loan and (ii) each L/C Foreign Currency and each Letter of
Credit denominated in an L/C Foreign Currency.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Foreign Currency Agent and the Syndication Agent.


“Agreement” has the meaning assigned to such term in the preamble hereto.


“Allocated Conversion Amount” has the meaning, with respect to any Continuing
Lender, assigned to such term on such Lender’s addendum.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 1%; provided
that notwithstanding the foregoing, in the case of Tranche B Term Loans, the
Alternate Base Rate shall at no time be less than the Adjusted LIBO Rate plus
1%. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be
based on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to such day for deposits in dollars with a maturity of one
month. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.


“Applicable Borrower” has the meaning assigned to such term in Section 2.17(a).





2


509265-1724-13879091

--------------------------------------------------------------------------------



“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.


“Applicable Rate” means, for any day, (a) with respect to any ABR Tranche A Term
Loan or Eurocurrency Tranche A Term Loan, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurocurrency Spread”, as the case
may be, based upon the Leverage Ratio as of the most recent determination date,
(b) with respect to any ABR Tranche B Term Loan, 1.75% per annum, (c) with
respect to any Eurocurrency Tranche B Term Loan, 2.75% per annum, (d) with
respect to any Incremental Term Loan of any Series, the rate per annum specified
in the Incremental Facility Agreement establishing the Incremental Term
Commitments of such Series, (e) with respect to the Commitment Fees, the
applicable rate per annum set forth under the caption “Commitment Fee Rate”
based upon the Leverage Ratio as of the most recent determination date, (f) with
respect to any Swingline Loan, the applicable rate per annum set forth below
under the caption “ABR Spread” based upon the Leverage Ratio as of the most
recent determination date and (g) with respect to any ABR Revolving Loan or
Eurocurrency Revolving Loan, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurocurrency Spread”, as the case may be, based
upon the Leverage Ratio as of the most recent determination date; provided that
for purposes of clauses (a), (e), (f) and (g), until the date of delivery of the
consolidated financial statements pursuant to Section 5.01(a) as of and for the
fiscal year ended December 31, 2012, the Applicable Rate shall be based on the
rates per annum set forth in Category 3:


Leverage Ratio
ABR
Spread
Eurocurrency Spread
Commitment
Fee Rate
Category 1: Greater than or equal to 3.50
1.50%
2.50%
0.45%
Category 2: Greater than or equal to 2.75
1.25%
2.25%
0.40%
Category 3: Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
1.00%
2.00%
0.35%
Category 4: Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
0.75%
1.75%
0.30%
Category 5: Less than 1.50 to 1.00
0.50%
1.50%
0.25%



For purposes of the foregoing clauses (a), (e), (f) and (g), (i) the Leverage
Ratio shall be determined as of the end of each fiscal quarter of the Parent
Borrower’s fiscal year based upon Holdings’ consolidated financial statements
delivered pursuant to Section 5.01(a) or (b), (ii) each change in the Applicable
Rate resulting from a change in the Leverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change and (iii) if the Leverage Ratio determined as of the end of the
applicable fiscal quarter of the Parent Borrower’s fiscal year based upon
Holdings’ consolidated financial statements delivered pursuant to Section
5.01(a) or (b) is greater than 3.00 to 1.00, the Applicable Rate shall only be
determined pursuant to Category 1 if the Covenant Holiday Period is in effect
(and otherwise shall be



3


509265-1724-13879091

--------------------------------------------------------------------------------



determined pursuant to Category 2); provided that, subject to the proviso below,
the Leverage Ratio shall be deemed to be in Category 2 (A) at any time that an
Event of Default has occurred and is continuing or (B) if Holdings or the Parent
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered; provided further that the Leverage Ratio shall be
deemed to be in Category 1 at any time that (x) it would otherwise be deemed to
be in Category 2 pursuant to the proviso above and (y) the Covenant Holiday
Period is in effect.


“Applicable U.S. Borrower” has the meaning assigned to such term in Section
2.17(f).


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“Assumed Preferred Stock” means any preferred stock or preferred equity
interests of any Person that becomes a Subsidiary after the date hereof;
provided that (a) such preferred stock or preferred equity interests exist at
the time such Person becomes a Subsidiary and are not created in contemplation
of or in connection with such Person becoming a Subsidiary and (b) the aggregate
liquidation value of all such outstanding preferred stock and preferred equity
interests shall not exceed $40,000,000 at any time outstanding, less the
aggregate principal amount of Indebtedness incurred and outstanding pursuant to
Section 6.01(a)(xi).


“Australian Dollars” means the lawful currency of Australia.


“Available Amount” means, as of any date of determination, an amount equal to:
(a)    the sum of (without duplication):
(i) if positive, the Cumulative Retained Excess Cash Flow Amount; and
(ii) the Net Proceeds received by the Parent Borrower from (A) cash
contributions (other than from a Subsidiary) to the Parent Borrower or (B) the
issuance and sale of its Equity Interests (other than a sale to a Subsidiary);


minus


(b)    the amount of any Investments made in reliance on Section 6.04(t) prior
to such date, any Restricted Payments made in reliance on Section 6.08(a)(vii)
prior to such date, and any prepayments of Indebtedness made in reliance on
Section 6.08(b)(viii) prior to such date;


minus


(c)    the portion of Excess Cash Flow not otherwise required to be used to
prepay Term Loans pursuant to Section 2.11(d)) that is used pursuant to Section
6.08(a)(v) or Section 6.08(b)(vi)(A).





4


509265-1724-13879091

--------------------------------------------------------------------------------



“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, (i) in the case of Eurocurrency Loans
denominated in dollars, as to which a single Interest Period is in effect, in
effect and (ii) in the case of Foreign Currency Loans, Loans in a single
currency and as to which a single Interest Period is in effect or (b) a
Swingline Loan.


“Borrowing Request” means a request by the Parent Borrower, a Subsidiary Term
Borrower or a Foreign Subsidiary Borrower, as the case may be, for a Borrowing
in accordance with Section 2.03 or 2.04, as applicable, which shall be, in the
case of any such written request, in the form of Exhibit B or any other form
approved by the Administrative Agent.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (i) when used in connection with any Eurocurrency
Loan denominated in dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market and (ii) when used in connection with any Foreign Currency
Loan, the term “Business Day” shall also exclude (x) any day which is not a day
for trading by and between banks in deposits for the applicable currency in the
interbank eurocurrency market, (y) with respect to Foreign Currency Loans
denominated in Euros, any day which is not also a TARGET Day (as determined by
the Administrative Agent) and (z) with respect to Foreign Currency Loans in a
Foreign Currency other than Euros, any day which is not also a day on which
banks are open for dealings in such currency in the Principal Financial Center
for the applicable currency.


“Calculation Date” means the last Business Day of each calendar quarter (or any
other day selected by the Administrative Agent); provided that (a) the second
Business Day preceding (or such other Business Day as the Administrative Agent
shall deem applicable with respect to any Foreign Currency in accordance with
rate-setting convention for such currency) (i) the date of each Borrowing of
Foreign Currency Loans or (ii) any date on which a Foreign Currency Loan is
continued shall also be a “Calculation Date”, (b) the date of each Borrowing of
any other Loan made hereunder shall also be a “Calculation Date” and (c) the
date of issuance, amendment, renewal or extension of a Letter of Credit shall
also be a Calculation Date.


“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Article IX.





5


509265-1724-13879091

--------------------------------------------------------------------------------



“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 9.01.


“CAM Exchange Date” shall mean the date on which (a) any event referred to in
paragraph (h) or (i) of Article VII shall occur in respect of Holdings, the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
or (b) an acceleration of the maturity of the Loans pursuant to Article VII
shall occur.


“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate dollar amount of the
sum, without duplication, of (i) the Specified Obligations (including the Dollar
Equivalent of any Specified Obligations owing in any currency (other than
dollars)) owed to such Lender and, (ii) such Lender’s participation in undrawn
amounts of Letters of Credit immediately prior to the CAM Exchange Date and
(iii) such Lender’s Foreign Currency Participating Interest and (b) the
denominator shall be the aggregate dollar amount of the sum, without
duplication, of (i) the Specified Obligations (including the Dollar Equivalent
of any Specified Obligations owing in any currency (other than dollars)) owed to
all the Lenders and (ii) the aggregate undrawn amount of outstanding Letters of
Credit (including the Dollar Equivalent of the undrawn amount of any Letters of
Credit denominated in an LC Foreign Currency) immediately prior to such CAM
Exchange Date; provided that, for purposes of clause (a) above, the Specified
Obligations owed to the Fronting Lender will be deemed not to include any
Fronted Foreign Currency Loans.


“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) that are (or would be) set forth in a consolidated
statement of cash flows of Holdings for such period prepared in accordance with
GAAP other than (x) such additions and expenditures classified as Permitted
Acquisitions and (y) such additions and expenditures made with Net Proceeds from
any casualty or other insured damage or condemnation or similar awards and (b)
Capital Lease Obligations incurred by Holdings, the Parent Borrower and its
consolidated Subsidiaries (including the Receivables Subsidiary) during such
period.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any change in GAAP after the Restatement Effective Date that would
require lease obligations that would have been characterized and accounted for
as operating leases in accordance with GAAP as in effect on the Restatement
Effective Date to be characterized and accounted for as Capital Lease
Obligations shall be disregarded for purposes hereof.


“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.


“CFC Holdco” means any Domestic Subsidiary substantially all the assets of which
consist of Equity Interests of one or more CFCs.


“Change in Control” means (a) the acquisition by any Person other than Holdings
of any direct Equity Interest in the Parent Borrower, (b) the acquisition of
beneficial ownership, directly or indirectly, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the



6


509265-1724-13879091

--------------------------------------------------------------------------------



rules of the Commission thereunder) other than Heartland and its Affiliates, of
Equity Interests representing more than 35% of either the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests in
Holdings, (d) the board of directors of Holdings shall cease to consist of a
majority of Continuing Directors or (e) the occurrence of any change in control
(or similar event, however denominated) with respect to Holdings or the Parent
Borrower under (i) any indenture or other agreement in respect of Material
Indebtedness to which Holdings, the Parent Borrower or any Subsidiary is a
party, (ii) any instrument governing any preferred stock of Holdings, the Parent
Borrower or any Subsidiary having a liquidation value or redemption value in
excess of $10,000,000 or (iii) the Permitted Receivables Financing.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date hereof; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.


“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche A Term Loans,
Tranche B Term Loans, Incremental Term Loans of any Series, Revolving Loans or
Swingline Loans, (b) any Commitment, refers to whether such Commitment is a
Tranche A Term Commitment, a Tranche B Term Commitment, an Incremental
Commitment of any Series or a Revolving Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.


“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders under the Security Documents.


“Collateral and Guarantee Requirement” means the requirement that:


(a)    the Collateral Agent shall have received from each party thereto (other
than the Collateral Agent) either (i) a counterpart of (A) the Guarantee
Agreement, (B) the Indemnity, Subrogation and Contribution Agreement, (C) the
Pledge Agreement and (D) the Security Agreement in each case duly executed and
delivered on behalf of such Loan Party, or (ii) in the case of any Person that
becomes a Subsidiary Loan Party after the Restatement Effective Date, a
supplement to each of the Guarantee Agreement, the Indemnity, Subrogation and
Contribution Agreement, the Pledge Agreement and the Security Agreement, in each
case in the form specified therein, duly executed and delivered on behalf of
such Subsidiary Loan Party;





7


509265-1724-13879091

--------------------------------------------------------------------------------



(b)    all outstanding Equity Interests of the Parent Borrower and each
Subsidiary (including the Receivables Subsidiary) owned by or on behalf of any
Loan Party shall have been pledged pursuant to the Pledge Agreement (except that
the Loan Parties shall not be required to pledge more than 65% of the
outstanding voting Equity Interests of any Foreign Subsidiary, any CFC or any
CFC Holdco), it being understood that this exception shall not limit the
application of the Foreign Security Collateral and Guarantee Requirement) and
the Collateral Agent shall have received certificates or other instruments
representing all such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;


(c)    all Indebtedness of Holdings, the Parent Borrower and each Subsidiary in
an aggregate principal amount that exceeds $500,000 that is owing to any Loan
Party shall be evidenced by a promissory note and shall have been pledged
pursuant to the Pledge Agreement and the Collateral Agent shall have received
all such promissory notes, together with instruments of transfer with respect
thereto endorsed in blank;


(d)    all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Security Agreement and the Pledge Agreement and perfect such
Liens to the extent required by, and with the priority required by, the Security
Agreement and the Pledge Agreement, shall have been filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or
recording;


(e)    the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid first Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent or the Required Lenders may reasonably request, but
only to the extent such endorsements are (A) available in the relevant
jurisdiction (provided in no event shall the Collateral Agent request a
creditors’ rights endorsement) and (B) available at commercially reasonable
rates, (iii) if any Mortgaged Property is located in an area determined by the
Federal Emergency Management Agency to have special flood hazards, evidence of
such flood insurance as may be required under applicable law, including
Regulation H of the Board of Governors, and (iv) such abstracts, legal opinions
and other documents as the Administrative Agent or the Required Lenders may
reasonably request with respect to any such Mortgage or Mortgaged Property;
provided, however, in no event shall surveys be required to be obtained with
respect to any Mortgaged Property; and


(f)    each Loan Party (other than the Foreign Subsidiary Borrowers) shall have
obtained all consents and approvals required to be obtained by it in connection
with the execution and delivery of all Security Documents to which it is a
party, the performance of its obligations thereunder and the granting by it of
the Liens thereunder.


“Commission” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.


“Commitment” means a Tranche A Term Commitment, a Tranche B Term Commitment, an
Incremental Term Commitment of any Series, a Revolving Commitment or any
combination thereof (as the context requires).



8


509265-1724-13879091

--------------------------------------------------------------------------------





“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).


“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of Holdings, the
Parent Borrower and the Subsidiaries (including the Receivables Subsidiary) for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(iii) below that were amortized or accrued in a
previous period, plus (iv) interest-equivalent costs associated with any
Permitted Receivables Financing or Specified Vendor Receivables Financing,
whether accounted for as interest expense or loss on the sale of receivables,
minus (b) the sum of, without duplication, (i) interest income of Holdings, the
Parent Borrower and the Subsidiaries (including the Receivables Subsidiary) for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) to the extent included in such consolidated interest expense for such
period, noncash amounts attributable to amortization of financing costs paid in
a previous period, plus (iii) to the extent included in such consolidated
interest expense for such period, noncash amounts attributable to amortization
of debt discounts or accrued interest payable in kind for such period, plus (iv)
to the extent included in such consolidated interest expense for such period,
all financing fees incurred in connection with the Transactions.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary noncash charges for such period, (v) all management fees and other
fees paid during such period to Heartland and/or its Affiliates pursuant to the
Heartland Management Agreement to the extent permitted by Section 6.09, (vi)
interest-equivalent costs associated with any Permitted Receivables Financing or
Specified Vendor Receivables Financing for such period, whether accounted for as
interest expense or loss on the sale of receivables, and all Preferred
Dividends, (vii) all extraordinary losses during such period that are either
noncash or relate to the retirement of Indebtedness, (viii) noncash expenses
during such period resulting from the grant of Equity Interests to management
and employees of Holdings, the Parent Borrower or any of the Subsidiaries, (ix)
the aggregate amount of deferred financing expenses for such period, (x) all
other noncash expenses or losses of Holdings, the Parent Borrower or any of the
Subsidiaries for such period (excluding any such charge that constitutes an
accrual of or a reserve for cash charges for any future period), (xi) any
nonrecurring fees, expenses or charges realized by Holdings, the Parent Borrower
or any of the Subsidiaries for such period related to any offering of Equity
Interests or incurrence of Indebtedness, whether or not consummated, (xii) fees
and expenses in connection with the Transactions, (xiii) any nonrecurring costs
and expenses arising from the integration of any business acquired pursuant to
any Permitted Acquisition consummated after the Restatement Effective Date not
to exceed $15,000,000 in any fiscal year and $30,000,000 in the aggregate, (xiv)
any nonrecurring expenses or similar costs relating to cost savings projects,
including restructuring and severance expenses, not to exceed $30,000,000 in the
aggregate from and after the Restatement Effective Date; provided that no more
than $15,000,000 may be counted in any fiscal year commencing on or after
January 1, 2012, (xv) net losses from discontinued operations, not to exceed in
any fiscal year $10,000,000, (xvi) losses associated with the prepayment of
leases (whether operating leases or capital leases) outstanding on the
Restatement Effective Date from discontinued operations, and (xvii) losses or
charges associated with



9


509265-1724-13879091

--------------------------------------------------------------------------------



asset sales otherwise permitted hereunder not to exceed in the aggregate
$10,000,000, minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) any extraordinary gains for such
period and (ii) any gains realized from the retirement of Indebtedness after the
Restatement Effective Date, all determined on a consolidated basis in accordance
with GAAP. If the Parent Borrower or any Subsidiary has made any Permitted
Acquisition or Significant Investment or any sale, transfer, lease or other
disposition of assets outside of the ordinary course of business permitted by
Section 6.05 during the relevant period for determining the Leverage Ratio or
the Senior Secured Net Leverage Ratio and the Interest Expense Coverage Ratio,
Consolidated EBITDA for the relevant period shall be calculated only for
purposes of determining the Leverage Ratio, the Senior Secured Net Leverage
Ratio and the Interest Expense Coverage Ratio after giving pro forma effect
thereto, as if such Permitted Acquisition or Significant Investment or sale,
transfer, lease or other disposition of assets (and, in each case, any related
incurrence, repayment or assumption of Indebtedness, with any new Indebtedness
being deemed to be amortized over the relevant period in accordance with its
terms, and assuming that any Revolving Loans borrowed in connection with such
acquisition are repaid with excess cash balances when available) had occurred on
the first day of the relevant period for determining Consolidated EBITDA;
provided that with respect to any Significant Investment, (x) any pro forma
adjustment made to Consolidated EBITDA shall be in proportion to the percentage
ownership of the Parent Borrower or such Subsidiary, as applicable, in the
Subject Person (e.g. if the Parent Borrower acquires 70% of the Equity Interests
of the Subject Person, a pro forma adjustment to Consolidated EBITDA shall be
made with respect to no more than 70% of the EBITDA of the Subject Person) and
(y) pro forma effect shall only be given to such Significant Investment if the
Indebtedness of the Subject Person is included in Total Indebtedness for
purposes of calculating the Leverage Ratio and the Senior Secured Net Leverage
Ratio and the Subject Person is included as a Subsidiary in the calculation of
Consolidated Cash Interest Expense for purposes of calculating the Interest
Expense Coverage Ratio, in each case in proportion to the percentage ownership
of the Parent Borrower or such Subsidiary, as applicable, in such Subject
Person. Any such pro forma calculations may include operating and other expense
reductions and other adjustments for such period resulting from any Permitted
Acquisition, or sale, transfer, lease or other disposition of assets that is
being given pro forma effect to the extent that such operating and other expense
reductions and other adjustments (a) would be permitted pursuant to Article XI
of Regulation S-X under the Securities Act of 1933 (“Regulation S-X”) or (b) are
reasonably consistent with the purpose of Regulation S-X as determined in good
faith by the Parent Borrower in consultation with the Administrative Agent.


“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary) for such period, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income of any Person
(other than the Parent Borrower or a Significant Investment) in which any other
Person (other than the Parent Borrower or any Subsidiary or any director holding
qualifying shares in compliance with applicable law) owns an Equity Interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Parent Borrower or any of the Subsidiaries during such period, (b)
the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Parent Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Parent
Borrower or any Subsidiary and (c) the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income.


“Consolidated Total Assets” means total assets of Holdings and its Subsidiaries
on a consolidated basis, as shown on the most recent balance sheet of Holdings.


“Continuing Directors”: means the directors of Holdings on the Closing Date, and
each



10


509265-1724-13879091

--------------------------------------------------------------------------------



other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least 66-2/3% of the
then Continuing Directors.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
    
“Continuing Lender” means any Existing Lender that has elected, on its Addendum,
to covert its Existing Tranche B Term Loans into a Tranche B Term Loan
hereunder.


“Covenant Holiday Acquisition” means a Permitted Acquisition for which (i) the
cash consideration in respect of such acquisition is $50,000,000 or more and
(ii) the Parent Borrower delivers to the Administrative Agent an officers’
certificate designating such Permitted Acquisition as the “Covenant Holiday
Acquisition”; provided that in no event shall there be more than one Covenant
Holiday Acquisition.


“Covenant Holiday Period” means the period of four consecutive fiscal quarters
commencing on the first day of the fiscal quarter in which the consummation of
the Covenant Holiday Acquisition occurs.


“Credit Facility” means a category of Commitments and extensions of credit
thereunder.


“Cumulative Retained Excess Cash Flow Amount” means, at any date of
determination, an amount equal to the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for the Excess Cash Flow Periods ended on or
prior to such date.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or, Swingline Loans or Fronted Foreign Currency Loans or (iii) to pay to
the Administrative Agent, Foreign Currency Agent, the Issuing Bank, the
Swingline Lender, the Fronting Lender any other Lender or any Loan Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified the Administrative Agent, the Foreign Currency Agent, the Issuing Bank,
the Swingline Lender, the Fronting Lender, any other Lender, Holdings, the
Parent Borrower or any Loan Party in writing, or has made a public statement, to
the effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, the Foreign Currency Agent or any Loan Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and, Swingline Loans and Fronted Foreign Currency
Loans; provided that such Lender



11


509265-1724-13879091

--------------------------------------------------------------------------------



shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Person’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.


“Designated Business” means any or all of the businesses, operations and assets
of the Parent Borrower (including all assets used in or reasonably related to
the Designated Business) identified by the Parent Borrower as the “Designated
Business” in an officer’s certificate (the “Designated Business Certificate”)
that collectively represent less than (a) 33% of Consolidated EBITDA for the
most recently ended four fiscal quarters of Holdings for which financial
statements are available immediately preceding the date of declaration of a sale
of a Designated Business, determined on a pro forma basis as if any
acquisitions, mergers, consolidations and/or dispositions occurring during such
four fiscal quarter period had occurred on the first day of such period and (b)
33% of the Consolidated Total Assets of Holdings as of the end of the most
recent fiscal quarter of Holdings for which financial statements are available
immediately preceding the date on which a sale of a Designated Business is
consummated, determined on a pro forma basis as if any acquisitions, mergers,
consolidations and/or dispositions occurring subsequent to the end of such
fiscal quarter and prior to the date on which the sale of such Designated
Business had been consummated, as of the end of such fiscal quarter; provided
that at the time of a sale of a Designated Business, such Designated Business
may include Permitted Investments reasonably required to operate such business
in the ordinary course, as determined in good faith by the Parent Borrower or
such other cash as may represent the proceeds of a financing that is solely
recourse to the Designated Business and entered into in connection with the sale
of a Designated Business; provided further that the Parent Borrower may only
provide one Designated Business Certificate.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.


“Dollar Equivalent” means, with respect to an amount denominated in any currency
other than dollars, the equivalent in dollars of such amount determined at the
Exchange Rate on the most recent Calculation Date and, with respect to any
amount denominated in dollars, such amount.


“dollars” or “$” refers to lawful money of the United States of America.


“Domestic Loan Party” means any Loan Party, other than the Foreign Subsidiary
Borrowers.


“Domestic Subsidiary” means any Subsidiary, other than the Foreign Subsidiaries.


“ECF Percentage” means 50%; provided, that, with respect to any fiscal year of
the Parent Borrower commencing with the fiscal year ending December 31, 2013,
the ECF Percentage shall be reduced to 0% if the Leverage Ratio as of the last
day of such fiscal year is no greater than 3.00 to 1.00.


“Effective Date” means the date on which the conditions specified in Section
4.01 were satisfied (or waived in accordance with Section 10.02).


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and



12


509265-1724-13879091

--------------------------------------------------------------------------------



safety matters.


“Environmental Liability” means any liabilities, obligations, damages, losses,
claims, actions, suits, judgments, or orders, contingent or otherwise (including
any liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to (a)
compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials, (d)
the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) a determination that any Plan is, or is expected
to be, in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA; (e) the incurrence by the Parent Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by the Parent Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by the Parent Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (h) the receipt by the Parent Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Parent Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).


“Euro” means the single currency of participating member states of the European
Union.


“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.



13


509265-1724-13879091

--------------------------------------------------------------------------------





“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:


(a)    Consolidated Net Income for such fiscal year, adjusted to exclude any
gains or losses attributable to Prepayment Events; plus


(b)    the excess, if any, of the Net Proceeds received during such fiscal year
by Holdings, the Parent Borrower and its consolidated Subsidiaries (including
the Receivables Subsidiary) in respect of any Prepayment Events over (x) amounts
permitted to be reinvested pursuant to Section 2.11(c) and (y) the aggregate
principal amount of Term Loans prepaid pursuant to Section 2.11(c) in respect of
such Net Proceeds; plus


(c)    depreciation, amortization and other noncash charges or losses deducted
in determining such consolidated net income (or loss) for such fiscal year; plus


(d)    the sum of (i) the amount, if any, by which Net Working Capital (adjusted
to exclude changes arising from Permitted Acquisitions and Significant
Investments) decreased during such fiscal year plus (ii) the net amount, if any,
by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of Holdings, the Parent Borrower and its
consolidated Subsidiaries (including the Receivables Subsidiary) (adjusted to
exclude changes arising from Permitted Acquisitions) increased during such
fiscal year plus (iii) the net amount, if any, by which the consolidated accrued
long-term asset accounts of Holdings, the Parent Borrower and its consolidated
Subsidiaries (including the Receivables Subsidiary) (adjusted to exclude changes
arising from Permitted Acquisitions) decreased during such fiscal year; minus


(e)    the sum of (i) any noncash gains included in determining such
consolidated net income (or loss) for such fiscal year plus (ii) the amount, if
any, by which Net Working Capital (adjusted to exclude changes arising from
Permitted Acquisitions) increased during such fiscal year plus (iii) the net
amount, if any, by which the consolidated deferred revenues and other
consolidated accrued long-term liability accounts of Holdings, the Parent
Borrower and its consolidated Subsidiaries (including the Receivables
Subsidiary) (adjusted to exclude changes arising from Permitted Acquisitions)
decreased during such fiscal year plus (iv) the net amount, if any, by which the
consolidated accrued long-term asset accounts of Holdings, the Parent Borrower
and its consolidated Subsidiaries (including the Receivables Subsidiary)
(adjusted to exclude changes arising from Permitted Acquisitions) increased
during such fiscal year; minus


(f)    the sum of (i) Capital Expenditures for such fiscal year and Capital
Expenditures to be made within 90 days following the end of such fiscal year
pursuant to binding agreements entered into by Holdings, the Parent Borrower or
any of its consolidated Subsidiaries (including the Receivables Subsidiary)
prior to the end of such fiscal year; provided that to the extent any such
Capital Expenditure is not made (or if the amount of any such Capital
Expenditures less than the amount deducted with respect hereto) within 90 days
after such fiscal year, the amount (or such portion of the amount) thereof shall
be added back to Excess Cash Flow for the subsequent period (except to the
extent attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness) plus (ii) cash consideration paid
during such fiscal year to make acquisitions or other capital investments
(except to the extent financed by incurring Long-Term Indebtedness or through
the use of the Available Amount); minus


(g)    the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid by



14


509265-1724-13879091

--------------------------------------------------------------------------------



Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) during such fiscal year, excluding (i) Indebtedness in
respect of Revolving Loans (except to the extent the Revolving Commitments are
permanently reduced in the amount of and at the time of any such payment) and
Letters of Credit, (ii) Term Loans prepaid pursuant to Section 2.11(c) or (d)
and (iii) repayments or prepayments of Long-Term Indebtedness financed by
incurring other Long-Term Indebtedness or through the use of the Available
Amount; minus


(h)    the noncash impact of currency translations and other adjustments to the
equity account, including adjustments to the carrying value of marketable
securities and to pension liabilities, in each case to the extent such items
would otherwise constitute Excess Cash Flow.


“Excess Cash Flow Period” means each fiscal year of the Parent Borrower,
commencing with the fiscal year ending December 31, 2013.


“Exchange Rate” means, with respect to any currency (other than dollars) on any
date, the rate at which such currency may be exchanged into dollars, as set
forth on such date on the relevant Reuters currency page at or about 11:00 A.M.,
London time, on such date. In the event that such rate does not appear on any
Reuters currency page, the “Exchange Rate” with respect to such currency shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Applicable Borrower or, in the absence of such agreement, such “Exchange
Rate” shall instead be the Administrative Agent’s spot rate of exchange in the
interbank market where its foreign currency exchange operations in respect of
such currency are then being conducted, at or about 10:00 A.M., Local Time, on
such date for the purchase of dollars with such currency, for delivery two
Business Days later (or such other Business Day as the Administrative Agent
shall deem applicable with respect to any currency); provided, that if at the
time of any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Applicable Borrower hereunder or under any
other Loan Document, (a) income or franchise taxes imposed on (or measured by)
its net or overall gross income (or net worth or similar Taxes imposed in lieu
thereof) by the United States of America, or by any other jurisdiction as a
result of such recipient being organized in or having its principal office in or
applicable lending office in such jurisdiction, or as a result of any other
present or former connection (other than a connection arising solely from this
Agreement or any other Loan Document ) between such recipient and such
jurisdiction, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction described in clause
(a) above and (c) in the case of a Non-U.S. Lender (other than an assignee
pursuant to a request by the Parent Borrower under Section 2.19(b)), any United
States withholding Taxes resulting from any law in effect (x) at the time such
Non-U.S. Lender becomes a party to this Agreement or, with respect to any
additional position in any Loan acquired after such Non-U.S. Lender becomes a
party hereto, at the time such additional position is acquired by such Non-U.S.
Lender or (y) at the time such Non-U.S. Lender designates a new lending office,
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, immediately prior to designation of a new lending office (or
assignment), to receive additional amounts from an Applicable Borrower with
respect to such United States withholding Tax pursuant to Section 2.17(a), (d)
any United States withholding Tax imposed pursuant to FATCA, (e) any withholding
Tax that is attributable to a recipient’s failure to comply with Section 2.17(g)
and (f) any Taxes resulting from a reallocation of obligations by operation of
the CAM.



15


509265-1724-13879091

--------------------------------------------------------------------------------





“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.


“Existing Lender” means a “Lender” under the Existing Credit Agreement
immediately prior to the Restatement Effective Date.


“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and outstanding as of the Restatement Effective Date,
which are listed on Schedule 1.01(a).


“Existing Tranche B Term Loans” means “Tranche B Term Loans” outstanding under
the Existing Credit Agreement immediately prior to the Restatement Effective
Date.


“Extended Revolving Commitment” has the meaning assigned to such term in Section
2.23(a).


“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).


“Extended Tranche A Term Loans” has the meaning assigned to such term in Section
2.23(a).


“Extended Tranche B Term Loans” has the meaning assigned to such term in Section
2.23(a).


“Extension” has the meaning assigned to such term in Section 2.23(a).


“Extension Offer” has the meaning assigned to such term in Section 2.23(a).


“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement or any amended or successor provision that is substantively comparable
and not materially more onerous to comply with, and, in each case, any
regulations or official interpretations thereof, and (ii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date this Agreement or
any amended or successor provision as described in clause (i) above.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings or the Parent Borrower, as
applicable.


“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment, dated as of April 12, 2013.


“Foreign Currency” means Pounds Sterling, the Euro, Australian Dollars and any
additional currencies determined after the First Amendment Effective Date by
mutual agreement of the



16


509265-1724-13879091

--------------------------------------------------------------------------------



Parent Borrower or any Foreign Subsidiary Borrower, as the case may be, the
applicable Foreign Currency Lenders and the Administrative Agent; provided each
such currency is a lawful currency that is readily available, freely
transferable and not restricted, able to be converted into dollars and available
in the London interbank deposit market.


“Foreign Currency Agent” means J.P. Morgan Europe Limited, as foreign currency
agent with respect to the Foreign Currency Loans, together with any of its
successors.


“Foreign Currency Lenders” means the Fronting Lender and, with respect to any
Foreign Currency, each other Lender as may be designated in writing by the
Parent Borrower as a Foreign Currency Lender with respect to such Foreign
Currency which agrees in writing to act as such in accordance with the terms
hereof and are reasonably acceptable to the Administrative Agent (which Foreign
Currency Lenders, as of the First Amendment Effective Date, are listed on
Schedule 1.01(e)), or any of their respective affiliates, in each case in their
capacities as the lenders of Foreign Currency Loans pursuant to Section 2.01(a).


“Foreign Currency Loan Participants” means, with respect to each Foreign
Currency Loan, the collective reference to all Revolving Lenders other than the
Foreign Currency Lenders with respect to such Foreign Currency Loan.


“Foreign Currency Loans” means Revolving Loans denominated in any Foreign
Currency.


“Foreign Currency Participation Fee” has the meaning assigned to such term in
Section 2.12(e).


“Foreign Currency Participating Interest” has the meaning assigned to such term
in Section 2.24(a).


“Foreign Currency Revolving Exposure” means, with respect to any Revolving
Lender at any time, the sum of (a) the LC Exposure of such Lender in respect of
Letters of Credit denominated in LC Foreign Currencies and (b) such Lender’s
Applicable Percentage of the Dollar Equivalent of the aggregate principal amount
of Foreign Currency Loans outstanding at such time.


“Foreign Currency Sublimit” means $75,000,000.


“Foreign Obligations” means any Obligations owing by any Foreign Subsidiary
Borrower.


“Foreign Security Collateral and Guarantee Requirement” means the requirement
that:


(a)    the Collateral Agent shall have received from the applicable Foreign
Subsidiary Borrower and its subsidiaries a counterpart of each Foreign Security
Document relating to the assets (including the Equity Interests of its
subsidiaries) of such Foreign Subsidiary Borrower, excluding assets as to which
the Collateral Agent shall determine in its reasonable discretion, after
consultation with the Parent Borrower, that the costs and burdens of obtaining a
security interest are excessive in relation to the value of the security
afforded thereby;


(b)    all documents and instruments (including legal opinions) required by law
or



17


509265-1724-13879091

--------------------------------------------------------------------------------



reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created over the assets specified in clause
(a) above and perfect such Liens to the extent required by, and with priority
required by, such Foreign Security Documents, shall have been filed, registered
or recorded or delivered to the Collateral Agent for filing, registration or
recording;


(c)    such Foreign Subsidiary Borrower and its subsidiaries shall become a
guarantor of the obligations under the Loan Documents of other Foreign
Subsidiary Borrowers, if any, under a guarantee agreement reasonably acceptable
to the Collateral Agent, in either case duly executed and delivered on behalf of
such Foreign Subsidiary Borrower and such subsidiaries, except that such
guarantee shall not be required if the Collateral Agent shall determine in its
reasonable discretion, after consultation with the Parent Borrower, that the
benefits of such a guarantee are limited and such limited benefits are not
justified in relation to the burdens imposed by such guarantee on the Parent
Borrower and its Subsidiaries; and


(d)    such Foreign Subsidiary Borrower shall have obtained all consents and
approvals required to be obtained by it in connection with the execution and
delivery of such Foreign Security Documents, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.


“Foreign Security Documents” means any agreement or instrument entered into by
any Foreign Subsidiary Borrower that is reasonably requested by the Collateral
Agent providing for a Lien over the assets (including shares of other
Subsidiaries) of such Foreign Subsidiary Borrower.


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.


“Foreign Subsidiary Borrowers” means any wholly owned Foreign Subsidiary of the
Parent Borrower organized under the laws of Australia, England and Wales, any
member nation of the European Union or any other nation in Europe reasonably
acceptable to the Collateral Agent that becomes a party to this Agreement
pursuant to Section 2.20.


“Foreign Subsidiary Borrowing Agreement” means an agreement substantially in the
form of Exhibit C.


“Fronted Foreign Currency Loans” means the Foreign Currency Loans made by the
Fronting Lender (other than Foreign Currency Loans made by it in an amount equal
to the Fronting Lender’s Applicable Percentage of outstanding Foreign Currency
Loans).


“Fronting Lender” means JPMorgan Chase Bank, N.A.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).





18


509265-1724-13879091

--------------------------------------------------------------------------------



“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.


“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit D, made by Holdings, the Parent Borrower and the Subsidiary Loan
Parties party thereto in favor of the Collateral Agent for the benefit of the
Secured Parties.


“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.


“Heartland” means Heartland Industrial Partners, L.P., a Delaware limited
partnership.


“Heartland Management Agreement” means the monitoring agreement dated as of June
6, 2002, between Heartland (or one or more of its Affiliates) and Holdings.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.


“Holdings” means TriMas Corporation, a Delaware corporation.


“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.


“Incremental Equivalent Debt” has the meaning assigned to such term in Section
6.01(a)(xxi).


“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers, if any, the Administrative Agent and one or more
Incremental Lenders, establishing Incremental Term Commitments of any Series or
Incremental Revolving Commitments and effecting such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.21.


“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.





19


509265-1724-13879091

--------------------------------------------------------------------------------



“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.21, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure under such Incremental Facility Agreement.


“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.


“Incremental Term A Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Agreement and Section 2.21, to make Incremental Term A Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term A Loans of such Series to be made by such Lender.


“Incremental Term A Loans” means any term loans made pursuant to Section 2.21(a)
and designated by the Parent Borrower as “Incremental Term A Loans”.


“Incremental Term B Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Agreement and Section 2.21, to make Incremental Term B Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term B Loans of such Series to be made by such Lender.


“Incremental Term B Loans” means any term loans made pursuant to Section 2.21(a)
and designated by the Parent Borrower as “Incremental Term B Loans”.


“Incremental Term Commitments” means, collectively, the Incremental Term A
Commitments and the Incremental Term B Commitments.


“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.


“Incremental Term Loans” means, collectively, the Incremental Term A Loans and
the Incremental Term B Loans.


“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party



20


509265-1724-13879091

--------------------------------------------------------------------------------



in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in this paragraph, the term
“Indebtedness” shall not include (a) agreements providing for indemnification,
purchase price adjustments or similar obligations incurred or assumed in
connection with the acquisition or disposition of assets or capital stock and
(b) trade payables and accrued expenses in each case arising in the ordinary
course of business.


“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, and (b)
Other Taxes.


“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit F,
among the Parent Borrower, the Subsidiary Loan Parties party thereto and the
Collateral Agent.


“Information Memorandum” means the Confidential Information Memorandum dated
September 2012, relating to the Parent Borrower and the Transactions.


“Interest Election Request” means a request by the Parent Borrower, a Subsidiary
Term Borrower or a Foreign Subsidiary Borrower, as the case may be, to convert
or continue a Revolving Loan, Tranche A Term Borrowing or Tranche B Term
Borrowing in accordance with Section 2.07.


“Interest Expense Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA to (b) the sum of (i) Consolidated
Cash Interest Expense and (ii) Preferred Dividends, in each case for the period
of four consecutive fiscal quarters then ended.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.


“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Parent Borrower, a Subsidiary Term Borrower or
a Foreign Subsidiary Borrower, as the case may be, may elect; provided that (a)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or



21


509265-1724-13879091

--------------------------------------------------------------------------------



continuation of such Borrowing.


“IRS” means the United States Internal Revenue Service.


“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank and in each such case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. In the event that there is more than one
Issuing Bank at any time, references herein and in the other Loan Documents to
the Issuing Bank shall be deemed to refer to the Issuing Bank in respect of the
applicable Letter of Credit or to all Issuing Banks, as the context requires.
Notwithstanding the foregoing, each institution listed on Schedule 1.01(a) shall
be deemed to be an Issuing Bank with respect to the Existing Letters of Credit
issued by it.


“JPMCB” means JPMorgan Chase Bank, N.A.


“Judgment Currency” has the meaning assigned to such term in Section 10.14.


“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 10.14.


“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Loans outstanding or Commitments in effect
hereunder.


“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit (including the aggregate Dollar Equivalent of
the undrawn amount of all outstanding Letters of Credit denominated in LC
Foreign Currencies) at such time plus (b) the aggregate amount of all LC
Disbursements (including the Dollar Equivalent of the amount of LC Disbursements
made in LC Foreign Currencies) that have not yet been reimbursed by or on behalf
of the Parent Borrower at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time (including, for the avoidance of doubt, such Revolving Lender’s Applicable
Percentage of the Dollar Equivalent of the total LC Exposure denominated in an
LC Foreign Currency); provided that at any time that any tranche of Revolving
Commitments has terminated or been expired and there is LC Exposure outstanding
under such tranche of Revolving Commitments, the LC Exposure of any Revolving
Lender under such tranche of Revolving Commitments at any time shall be an
amount equal to its percentage of the total LC Exposure under such tranche
represented by such Lender’s Revolving Commitment most recently in effect,
giving effect to any assignments.


“LC Foreign Currency” means Pounds Sterling, the Euro, Australian Dollars and
any additional currencies determined after the First Amendment Effective Date by
mutual agreement of the Parent Borrower or any Foreign Subsidiary Borrower, as
the case may be, the Issuing Bank and the Administrative Agent; provided that
each such currency is a lawful currency that is readily available, freely
transferable and not restricted, able to be converted into dollars and available
in the London interbank deposit market.


“LC Reserve Account” has the meaning assigned to such term in Section 9.02(a).



22


509265-1724-13879091

--------------------------------------------------------------------------------





“LC Sublimit” means $75,000,000.


“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.


“Lenders” means the Persons listed on Schedule 2.01, any Person with a Tranche B
Term Commitment on the Restatement Effective Date and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, as the case may be, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender and the Fronting Lender.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Each Existing Letter of Credit shall be deemed to constitute a Letter of Credit
issued hereunder as of the Restatement Effective Date for all purposes of the
Loan Documents.


“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date less the aggregate amount of Net Proceeds of the sale of the
Designated Business deposited in the Segregated Account pending Reinvestment
(provided that in calculating Consolidated EBITDA for the applicable period, pro
forma adjustment is made to give effect to the sale of the Designated Business)
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
Holdings ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter of Holdings most recently
ended prior to such date for which financial statements are available).


“LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing denominated in
any currency other than Euro and Australian Dollars for any Interest Period, the
rate appearing on the Reuters “LIBOR01” screen displaying British Bankers’
Association Interest Settlement Rates (or on any successor or substitute page of
such Service, or any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the applicable currency in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period (or, in the case of any
Eurocurrency Borrowing denominated in Pounds Sterling, on the first day of such
Interest Period), as the rate for deposits in the applicable currency with a
maturity comparable to such Interest Period, (b) with respect to any
Eurocurrency Borrowing denominated in Euro for any Interest Period, the rate
appearing on the Reuters Screen EURIBOR01 Page (it being understood that this
rate is the Euro interbank offered rate (known as the “EURIBOR Rate”) sponsored
by the Banking Federation of the European Union (known as the “FBE”) and the
Financial Markets Association (known as the “ACI”)) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits in Euro with a maturity comparable to
such Interest Period and (c) with respect to any Eurocurrency Borrowing
denominated in Australian Dollars for any Interest Period, the average bid rate
appearing on the Reuters Screen BBSY page at approximately 11:00 a.m., Sydney
time, on the first Business Day of



23


509265-1724-13879091

--------------------------------------------------------------------------------



such Interest Period for a term equivalent to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to (i) any such Eurocurrency Borrowing in dollars for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period and (ii) any such
Eurocurrency Borrowing in a Foreign Currency for such Interest Period shall be
agreed by the Administrative Agent, the applicable Foreign Currency Lenders and
the Borrower.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.21(c).


“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.21(c).


“Loan Documents” means this Agreement, any Incremental Facility Agreement, the
Security Documents and the promissory notes, if any, executed and delivered
pursuant to Section 2.09(e).


“Loan Parties” means Holdings, the Parent Borrower, the Subsidiary Term
Borrowers, the Foreign Subsidiary Borrowers and the other Subsidiary Loan
Parties.


“Loans” means the loans made by the Lenders to the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers pursuant to this
Agreement.


“Local Time” means (a) with respect to Foreign Currency Loans and Letters of
Credit denominated in Euros or Pounds Sterling, local time in London, (b) with
respect to Foreign Currency Loans denominated in currencies other than Euros and
Pounds Sterling and Letters of Credit denominated in LC Foreign Currencies other
than Euros and Pounds Sterling, local time in the Principal Financial Center for
the applicable currency and (c) with respect to any other Loans, local time in
New York City.


“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability, including
the current portion of any Long-Term Indebtedness.


“Mandatory Costs” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.01(c).


“Margin Stock” shall have the meaning assigned to such term in Regulation U.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary), taken as a whole, (b) the ability of any Loan Party in



24


509265-1724-13879091

--------------------------------------------------------------------------------



any material respect to perform any of its obligations under any Loan Document
or (c) the rights of or benefits available to the Lenders under any Loan
Document.


“Material Agreements” means (a) any agreements or instruments relating to
Material Indebtedness and (b) the Heartland Management Agreement.


“Material Indebtedness” means (a) obligations in respect of the Permitted
Receivables Financing and (b) any other Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Holdings, the Parent Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Parent Borrower or any Subsidiary in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Parent Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.


“Maturity Date” means the Tranche A Maturity Date, the Tranche B Maturity Date,
the Incremental Term Maturity Date with respect to Incremental Term Loans of any
Series, the Revolving Maturity Date or the scheduled maturity date in respect of
any Extended Term Loans or Extended Revolving Commitments, as the context
requires.


“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).


“Minimum Tranche Amount” has the meaning assigned to such term in Section
2.23(b).


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be substantially in the
form of Exhibit G with such changes as are necessary under applicable local law.


“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01(b),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by
Holdings, the Parent Borrower and the Subsidiaries to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made by Holdings, the Parent Borrower and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)



25


509265-1724-13879091

--------------------------------------------------------------------------------



secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all Taxes paid (or reasonably estimated
to be payable) by Holdings, the Parent Borrower and the Subsidiaries, and the
amount of any reserves established by Holdings, the Parent Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the 24-month period immediately following such event and
that are directly attributable to such event (as determined reasonably and in
good faith by the chief financial officer of Holdings or the Parent Borrower) to
the extent such liabilities are actually paid within such applicable time
periods. Notwithstanding anything to the contrary set forth above, the proceeds
of any sale, transfer or other disposition of receivables (or any interest
therein) pursuant to any Permitted Receivables Financing or any Specified Vendor
Receivables Financing shall not be deemed to constitute Net Proceeds.


“Net Working Capital” means, at any date, (a) the consolidated current assets of
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities of Holdings, the
Parent Borrower and its consolidated Subsidiaries (including the Receivables
Subsidiary) as of such date (excluding current liabilities in respect of
Indebtedness). Net Working Capital at any date may be a positive or negative
number. Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.


“New U.S. Holdco” means a Domestic Subsidiary formed after the Restatement
Effective Date, the Equity Interests of which are held solely by Foreign
Subsidiaries; provided that such newly formed Subsidiary shall not engage in any
business or own any assets other than the ownership of Equity Interests in
Foreign Subsidiaries and intercompany obligations that are otherwise permitted
hereunder.


“Non-Consenting Lender” has the meaning assigned to such term in Section
10.02(c).


“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.


“Non-U.S. Lender” means a Lender or Issuing Bank that is not a U.S. Person.


“Obligations” has the meaning assigned to such term in the Security Agreement.


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).


“Overnight LIBO Rate” means, with respect to any Loans or overdue amount in
respect thereof, (a) the rate of interest per annum at which overnight deposits
in the applicable currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or affiliate of JPMorgan Chase Bank, N.A. in the applicable offshore
interbank market for such currency to major banks in such interbank market plus
(b) Mandatory Costs.


“Parallel Debt Foreign Obligations” has the meaning assigned to such term in
Section 10.18(b).


“Parallel Debt U.S. Obligations” has the meaning assigned to such term in
Section 10.18



26


509265-1724-13879091

--------------------------------------------------------------------------------



(a).


“Parent Borrower” means TriMas Company LLC, a Delaware limited liability
company.


“Participant” has the meaning assigned to such term in Section 10.04(e).


“Participant Register” has the meaning assigned to such term in Section
10.04(e).


“PATRIOT Act” has the meaning assigned to such term in Section 10.16.
    
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Perfection Certificate” means a certificate in the form of Annex I to the
Security Agreement or any other form approved by the Collateral Agent.


“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Parent Borrower or a Subsidiary of all or
substantially all the assets of, or all of the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as (a)
such acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Parent Borrower and its
Subsidiaries on the date of execution of this Agreement or in a business
reasonably related thereto and (c) immediately after giving effect thereto, (i)
(other than with respect to Limited Conditionality Acquisitions) no Default has
occurred and is continuing or would result therefrom, (ii) all transactions
related thereto are consummated in all material respects in accordance with
applicable laws, (iii) all of the Equity Interests (other than Assumed Preferred
Stock) of each Subsidiary formed for the purpose of or resulting from such
acquisition shall be owned directly by the Parent Borrower or a Subsidiary and
all actions required to be taken under Sections 5.12 and 5.13 have been taken,
(iv) (other than with respect to Limited Conditionality Acquisitions) the
Leverage Ratio, on a pro forma basis after giving effect to such acquisition and
recomputed as of the last day of the most recently ended fiscal quarter of
Holdings for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness) had occurred on the
first day of the relevant period (provided that any acquisition that occurs
prior to the first testing period under Section 6.13 shall be deemed to have
occurred during such first testing period), is at least 0.25 less than is
otherwise required pursuant to Section 6.13 at the time of such event, (v) any
Indebtedness or any preferred stock that is incurred, acquired or assumed in
connection with such acquisition shall be in compliance with Section 6.01 and
(vi) the Parent Borrower has delivered to the Administrative Agent an officers’
certificate to the effect set forth in clauses (a), (b) and (c)(i) through (v)
above, together with all relevant financial information for the Person or assets
to be acquired; provided further that no Limited Conditionality Acquisition
shall become effective unless (i) no Default or Event of Default shall have
occurred and be continuing as of the date of entry into the Limited
Conditionality Acquisition Agreement, (ii) on the date of effectiveness of the
Limited Conditionality Acquisition Agreement, the representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct on
and as of such date and (iii) on the date of effectiveness of the Limited
Conditionality Agreement and assuming such Incremental Term Loans were made on
such date, the Leverage Ratio of Holdings, on a pro forma basis after giving
effect to such acquisition, is at least 0.25 less than is otherwise required
pursuant to Section 6.13 on such date.


“Permitted Encumbrances” means:



27


509265-1724-13879091

--------------------------------------------------------------------------------





(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;


(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;


(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Holdings, the Parent Borrower or any Subsidiary;


(g)    ground leases in respect of real property on which facilities owned or
leased by Holdings, the Parent Borrower or any of the Subsidiaries are located,
other than any Mortgaged Property;


(h)    Liens in favor or customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;


(i)    leases or subleases granted to other Persons and not interfering in any
material respect with the business of Holdings, the Parent Borrower and the
Subsidiaries, taken as a whole;


(j)    banker’s liens, rights of set-off or similar rights, in each case arising
by operation of law; and


(k)    Liens in favor of a landlord on leasehold improvements in leased
premises;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:


(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;


(b)    investments in commercial paper maturing within one year from the date of



28


509265-1724-13879091

--------------------------------------------------------------------------------



acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;


(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;


(e)    securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;


(f)    securities issued by any foreign government or any political subdivision
of any foreign government or any public instrumentality thereof having
maturities of not more than six months from the date of acquisition thereof and,
at the time of acquisition, having the highest credit rating obtainable from S&P
or from Moody’s;


(g)    investments of the quality as those identified on Schedule 6.04 as
“Qualified Foreign Investments” made in the ordinary course of business;


(h)    cash; and


(i)    investments in funds that invest solely in one or more types of
securities described in clauses (a), (e) and (f) above.


“Permitted Joint Venture and Foreign Subsidiary Investments” means investments
by Holdings, the Parent Borrower or any Subsidiary in the Equity Interests of
(a) any Person that is not a Subsidiary or (b) any Person that is a Foreign
Subsidiary, in an aggregate amount not to exceed $100,000,000 (provided that
such amount shall be increased to $150,000,000 so long as the Leverage Ratio is
less than 3.75 to 1.00).


“Permitted Receivables Documents” means the Receivables Purchase Agreement, the
Receivables Transfer Agreement and all other documents and agreements relating
to the Permitted Receivables Financing.


“Permitted Receivables Financing” means (a) the sale by the Parent Borrower and
certain Subsidiaries (other than Foreign Subsidiaries) of accounts receivable to
the Receivables Subsidiary pursuant to the Receivables Purchase Agreement and
(b) the sale or pledge of such accounts receivable (or participations therein)
by the Receivables Subsidiary to certain purchasers pursuant to the Receivables
Transfer Agreement.


“Permitted Tax Distribution” means
        



29


509265-1724-13879091

--------------------------------------------------------------------------------



(a)    with respect to any taxable period during which the Parent Borrower is
treated as a disregarded entity for U.S. federal income tax purposes and/or any
of its Subsidiaries is a member of a consolidated, unitary, combined or similar
tax group in which Holdings or Holdings’ direct or indirect parent is the common
parent, distributions by the Parent Borrower to Holdings to pay the portion of
such consolidated, unitary combined or similar tax liability that is
attributable to the taxable income of the Parent Borrower and its Subsidiaries;
provided, however, that the amount of such aggregate amount of payments that
would be made pursuant to this clause (a) in respect of any taxable period does
not exceed the actual tax liability of such consolidated, unitary, combined or
similar tax group and


(b)    with respect to any taxable period during which Holdings is treated as a
partnership for U.S. federal income tax purposes and the Parent Borrower is
treated as a disregarded entity or partnership for U.S. federal income tax
purposes, distributions by the Parent Borrower to Holdings to pay the portion of
the tax liability of Holdings’ direct or indirect owners that is attributable to
the taxable income of the Parent Borrower (determined as if the Parent Borrower
were a taxpayer), in an aggregate amount equal to the product of (y) the taxable
income of the Parent Borrower allocable to Holdings for such period less the
cumulative amount of net taxable loss of the Parent Borrower allocated to
Holdings for all prior taxable periods beginning after the date hereof
(determined as if such periods were one combined period) to the extent such
prior net losses are of a character (i.e., ordinary or capital) that would have
allowed such losses to be offset against the current period’s income and (z) the
highest combined marginal federal and applicable state and/or local income tax
rate applicable to the Parent Borrower for the taxable period in question
(taking into account the deductibility of state and local income taxes (subject
to applicable limitations) for U.S. federal income tax purposes).


“Permitted Term Loan Refinancing Indebtedness” means any Indebtedness incurred
to refinance all or any portion of the outstanding Term Loans or Incremental
Term Loans; provided that, (i) such refinancing Indebtedness, if secured, is
secured only by the Collateral on a pari passu or junior basis with the
Obligations under this Agreement (provided that the Permitted Term Loan
Refinancing Indebtedness shall not consist of bank loans that are secured on a
pari passu basis with the Obligations under this Agreement), (ii) no Subsidiary
that is not originally obligated with respect to repayment of the Indebtedness
being refinanced is obligated with respect to the refinancing Indebtedness,
(iii) the weighted average life to maturity of the refinancing Indebtedness
shall be no shorter than the remaining weighted average life to maturity of the
Terms Loans being refinanced, (iv) the maturity date in respect of the
refinancing Indebtedness shall not be earlier than the maturity date in respect
of the Indebtedness being refinanced, (v) the principal amount of such
refinancing Indebtedness does not exceed the principal amount of the
Indebtedness so refinanced except by an amount (such amount, the “Additional
Permitted Amount”) equal to unpaid accrued interest and premium thereon at such
time plus reasonable fees and expenses incurred in connection with such
refinancing, (vi) the Indebtedness being so refinanced is paid down on a
dollar-for-dollar basis by such refinancing Indebtedness (other than by the
Additional Permitted Amount), (vii) the terms of any such refinancing
Indebtedness (1) (excluding pricing, fees and rate floors and optional
prepayment or redemption terms and subject to clause (2) below) reflect, in
Parent Borrower’s reasonable judgment, then-existing market terms and conditions
and (2) (excluding pricing, fees and rate floors) are no more favorable to the
lenders providing such refinancing Indebtedness than those applicable to the
Indebtedness being refinanced (in each case, including with respect to mandatory
and optional prepayments); provided that the foregoing shall not apply to
covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
refinancing Indebtedness; provided further that any such refinancing
Indebtedness may contain, without any Lender’s consent, additional covenants or
events of default not otherwise applicable to the Indebtedness being refinanced
or covenants more restrictive than the covenants applicable to the Indebtedness
being refinanced, in each case prior to the Latest Maturity Date in effect
immediately prior



30


509265-1724-13879091

--------------------------------------------------------------------------------



to the establishment of such refinancing Indebtedness, so long as all Lenders
receive the benefits of such additional covenants, events of default or more
restrictive covenants and (viii) such refinancing Indebtedness, if secured,
shall be subject to a customary intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent.


“Permitted Unsecured Debt” means any unsecured notes or bonds or other unsecured
debt securities; provided that (a) such Indebtedness shall not mature prior to
the date that is 91 days after the Latest Maturity Date in effect at the time of
the issuance of such Indebtedness and shall not have any principal payments due
prior to such date, except upon the occurrence of a change of control or similar
event (including asset sales), in each case so long as the provisions relating
to change of control or similar events (including asset sales) included in the
governing instrument of such Indebtedness provide that the provisions of this
Agreement must be satisfied prior to the satisfaction of such provisions of such
Indebtedness, (b) such Indebtedness is not Guaranteed by any Subsidiary of
Holdings other than the Loan Parties (which Guarantees shall be unsecured and
shall be permitted only to the extent permitted by Section 6.01(a)(vii)), (c)
such Indebtedness shall not have any financial maintenance covenants, (d) such
Indebtedness shall not have a definition of “Change of Control” or “Change in
Control” (or any other defined term having a similar purpose) that is materially
more restrictive than the definition of Change of Control set forth herein and
(e) such Indebtedness, if subordinated in right of payment to the Obligations,
shall be subject to subordination and intercreditor provisions that are, in the
Administrative Agent’s reasonable judgment, customary under then-existing market
convention.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit H, among Holdings, the Parent Borrower, the Subsidiary Loan Parties
party thereto and the Collateral Agent for the benefit of the Secured Parties.


“Pounds Sterling” means the lawful currency of the United Kingdom.


“Preferred Dividends” means any cash dividends of Holdings permitted hereunder
paid with respect to preferred stock of Holdings.


“Prepayment Event” means:


(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of Holdings, the Parent Borrower
or any Subsidiary, other than dispositions described in clauses (a), (b), (c),
(d), (f), (g) and (j) (but only to the extent the sales, transfers or other
dispositions under clause (j) do not exceed $50,000,000) of Section 6.05 and
Section 6.06(a); provided that an Acquisition Lease Financing shall not
constitute a Prepayment Event; or


(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Parent



31


509265-1724-13879091

--------------------------------------------------------------------------------



Borrower or any Subsidiary having a book value or fair market value in excess of
$1,000,000, but only to the extent that the Net Proceeds therefrom have not been
applied to repair, restore or replace such property or asset within 365 days
after such event; or


(c)    the incurrence by Holdings, the Parent Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.01(a).


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.


“Principal Financial Center” means, with respect to any Foreign Currency, the
principal financial center where such currency is cleared and settled, as
determined by the Administrative Agent.


“Qualified Holdings Preferred Stock” means any preferred capital stock or
preferred equity interest of Holdings (a)(i) that does not provide for any cash
dividend payments or other cash distributions in respect thereof prior to the
Latest Maturity Date in effect as of the date of issuance of such Indebtedness
and (ii) that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable) or upon the
happening of any event does not (A)(x) mature or become mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (y) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock that is not Qualified Holdings Preferred Stock or (z) become redeemable at
the option of the holder thereof (other than as a result of a change of control
event), in whole or in part, in each case on or prior to the date that is 365
days after the Latest Maturity Date in effect at the time of the issuance
thereof and (B) provide holders thereunder with any rights upon the occurrence
of a “change of control” event prior to the repayment of the Obligations and
termination of the Commitments under the Loan Documents, (b) with respect to
which Holdings has delivered a notice to the Administrative Agent that it has
issued preferred stock or preferred equity interest in lieu of incurring (x)
Permitted Acquisition Subordination Notes or (y) Indebtedness permitted by
clause (xiii) under Section 6.01(a), with such notice specifying to which of
such Indebtedness such preferred stock or preferred equity interest applies;
provided that (i) the aggregate liquidation value of all such preferred stock or
preferred equity interest issued pursuant to this clause (b) shall not exceed at
any time the dollar limitation related to the applicable Indebtedness hereunder,
less the aggregate principal amount of such Indebtedness then outstanding and
(ii) the terms of such preferred stock or preferred equity interests (x) shall
provide that upon a default thereof, the remedies of the holders thereof shall
be limited to the right to additional representation on the board of directors
of Holdings and (y) shall otherwise be no less favorable to the Lenders, in the
aggregate, than the terms of the applicable Indebtedness or (c) having an
aggregate initial liquidation value not to exceed $25,000,000; provided that the
terms of such preferred stock or preferred equity interests shall provide that
upon a default thereof, the remedies of the holders thereof shall be limited to
the right to additional representation on the board of directors of Holdings.


“Receivables Purchase Agreement” means (a) the Amended and Restated Receivables
Purchase Agreement dated as of December 29, 2009 among the Receivables
Subsidiary, Holdings and the Subsidiaries party thereto, related to the
Permitted Receivables Financing, as may be amended, supplemented or otherwise
modified to the extent permitted by Section 6.11 and (b) any agreement replacing
such Receivables Purchase Agreement, provided that (subject to the proviso
below) such replacing agreement contains terms that are substantially similar to
such Receivables Purchase Agreement and that are otherwise no more adverse to
the Lenders than the applicable terms of such Receivables Purchase Agreement;
provided further that the aggregate amount of all receivables financings
pursuant to



32


509265-1724-13879091

--------------------------------------------------------------------------------



the Receivables Purchase Agreement shall not exceed $125,000,000 at any time
outstanding.


“Receivables Subsidiary” means TSPC, Inc., a Nevada corporation.


“Receivables Transfer Agreement” means (a) the Receivables Transfer Agreement
dated as of the December 29, 2009, among the Receivables Subsidiary, Holdings
and the purchasers party thereto, relating to the Permitted Receivables
Financing, as may be amended, supplemented or otherwise modified to the extent
permitted by Section 6.11 and (b) any agreement replacing such Receivables
Transfer Agreement, provided that such replacing agreement contains terms that
are substantially similar to such Receivables Transfer Agreement and that are
otherwise no more adverse to the Lenders than the applicable terms of such
Receivables Transfer Agreement.


“Register” has the meaning assigned to such term in Section 10.04(c).


“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Reinvestment” has the meaning assigned to such term in Section 2.11(c).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within any building, structure, facility or
fixture.


“Replacement Revolving Facility” has the meaning assigned to such term in
Section 10.02(d).


“Replacement Term Loans” has the meaning assigned to such term in Section
10.02(d).


“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time.


“Reset Date” has the meaning assigned to such term in Section 2.25(a).


“Restatement Effective Date” means the date on which the conditions specified in
Section 4.04 have been satisfied, which date is October 11, 2012.


“Restricted Indebtedness” means Indebtedness of Holdings, the Parent Borrower or
any Subsidiary, the payment, prepayment, redemption, repurchase or defeasance of
which is restricted under Section 6.08(b).





33


509265-1724-13879091

--------------------------------------------------------------------------------



“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Parent Borrower or any Subsidiary (including the Receivables Subsidiary), or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests in
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Parent Borrower or any Subsidiary (including the
Receivables Subsidiary).


“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.


“Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.


“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit and, Swingline Loans and Foreign Currency
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Revolving Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04 and (c) increased or assumed pursuant to an
Incremental Facility Agreement. The amount of each Revolving Lender’s Revolving
Commitment as of the Restatement Effective Date is set forth on Schedule 2.01 or
in the Assignment and Assumption or the Incremental Facility Agreement pursuant
to which such Revolving Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
on the Restatement Effective Date is $250,000,000.


“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) the aggregate outstanding principal amount of such Revolving
Lender’s Revolving Loans and itsRevolving Loans (other than Foreign Currency
Loans) held by such Lender, (b) the LC Exposure andof such Lender, (c) the
Swingline Exposure of such Lender and (d) such Lender’s Applicable Percentage of
the Dollar Equivalent of the aggregate principal amount of Foreign Currency
Loans outstanding at such time.


“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.


“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.


“Revolving Loan” means aany Loan made by a Revolving Lender pursuant to Section
2.01(a)(iii) or 2.01(a)(iv).


“Revolving Maturity Date” means October 11, 2017.


“S&P” means Standard & Poor’s Financial Services LLC, or any successor thereto.


“Secured Parties” has the meaning assigned to such term in the Security
Agreement.



34


509265-1724-13879091

--------------------------------------------------------------------------------





“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit I, among Holdings, the Parent Borrower, the Subsidiary Loan Parties
party thereto and the Collateral Agent for the benefit of the Secured Parties.


“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Guarantee Agreement, the Indemnity, Subrogation and Contribution
Agreement, each Foreign Security Document entered into pursuant to Section 2.20
and Section 4.03 and each other security agreement or other instrument or
document executed and delivered pursuant to Section 5.12 or 5.13 to secure any
of the Obligations.


“Segregated Account” has the meaning assigned to such term in Section 2.11(c).


“Senior Indebtedness” means Total Indebtedness less Subordinated Debt.


“Senior Secured Indebtedness” means Senior Indebtedness that is secured by a
Lien on any asset of Holdings, the Parent Borrower or any of its Subsidiaries.


“Senior Secured Net Leverage Ratio” means, on any date, the ratio of (a) Senior
Secured Indebtedness as of such date less the aggregate amount (not to exceed
$100,000,000) of domestic unrestricted cash and domestic unrestricted Permitted
Investments of the Parent Borrower and its Domestic Subsidiaries as of such date
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
Holdings ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter of Holdings most recently
ended prior to such date for which financial statements are available).


“Senior Secured Notes” means Holdings’ 9¾% Senior Secured Notes due 2017.


“Senior Secured Notes Repayment” means that (i) the Senior Secured Notes shall
have been retired, pursuant to a tender offer, or otherwise discharged, in full,
and all guarantees and liens granted in respect thereof shall have been released
and the terms and conditions of any such release shall be satisfactory to the
Administrative Agent and (ii) the Administrative Agent shall have received a
payoff and release letter with respect to the Senior Secured Notes in form and
substance reasonably satisfactory to the Administrative Agent.


“Series” has the meaning assigned to such term in Section 2.21(b).


“Significant Investment” means any acquisition by the Parent Borrower or a
Subsidiary of more than 50% (but less than 100%) of the Equity Interests in a
Person (such Person, the “Subject Person”), so long as such acquisition is
permitted by Section 6.04.


“Specified Obligations” means Obligations consisting of the principal and
interest on Loans, reimbursement obligations in respect of LC Disbursements and
fees.


“Specified Vendor Receivables Financing” means the sale by the Parent Borrower
and certain Subsidiaries (other than Foreign Subsidiaries) of accounts
receivable to one or more financial institutions pursuant to third-party
financing agreements in transactions constituting “true sales”; provided that
the aggregate amount of all such receivables financings shall not exceed
$60,000,000 at any time outstanding.



35


509265-1724-13879091

--------------------------------------------------------------------------------





“Specified Vendor Receivables Financing Documents” means all documents and
agreements relating to Specified Vendor Receivables Financing.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.


“Subject Person” has the meaning assigned to such term in the definition of
“Significant Investment”.


“Subordinated Debt” means any subordinated Indebtedness of Holdings, the Parent
Borrower or any Subsidiary.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Parent Borrower or Holdings, as the
context requires, including the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers. Unless expressly otherwise provided, the term “Subsidiary”
shall not include the Receivables Subsidiary.


“Subsidiary Loan Party” means (a) any Subsidiary that is not a Foreign
Subsidiary (other than (i) the Foreign Subsidiary Borrowers, (ii) any CFC, (iii)
any CFC Holdco and (iv) any New U.S. Holdco), (b) any Subsidiary Term Borrower
and (c) any Foreign Subsidiary Borrower and any other Foreign Subsidiary that
executes a guarantee agreement pursuant to paragraph (c) of the Foreign Security
Collateral and Guarantee Requirement.


“Subsidiary Term Borrowers” means each direct or indirect wholly owned domestic
subsidiary of the Parent Borrower listed on the signature page hereof.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.





36


509265-1724-13879091

--------------------------------------------------------------------------------



“Swingline Lender” means either JPMCB, in its capacity as lender of Swingline
Loans hereunder, or Comerica Bank, in its capacity as lender of Swingline Loans
hereunder, as the case may be. References herein and in the other Loan Documents
to the Swingline Lender shall be deemed to refer to the Swingline Lender in
respect of the applicable Swingline Loan or to all Swingline Lenders, as the
context requires.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which Holdings, the Parent Borrower or a
Subsidiary is or may become obligated to make (i) any payment (other than in the
form of Equity Interests in Holdings) in connection with a purchase by a third
party from a Person other than Holdings, the Parent Borrower or a Subsidiary of
any Equity Interest or Restricted Indebtedness or (ii) any payment (other than
on account of a permitted purchase by it of any Equity Interest or any
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that phantom stock or similar plans providing for payments only to
current or former directors, officers, consultants, advisors or employees of
Holdings, the Parent Borrower or the Subsidiaries (or to their heirs or estates)
shall not be deemed to be Synthetic Purchase Agreements.


“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.


“Term Borrowers” means the Parent Borrower and the Subsidiary Term Borrowers.


“Term Commitment” means a Tranche A Term Commitment, a Tranche B Term Commitment
or an Incremental Term Commitment of any Series.


“Term Lender” means a Lender with outstanding Term Loans or a Term Commitment.


“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan or an Incremental
Term Loan of any Series.


“Term Loan Obligations” has the meaning assigned to such term in Section
10.15(a).


“Total Indebtedness” means, as of any date, the sum of, without duplication, (a)
the aggregate principal amount of Indebtedness of Holdings, the Parent Borrower
and the Subsidiaries outstanding as of such date, in the amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, plus (b) the aggregate “Net Investment” as defined in
Annex A to the Receivables Transfer Agreement, plus (c) the aggregate principal
amount of Indebtedness of Holdings, the Parent Borrower and the Subsidiaries
outstanding as of such date that is not required to be reflected on a balance
sheet in accordance with GAAP, determined on a consolidated basis;



37


509265-1724-13879091

--------------------------------------------------------------------------------



provided that, for purposes of clause (c) above, the term “Indebtedness” shall
not include (i) contingent obligations of Holdings, the Parent Borrower or any
Subsidiary as an account party in respect of any letter of credit or letter of
guaranty unless, without duplication, such letter of credit or letter of
guaranty supports an obligation that constitutes Indebtedness and (ii)
Indebtedness described in Section 6.01(a)(xii).


“Tranche A Maturity Date” means October 11, 2017.


“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan hereunder on the
Restatement Effective Date, expressed as an amount representing the maximum
principal amount of the Tranche A Term Loan to be made by such Lender hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.04. The initial amount of each Lender’s
Tranche A Term Commitment on the Restatement Effective Date is set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Tranche A Term Commitment, as applicable. The initial
aggregate amount of the Lenders Tranche A Term Commitments on the Restatement
Effective Date is $200,000,000.


“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.


“Tranche A Term Loan” means a Loan made pursuant to Section 2.01(a)(i).


“Tranche B Maturity Date” means October 11, 2019.
    
“Tranche B Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche B Term Loan and/or, in the case of
Continuing Lenders, convert its Existing Tranche B Term Loan into a Tranche B
Term Loan hereunder, in each case on the Restatement Effective Date, expressed
as an amount representing the maximum principal amount of the Tranche B Term
Loan to be made or converted by such Lender hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Tranche B Term
Commitment on the Restatement Effective Date is set forth on its Addendum. The
initial aggregate amount of the Lenders Tranche B Term Commitments on the
Restatement Effective Date is $200,000,000.


“Tranche B Term Commitment Conversion Amount” means, as to any Lender, the
Allocated Conversion Amount of such Lender.


“Tranche B Term Commitment Funding Amount” means, as to any Lender, the portion
(if any) of its Tranche B Term Commitment which appears under the heading
“Tranche B Commitment Funding Amount” on its Addendum.


“Tranche B Term Lender” means a Lender with a Tranche B Term Commitment or an
outstanding Tranche B Term Loan.


“Tranche B Term Loan” means a Loan made pursuant to Section 2.01(a)(ii).





38


509265-1724-13879091

--------------------------------------------------------------------------------



“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of the Loans, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder, (b) the replacement of the Loans and Commitments
(in each case as defined in the Existing Credit Agreement) under the Existing
Credit Agreement with the Loans and Commitments hereunder, (c) the consummation
of the Senior Secured Notes Repayment and (d) the payment of the fees and
expenses payable in connection with the foregoing.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“U.S. Obligations” means any Obligations owing by the Parent Borrower and any
Subsidiary Term Borrower.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(i)(D)(2).


“Weighted Average Yield” means, as to any Indebtedness, the yield thereof (as
determined in the reasonable discretion of the Administrative Agent as described
below and consistent with generally accepted financial practices), whether in
the form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate or Alternate Base Rate floor (with such increased amount being equated to
interest margins for purposes of determining any increase to the Applicable
Rate), or otherwise; provided that original issue discount and upfront fees
shall be equated to interest rate assuming a 4-year life to maturity (or, if
less, the stated life to maturity at the time of incurrence of the applicable
Indebtedness); provided, further, that “Weighted Average Yield” shall not
include arrangement fees, structuring fees or underwriting or similar fees not
generally paid to lenders in connection with such Indebtedness.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Tranche A Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing” or a “Tranche
A Term Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and
Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement; provided that all references in Section 4.01
to Sections shall be construed to refer to Sections of the Existing Credit
Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
    
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Parent Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings, the Parent Borrower or any Subsidiary at “fair value”,
as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.


ARTICLE II

The Credits


SECTION 2.01    Commitments. (a) Subject to the terms and conditions set forth
herein, (i) each Tranche A Term Lender agrees to make a Tranche A Term Loan to
the Parent Borrower on the Restatement Effective Date in a principal amount not
exceeding its Tranche A Term Commitment, (ii) each Tranche B Term Lender agrees
to (A) make a Tranche B Term Loan to the Parent Borrower on the Restatement
Effective Date in a principal amount equal to its Tranche B Term Commitment
Funding Amount and/or (B) convert its Existing Tranche B Term Loans into Tranche
B Term Loans in an amount equal to its Tranche B Term Commitment Conversion
Amount and, (iii) each Revolving Lender agrees to make Revolving Loans in
dollars to the Parent Borrower and the Foreign Subsidiary Borrowers, as the case
may be, from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result inat any one time outstanding
that, when added to such Lender’s Revolving Exposure at such time, does not
exceed such Lender’s Revolving Commitment, and (iv) each Foreign Currency Lender
agrees, with respect to any Foreign Currency Loan in a Foreign Currency for
which it is designated a Foreign Currency Lender, to make Foreign Currency Loans
to the Parent Borrower or the



39


509265-1724-13879091

--------------------------------------------------------------------------------



Foreign Subsidiary Borrowers, as the case may be, from time to time during the
Revolving Availability Period; provided that after giving effect to the
requested Foreign Currency Loan, (x) the Foreign Currency Revolving Exposure of
all Revolving Lenders does not exceed the Foreign Currency Sublimit, (y) such
Lender’s Revolving Exposure exceedingat such time does not exceed the amount of
such Lender’s Revolving Commitment and (z) the total Revolving Exposure at such
time does not exceed the total Revolving Commitments.


(b)    Within the foregoing limits and subject to the terms and conditions set
forth herein, the Parent Borrower and the Foreign Subsidiary Borrowers, as the
case may be, may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.


SECTION 2.02    Loans and Borrowings. (a) Each Loan (other than a Swingline Loan
or a Foreign Currency Loan) shall be made as part of a Borrowing consisting of
Loans of the same Class and Type made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.


(b)    Each Foreign Currency Loan shall be made as part of a Borrowing
consisting of Foreign Currency Loans denominated in the same Foreign Currency
made by the applicable Foreign Currency Lenders. With respect to any Borrowing
of Foreign Currency Loans, the Foreign Currency Loan of each applicable Foreign
Currency Lender (other than the Fronting Lender) shall be in an amount equal to
its Applicable Percentage of such Borrowing and the Foreign Currency Loan of the
Fronting Lender shall be in an amount equal to the aggregate amount of such
Borrowing less the amount of the Foreign Currency Loans being made by other
applicable Foreign Currency Lenders and comprising part of such Borrowing.


(c)    (b) Subject to Section 2.14, each Loan (other than a Swingline Loan or a
Foreign Currency Loan) shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Parent Borrower may request in accordance herewith. Each Swingline
Loan shall be an ABR Loan and each Foreign Currency Loan shall be a Eurocurrency
Loan. Each Lender at its option may make any Eurocurrency Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Parent Borrower, a Subsidiary Term Borrower or a Foreign Subsidiary Borrower, as
the case may be, to repay such Loan in accordance with the terms of this
Agreement.


(d)    (c) At the commencement of each Interest Period for any Eurocurrency
Borrowing in dollars, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000.1,000,000; provided
that a Eurocurrency Revolving Borrowing may be in an aggregate amount that is
equal to the amount that is required to finance the reimbursement of an LC
Disbursement made in respect of a Letter of Credit denominated in dollars for
which a Foreign Subsidiary Borrower is the applicant or a co-applicant, as
contemplated by Section 2.05(e). At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that (i) an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments and (ii) an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the amount that is
required to finance the reimbursement of an LC Disbursement made in respect of a
Letter of Credit denominated in dollars for which the Parent Borrower is the
applicant or a co-



40


509265-1724-13879091

--------------------------------------------------------------------------------



applicant, as contemplated by Section 2.05(e). Each Borrowing of Foreign
Currency Loans in a particular Foreign Currency shall be in a minimum amount as
set forth on the Administrative Schedule; provided that a Borrowing of Foreign
Currency Loans may be in an aggregate amount that is equal to the amount that is
required to finance the reimbursement of an LC Disbursement made in respect of a
Letter of Credit denominated in an LC Foreign Currency, as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $250,000 and not less than $250,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 12 Eurocurrency Borrowings in dollars
outstanding. There shall be no more than six Borrowings of Foreign Currency
Loans outstanding at any time.


(e)    (d) Notwithstanding any other provision of this Agreement, none of the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date applicable thereto.


SECTION 2.03    Requests for Borrowings. (a) To request a Tranche A Term
Borrowing, Tranche B Term Borrowing or Revolving Borrowing (other than a
Borrowing of a Foreign Currency Loan), the Parent Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of the proposed Borrowing; provided that any such notice of
an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Parent Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:


(i)    whether the requested Borrowing is to be a Tranche A Term Borrowing, a
Tranche B Term Borrowing, an Incremental Term Borrowing of a particular Series
or a Revolving Borrowing;


(ii)    the aggregate amount of such Borrowing;


(iii)    the date of such Borrowing, which shall be a Business Day;


(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(vi)    the location and number of the Parent Borrower’s or the applicable
Foreign Subsidiary Borrower’s, as the case may be, account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then



41


509265-1724-13879091

--------------------------------------------------------------------------------



the Parent Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03(a), the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.


(b)    To request a Foreign Currency Loan, the Parent Borrower shall notify the
Foreign Currency Agent of such request, not later than 12:00 noon, Local Time,
four Business Days prior to the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall be hand delivered or sent by
telecopy to the Foreign Currency Agent and such Borrowing Request shall be
signed by the Parent Borrower. Each such written Borrowing Request shall specify
the following information in compliance with Section 2.02:


(i)    the amount of Foreign Currency Loans to be borrowed;


(ii)    the date of such Borrowing, which shall be a Business Day;


(iii)    the Foreign Currency in which such Foreign Currency Loans will be
denominated;


(iv)    the length of the initial Interest Period therefor; and


(v)    the location and number of the Parent Borrower’s or the applicable
Foreign Subsidiary Borrower’s, as the case may be, account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.


If no Interest Period is specified with respect to any requested Borrowing of
Foreign Currency Loans, then the Parent Borrower shall be deemed to have
selected an Interest Period of three months’ duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03(b), the
Administrative Agent shall advise each applicable Foreign Currency Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing. On the date of each Borrowing, each applicable Foreign
Currency Lender will make the amount of its share of such Borrowing available to
the Foreign Currency Agent at the applicable office specified on the
Administrative Schedule, prior to the time specified on the Administrative
Schedule for the relevant Foreign Currency, in the relevant Foreign Currency in
immediately available funds.


SECTION 2.04    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Parent Borrower from time to time during the Revolving Availability Period
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. On the last
day of each month during the Revolving Availability Period, the Parent Borrower
shall repay any outstanding Swingline Loans. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Parent Borrower may
borrow, prepay and reborrow Swingline Loans.


(b)    To request a Swingline Loan, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify



42


509265-1724-13879091

--------------------------------------------------------------------------------



the requested date (which shall be a Business Day), the amount of the requested
Swingline Loan and the applicable Swingline Lender. The Administrative Agent
will promptly advise the Swingline Lender of any such notice received from the
Parent Borrower. The Swingline Lender shall make each Swingline Loan available
to the Parent Borrower by means of a credit to the general deposit account of
the Parent Borrower with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. The Parent Borrower shall
not request a Swingline Loan if at the time of and immediately after giving
effect to such request a Default has occurred and is continuing.


(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Revolving Lender’s Revolving
Exposure to exceed such Revolving Lender’s Revolving Commitment). Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Parent Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Parent Borrower (or other
party on behalf of the Parent Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not constitute a Loan and shall not relieve the
Parent Borrower of its obligation to repay such Swingline Loan or of any default
in the payment thereof.


(d)    If the maturity date shall have occurred in respect of any tranche of
Revolving Commitments at a time when another tranche or tranches of Revolving
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swingline Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.05(k)), there shall exist sufficient unutilized Extended Revolving Commitments
so that the respective outstanding Swingline



43


509265-1724-13879091

--------------------------------------------------------------------------------



Loans could be incurred pursuant to the Extended Revolving Commitments that will
remain in effect after the occurrence of such maturity date, then there shall be
an automatic adjustment on such date of the participations in such Swingline
Loans and same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolving Commitments, and such Swingline Loans shall not be
so required to be repaid in full on such earliest maturity date.


SECTION 2.05    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Parent Borrower may request the issuance of
Letters of Credit for its own account or the account of a Subsidiary andor any
Foreign Subsidiary Borrower may request the issuance of Letters of Credit for
its own account or the account of a Subsidiary of such Foreign Subsidiary
Borrower, in each case in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Revolving Availability Period (provided that the Parent Borrower or a Foreign
Subsidiary Borrower, as the case may be, shall be a co-applicant with respect to
each Letter of Credit issued for the account of or in favor of a Subsidiary that
is not a Foreign Subsidiary Borrower). In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Parent
Borrower or any Foreign Subsidiary Borrower, as the case may be, to, or entered
into by the Parent Borrower or any Foreign Subsidiary Borrower, as the case may
be, with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Upon satisfaction of the conditions
specified in Section 4.02 and 4.04 on the Restatement Effective Date, each
Existing Letter of Credit will, automatically and without any action on the part
of any Person, be deemed to be a Letter of Credit issued hereunder for all
purposes of this Agreement and the other Loan Documents.


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying (i) the date of issuance, amendment, renewal or extension (which
shall be a Business Day), (ii) the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), (iii) the
currency in which such Letter of Credit is to be denominated (which currency
shall be dollars or an LC Foreign Currency), (iv) the amount of such Letter of
Credit, (v) the name and address of the beneficiary thereof and (vi) such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Parent Borrower or the applicable Foreign
Subsidiary Borrower, as the case may be, shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $75,000,000 andthe LC Sublimit,
(ii) the total Revolving Exposures shall not exceed the total Revolving
Commitments and (iii) if such Letter of Credit is to be denominated in an LC
Foreign Currency, the Foreign Currency Revolving Exposure of all Revolving
Lenders does not exceed the Foreign Currency Sublimit.


(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date



44


509265-1724-13879091

--------------------------------------------------------------------------------



that is five Business Days prior to the Revolving Maturity Date (or, at any time
that there are any Extended Revolving Commitments outstanding, the date that is
five Business Days prior to the latest maturity date in respect of such Extended
Revolving Commitments).


(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement (including the
Dollar Equivalent of any LC Disbursement made in an LC Foreign Currency) made by
the Issuing Bank and not reimbursed by the Parent Borrower or the applicable
Foreign Subsidiary Borrower, as the case may be, on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment in respect of an
LC Disbursement (including the Dollar Equivalent of any LC Disbursement made in
an LC Foreign Currency) required to be refunded to the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of its Revolving Commitment or all Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.


(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Parent Borrower or the applicable Foreign
Subsidiary Borrower, as the case may be, shall reimburse such LC Disbursement by
paying to the Administrative Agent, in the same currency as such LC
Disbursement, an amount equal to such LC Disbursement, not later than 12:00
noon, New York City time, on the date that such LC Disbursement is made, if the
Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case may
be, shall have received notice of such LC Disbursement prior to 10:00 a.m., New
York City time or London time, on such date, or, if such notice has not been
received by the Parent Borrower or the applicable Foreign Subsidiary Borrower,
as the case may be, prior to such time on such date, then not later than 12:00
noon, New York City time or London time, on the Business Day immediately
following the day that the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, receives such notice; provided that (i) in the
case of any such payment in respect of an LC Disbursement made in dollars, (A)
the Parent Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Parent Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Loans or Swingline Loan
and (iiB) such Foreign Subsidiary Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with a Eurocurrency Revolving Borrowing in an equivalent
amount and, to the extent so financed, such Foreign Subsidiary Borrower’s
obligation to make such payment in respect of any LC Disbursement shall be
discharged and replaced by the resulting Eurocurrency Revolving Loans and (ii)
in the case of any such payment in respect of an LC Disbursement made in an LC
Foreign Currency, the Parent Borrower or such Foreign Subsidiary Borrower, as
the case may be, may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with a
Borrowing of Foreign Currency Loans in the same currency and in an equivalent
amount and, to the extent so financed, the obligation of the Parent Borrower or
such Foreign Subsidiary Borrower, as the



45


509265-1724-13879091

--------------------------------------------------------------------------------



case may be, to make such payment shall be discharged and replaced by the
resulting Foreign Currency Loans. If the Parent Borrower or the applicable
Foreign Subsidiary Borrower, as the case may be, fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, in respect thereof
and such Lender’s Applicable Percentage thereof; provided that, notwithstanding
anything to the contrary contained in this Section 2.05, prior to demanding any
reimbursement from the Revolving Lenders pursuant to this Section 2.05(e) in
respect of any Letter of Credit denominated in an LC Foreign Currency, the
Issuing Bank shall convert the obligations of the Parent Borrower or applicable
Foreign Subsidiary Borrower, as the case may be, under this Section 2.05(e) to
reimburse the Issuing Bank in such currency into an obligation to reimburse the
Issuing Bank in dollars and the dollar amount of the reimbursement obligation of
the Parent Borrower or applicable Foreign Subsidiary Borrower, as the case may
be, shall be computed by the Issuing Bank based upon the Exchange Rate in effect
for the day on which such conversion occurs, as determined by the Administrative
Agent in accordance with the terms hereof and specified in such notice to the
Revolving Lenders demanding reimbursement; provided, further, that after such
conversion, the reimbursement obligations of the Parent Borrower or applicable
Foreign Subsidiary Borrower, as the case may be, in respect of the applicable
Letter of Credit denominated in an LC Foreign Currency shall be payable in
dollars based upon the Exchange Rate in effect for the day on which such
conversion occurs, as determined in accordance with the terms hereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the unreimbursed LC Disbursement in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Parent
Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then
distribute such payment to such Lenders and the Issuing Bank as their interests
may appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans, Eurocurrency Revolving Loans, Foreign Currency Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Parent Borrower or the applicable Foreign Subsidiary Borrower, as
the case may be, of its obligation to reimburse such LC Disbursement.


(f)    Obligations Absolute. The obligation of the Parent Borrower or any
Foreign Subsidiary Borrower to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein or herein, (ii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the obligations of the Parent Borrower or any Foreign Subsidiary
Borrower hereunder. None of the Administrative Agent, the Lenders or the Issuing
Bank, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence),



46


509265-1724-13879091

--------------------------------------------------------------------------------



or any error, omission, interruption, loss or delay in transmission or delivery
of any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Parent Borrower or
any applicable Foreign Subsidiary Borrower, as the case may be, to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, to the extent permitted by applicable
law) suffered by the Parent Borrower or any applicable Foreign Subsidiary
Borrower, as the case may be, that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not (i) relieve the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement (other
than with respect to the timing of such reimbursement obligation set forth in
Section 2.05(e)) or (ii) relieve any Lender’s obligations to acquire
participations as required pursuant to paragraph (d) of this Section 2.05.


(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement (i)
in respect of any Letter of Credit denominated in dollars, then, unless the
Parent Borrower or any applicable Foreign Subsidiary Borrower, as the case may
be, shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Parent Borrower or any applicable Foreign Subsidiary Borrower,
as the case may be, reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans and (ii) in respect of any Letter of Credit
denominated in an LC Foreign Currency, then, unless the Parent Borrower or any
applicable Foreign Subsidiary Borrower, as the case may be, shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Parent Borrower
or any applicable Foreign Subsidiary Borrower, as the case may be, reimburses
such LC Disbursement, at the rate per annum then applicable to Foreign Currency
Loans in the applicable Foreign Currency with an Interest Period of three
months’ duration; provided that, if the Parent Borrower or any applicable
Foreign Subsidiary Borrower, as the case may be, fails to reimburse such LC
Disbursement when due pursuant to Section 2.05(e), then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to Section 2.05(e) to reimburse the Issuing Bank shall be
for the account of such Lender



47


509265-1724-13879091

--------------------------------------------------------------------------------



to the extent of such payment.


(i)    Replacement of the Issuing Bank; Additional Issuing Banks. The Issuing
Bank may be replaced at any time by written agreement among the Parent Borrower
(on behalf of itself and the Foreign Subsidiary Borrowers), the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. One or more
Lenders may be appointed as additional Issuing Banks by written agreement among
the Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers),
the Administrative Agent (whose consent will not be unreasonably withheld) and
the Lender that is to be so appointed. The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank or any such additional
Issuing Bank. At the time any such replacement shall become effective, the
Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers) shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or such addition or to any previous Issuing Bank, or to such successor
or such addition and all previous Issuing Banks, as the context shall require.
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit. If at any time there is more than one
Issuing Bank hereunder, the Parent Borrower (on behalf of itself and the Foreign
Subsidiary Borrowers) may, in its discretion, select which Issuing Bank is to
issue any particular Letter of Credit.


(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower or any Foreign
Subsidiary Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Parent Borrower and the Foreign Subsidiary Borrowers, as the case may be,
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such datethe undrawn amount of each outstanding Letter
of Credit and the amount of each unreimbursed LC Disbursements at such time (and
in such currency as each such Letter of Credit is denominated and each such
unreimbursed LC Disbursement was made), plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Parent Borrower or any Foreign Subsidiary
Borrower described in clause (h) or (i) of Article VII. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Parent Borrower and the Foreign Subsidiary
Borrowers under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the risk and expense of the Parent Borrower and the
Foreign Subsidiary Borrowers, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Parent Borrower and the Foreign Subsidiary
Borrowers for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of



48


509265-1724-13879091

--------------------------------------------------------------------------------



Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Parent Borrower and
the Foreign Subsidiary Borrowers under this Agreement. If the Parent Borrower or
any Foreign Subsidiary Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount plus any accrued interest or realized profits of such amounts (to the
extent not applied as aforesaid) shall be returned to the Parent Borrower or
such Foreign Subsidiary Borrower within three Business Days after all Events of
Default have been cured or waived. If the Parent Borrower is required to provide
an amount of such collateral hereunder pursuant to Section 2.11(b), such amount
plus any accrued interest or realized profits on account of such amount (to the
extent not applied as aforesaid) shall be returned to the Parent Borrower as and
to the extent that, after giving effect to such return, the Parent Borrower
would remain in compliance with Section 2.11(b) and no Default or Event of
Default shall have occurred and be continuing.


(k)    If the maturity date in respect of any tranche of Revolving Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other tranches of Revolving Commitments in respect of which the maturity date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section
2.05(e)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to the immediately preceding clause (i), the
Parent Borrower shall cash collateralize any such Letter of Credit in accordance
with Section 2.05(j). If, for any reason, such cash collateral is not provided
or the reallocation does not occur, the Revolving Lenders under the maturing
tranche shall continue to be responsible for their participating interests in
the Letters of Credit. Except to the extent of reallocations of participations
pursuant to clause (i) of the second preceding sentence, the occurrence of a
maturity date with respect to a given tranche of Revolving Commitments shall
have no effect upon (and shall not diminish) the percentage participations of
the Revolving Lenders in any Letter of Credit issued before such maturity date.
Commencing with the maturity date of any tranche of Revolving Commitments, the
sublimit for Letters of Credit shall be agreed with the Lenders under the
extended tranches.


(l)    Further Cash Collateralization. In the event and on each occasion that
the total LC Exposure exceeds the LC Sublimit, the Parent Borrower or the
Foreign Subsidiary Borrowers, as the case may be, shall deposit cash collateral
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, in an aggregate amount equal to such
excess in accordance with the provisions of Section 2.05(j). Such amount plus
any accrued interest or realized profits of such amounts (to the extent not
applied as aforesaid) shall be returned to the Parent Borrower or such Foreign
Subsidiary Borrower within three Business days after the first Calculation Date
on which the total LC Exposure no longer exceeds the LC Sublimit.


SECTION 2.06    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that (i) Swingline Loans shall be made as
provided in Section 2.04. The2.04 and (ii) Foreign Currency Loans shall be made
as provided in Section 2.03(b). In the case of all Loans other than Foreign
Currency Loans, the Administrative Agent will make such Loans available to the
Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case may



49


509265-1724-13879091

--------------------------------------------------------------------------------



be, by promptly crediting the amounts so received, in like funds, to an account
of the Parent Borrower or such Foreign Subsidiary Borrower, as the case may be,
maintained with the Administrative Agent in New York City, and designated by the
Parent Borrower or such Foreign Subsidiary Borrower, as the case may be, in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank. In the case of Foreign
Currency Loans, the Foreign Currency Agent will make such Loans available to the
Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case may
be, by promptly crediting or disbursing the aggregate of the amounts received by
the Foreign Currency Agent from the Foreign Currency Lenders, in like funds, to
an account of the Parent Borrower or such Foreign Subsidiary Borrower, as the
case may be, designated by the Parent Borrower or such Foreign Subsidiary
Borrower, as the case may be, in the applicable Borrowing Request.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (other than a Borrowing of Foreign
Currency Loans) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Parent Borrower or the applicable Foreign Subsidiary Borrower,
as the case may be, a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (x) the
Federal Funds Effective Rate and (y) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, the
applicable rate shall be determined as specified in clause (y) above, or (ii) in
the case of the Parent Borrower or any Foreign Subsidiary Borrower, the interest
rate applicable to ABR Revolving Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.


(c)    Unless the Foreign Currency Agent shall have received notice from a
Foreign Currency Lender prior to the proposed date of any Borrowing of Foreign
Currency Loans that such Foreign Currency Lender will not make available to the
Foreign Currency Agent such Foreign Currency Lender’s share of such Borrowing,
the Foreign Currency Agent may assume that such Foreign Currency Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the Parent
Borrower or the applicable Foreign Subsidiary Borrower, as the case may be, a
corresponding amount. In such event, if a Foreign Currency Lender has not in
fact made its share of the applicable Borrowing of Foreign Currency Loans
available to the Foreign Currency Agent, then the applicable Foreign Currency
Lender and the Parent Borrower or the applicable Foreign Subsidiary Borrower, as
the case may be, severally agree to pay to the Foreign Currency Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, to but excluding the
date of payment to the Foreign Currency Agent, at (i) in the case of such
Foreign Currency Lender, a rate determined by the Foreign Currency Agent in
accordance with banking industry rules on interbank compensation, or (ii) in the
case of the Parent Borrower or any Foreign Subsidiary Borrower, the interest
rate applicable to Foreign Currency Loans in the applicable Foreign Currency
with an Interest Period of three months’ duration. If such Foreign Currency
Lender pays such amount to the Foreign Currency Agent, then such amount shall



50


509265-1724-13879091

--------------------------------------------------------------------------------



constitute such Foreign Currency Lender’s Loan included in such Borrowing.


SECTION 2.07    Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Parent Borrower, the applicable Subsidiary Term Borrower or the applicable
Foreign Subsidiary Borrower, as the case may be, may elect to (i) convert
suchany ABR Borrowing or any Eurocurrency Borrowing denominated in dollars to a
Borrowing of a different Type or to, (ii) continue any Borrowing (provided that
such Borrowing and,must be continued in the same currency) and (iii) in the case
of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Parent Borrower, the applicable Subsidiary Term
Borrower or the applicable Foreign Subsidiary Borrower, as the case may be, may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.


(b)    To make an election pursuant to this Section, the Parent Borrower, the
applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, shall notify the Administrative Agent of such
election by telephone(in the case of any Revolving Loans other than Foreign
Currency Loans, by telephone, and in the case of Foreign Currency Loans, through
a written Interest Election Request delivered by hand or telecopy) by the time
that a Borrowing Request would be required under Section 2.03 if the Parent
Borrower, the applicable Subsidiary Term Borrower or the applicable Foreign
Subsidiary Borrower, as the case may be, were requesting a Revolving Borrowing,
(other than a Borrowing of Foreign Currency Loans), a Borrowing of Foreign
Currency Loans, a Tranche A Term Borrowing or a Tranche B Term Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request, and all such
written Interest Election Requests (including with respect to Foreign Currency
Loans) shall be in a form approved by the Administrative Agent and signed by the
Parent Borrower, the applicable Subsidiary Term Borrower or the applicable
Foreign Subsidiary Borrower, as the case may be.


(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
    
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    other than any Interest Election Request made with respect to a
Borrowing of Foreign Currency Loans, whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and


(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest



51


509265-1724-13879091

--------------------------------------------------------------------------------



Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests (i) a Eurocurrency Borrowing
(other than a Borrowing of Foreign Currency Loans) but does not specify an
Interest Period, then the Parent Borrower, the applicable Subsidiary Term
Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
shall be deemed to have selected an Interest Period of one month’s duration or
(ii) a Borrowing of Foreign Currency Loans but does not specify an Interest
Period, then the Parent Borrower or the applicable Foreign Subsidiary Borrower,
as the case may be, shall be deemed to have selected an Interest Period of three
months’ duration.


(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)    If an Interest Election Request with respect to a Eurocurrency Borrowing
(other than a Borrowing of Foreign Currency Loans) is not timely delivered prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. If an Interest Election
Request with respect to a Borrowing of Foreign Currency Loans is not timely
delivered prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurocurrency Borrowing with an
Interest Period of three months’ duration. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers), then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and, (ii) unless repaid, each Eurocurrency Borrowing
(other than a Borrowing of Foreign Currency Loans) shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Borrowing of Foreign Currency Loans shall be due and payable on the last day of
the Interest Period applicable thereto.


SECTION 2.08    Termination and Reduction of Commitments.


(a)    Unless previously terminated, (i) the Tranche A Term Commitments shall
terminate and be automatically and permanently reduced to $0 upon the funding of
the Tranche A Term Loans on the Restatement Effective Date, (ii) the Tranche B
Term Commitments shall terminate and be automatically and permanently reduced to
$0 upon the funding of the Tranche B Term Loans on the Restatement Effective
Date and (iii) the Revolving Commitments shall terminate on the Revolving
Maturity Date.


(b)    The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Revolving Commitments of any Class shall
not be terminated or reduced if, after giving effect to any concurrent
prepayment of the Revolving Loans of such Class in accordance with Section 2.11,
the sum of the Revolving Exposures of such Class would exceed the total
Revolving Commitments of such Class. Any reduction in the Revolving Commitments
shall be made ratably in accordance with each Revolving Lender’s Revolving
Commitment.





52


509265-1724-13879091

--------------------------------------------------------------------------------



(c)    The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) shall notify the Administrative Agent of any election to terminate or
reduce the Commitments of any Class under Section 2.08(b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Parent Borrower (on behalf of
itself and the Foreign Subsidiary Borrowers) pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) may state that such notice is conditioned upon the effectiveness of
other credit facilities or the occurrence of another transaction, in which case
such notice may be revoked by the Parent Borrower (on behalf of itself and the
Foreign Subsidiary Borrowers) (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
reduction of the Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
their respective Revolving Commitments.


SECTION 2.09    Repayment of Loans; Evidence of Debt. (a) The Parent Borrower,
each Subsidiary Term Borrower (with respect to Term Loans made to such
Subsidiary Term Borrower) and each Foreign Subsidiary Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent, in Dollars, for
the account of each Revolving Lender the then unpaid principal amount of each
Revolving Loan (other than any Foreign Currency Loan) of such Lender on the
Revolving Maturity Date, (ii) to the Foreign Currency Agent for the account of
each Foreign Currency Lender the then unpaid principal amount in the applicable
currency of each Foreign Currency Loan of such Foreign Currency Lender on the
Revolving Maturity Date, (iii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10 and (iiiiv) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Parent Borrower shall repay all Swingline Loans that were outstanding
on the date such Borrowing was requested.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the applicable currency and the amount
of any principal or interest due and payable or to become due and payable from
the Parent Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers to each Lender hereunder and (iii) the currency and amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.


(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers to repay the Loans in
accordance with the terms of this Agreement.





53


509265-1724-13879091

--------------------------------------------------------------------------------



(e)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Parent Borrower, the applicable Subsidiary
Term Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).


SECTION 2.10    Amortization of Term Loans. (a) Subject to adjustment pursuant
to paragraph (d) of this Section, the Term Borrowers shall repay Tranche A Term
Loans on each date set forth below in the aggregate principal amount set forth
opposite such date:
Date
Amount
June 30, 2013


$2,500,000


September 30, 2013


$2,500,000


December 31, 2013


$2,500,000


March 31, 2014


$2,500,000


June 30, 2014


$2,500,000


September 30, 2014


$2,500,000


December 31, 2014


$2,500,000


March 31, 2015


$2,500,000


June 30, 2015


$3,750,000


September 30, 2015


$3,750,000


December 31, 2015


$3,750,000


March 31, 2016


$3,750,000


June 30, 2016


$3,750,000


September 30, 2016


$3,750,000


December 31, 2016


$3,750,000


March 31, 2017


$3,750,000


June 30, 2017


$3,750,000


September 30, 2017


$3,750,000


Tranche A Maturity Date


$142,500,000





The Parent Borrower shall repay Incremental Term A Loans of any Series in such
amounts and on such date or dates as shall be specified therefor in the
Incremental Facility Agreement establishing the Incremental Term A Commitments
of such Series (as such amounts may be adjusted pursuant to paragraph (d) of
this Section or pursuant to such Incremental Facility Agreement).


(b)    Subject to adjustment pursuant to paragraph (d) of this Section, the Term
Borrowers shall repay Tranche B Term Loans on the last day of each March, June,
September and December, beginning with December 31, 2012, and ending with the
last such day to occur prior to the Tranche B Maturity Date, in an aggregate
principal amount for each such date equal to 0.25% of the aggregate principal
amount of the Tranche B Term Borrowings outstanding on the Restatement Effective
Date. The Parent Borrower shall repay Incremental Term B Loans of any Series in
such amounts and on



54


509265-1724-13879091

--------------------------------------------------------------------------------



such date or dates as shall be specified therefor in the Incremental Facility
Agreement establishing the Incremental Term B Commitments of such Series (as
such amounts may be adjusted pursuant to paragraph (d) of this Section or
pursuant to such Incremental Facility Agreement).


(c)    To the extent not previously paid, (i) all Tranche A Term Loans shall be
due and payable on the Tranche A Maturity Date, (ii) all Tranche B Term Loans
shall be due and payable on the Tranche B Maturity Date and (iii) all
Incremental Term Loans of any Series shall be due and payable on the Incremental
Term Maturity Date applicable thereto.


(d)    Any mandatory prepayment of a Tranche A Term Borrowing or Tranche B Term
Borrowing of any Class shall be applied to reduce the subsequent scheduled
repayments of the Borrowings of such Class to be made pursuant to this Section
ratably. Any optional prepayment of a Tranche A Term Borrowing of any Class or a
Tranche B Term Borrowing of any Class shall be applied to the scheduled
repayments of the Borrowings of such Class as directed by the Parent Borrower.


(e)    Prior to any repayment of any Tranche A Term Borrowings of any Class
hereunder or any Tranche B Term Borrowings of any Class hereunder, the Parent
Borrower (on behalf of itself and the applicable Subsidiary Term Borrower) shall
select the Borrowing or Borrowings of the applicable Class to be repaid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment. Each repayment of a Borrowing
shall be applied ratably to the Loans included in the repaid Borrowing.
Repayments of Tranche A Term Borrowings and Tranche B Term Borrowings shall be
accompanied by accrued interest on the amount repaid.


SECTION 2.11    Prepayment of Loans. (a) The Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers, as the case may be, shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to the requirements of this Section.


(b)    In the event and on each occasion that (i) the sum of the Revolving
Exposures exceeds the total Revolving Commitments, the Parent Borrower and the
Foreign Subsidiary Borrowers, as the case may be, shall prepay Revolving Loans
and/or Swingline Loans (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to Section
2.05(j)) in an aggregate amount equal to such excess, (ii) the sum of the
Foreign Currency Revolving Exposures exceeds the Foreign Currency Sublimit, the
Parent Borrower or the Foreign Subsidiary Borrowers, as the case may be, shall
prepay Foreign Currency Loans (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess or (iii) the
aggregate Dollar Equivalent of the aggregate outstanding principal amounts of
Foreign Currency Loans exceeds an amount equal to 105% of the Foreign Currency
Sublimit, the Parent Borrower shall, or shall cause any applicable Foreign
Subsidiary Borrower, without notice or demand, immediately to prepay such of the
outstanding Foreign Currency Loans in an aggregate principal amount such that,
after giving effect thereto, the aggregate Dollar Equivalents of the outstanding
principal amounts of Foreign Currency Loans does not exceed the Foreign Currency
Sublimit.


(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of Holdings, the Parent Borrower or any Subsidiary in respect of
any Prepayment Event, the Parent Borrower (on behalf of itself and, in the case
of Term Loans, the Subsidiary Term Borrowers) shall, within three Business Days
after such Net Proceeds are received, prepay Tranche A Term Borrowings and
Tranche B Term Borrowings in an aggregate amount equal to such Net Proceeds;
provided that (i) in the



55


509265-1724-13879091

--------------------------------------------------------------------------------



case of any event described in clause (a) of the definition of the term
Prepayment Event (other than (x) sales, transfers or other dispositions pursuant
to Section 6.05(j) in excess of $50,000,000 and (y) any sales pursuant to
Section 6.05(k)), if Holdings or the Parent Borrower shall deliver, within such
three Business Days, to the Administrative Agent a certificate of a Financial
Officer to the effect that Holdings, the Parent Borrower and the Subsidiaries,
intend to apply the Net Proceeds from such event (or a portion thereof specified
in such certificate), within 365 days after receipt of such Net Proceeds, to
acquire real property, equipment or other tangible assets to be used in the
business of the Parent Borrower and the Subsidiaries, and certifying that no
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds in respect of such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 365-day period, at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied and (ii) in the case of any sales pursuant to Section
6.05(k), if Holdings or the Parent Borrower shall deliver, within such three
Business Days, to the Administrative Agent a certificate of a Financial Officer
to the effect that Holdings, the Parent Borrower and the Subsidiaries, intend to
apply the Net Proceeds from such sale (or a portion thereof specified in such
certificate), within 365 days after receipt of such Net Proceeds, to acquire
real property, equipment or other tangible assets to be used in the business of
the Parent Borrower and the Subsidiaries (any such acquisition, a
“Reinvestment”; “Reinvested” shall have a corollary meaning), and certifying
that no Default has occurred and is continuing, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds in respect of
such event (or the portion of such Net Proceeds specified in such certificate,
if applicable) so long as such funds are placed in a segregated account pledged
to the Lenders (pursuant to terms reasonably satisfactory to the Administrative
Agent) (the “Segregated Account”) pending the Reinvestment, except (A) to the
extent any such Net Proceeds therefrom have not been so Reinvested by the end of
such 365 day period (or, if committed to be Reinvested pursuant to a binding
agreement by the end of such 365 day period, within 180 days of such
commitment), a prepayment shall be required in an amount equal to such Net
Proceeds that have not been so Reinvested or (B) to the extent any such Net
Proceeds therefrom are not placed in (or are removed from) the Segregated
Account prior to the Reinvestment, prepayment shall be required in an amount
equal to the Net Proceeds that have not been (or are no longer) segregated and
pledged to the Lenders.


(d)    Following the end of each fiscal year of the Parent Borrower, commencing
with the fiscal year ending December 31, 2013, the Parent Borrower (on behalf of
itself and, in the case of Term Loans, the Subsidiary Term Borrowers) shall
prepay Tranche A Term Borrowings and Tranche B Term Borrowings in an aggregate
amount equal to the ECF Percentage of Excess Cash Flow for such fiscal year.
Each prepayment pursuant to this paragraph shall be made on or before the date
on which financial statements are delivered pursuant to Section 5.01 with
respect to the fiscal year for which Excess Cash Flow is being calculated (and
in any event within 95 days after the end of such fiscal year).


(e)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers) shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (f) of this Section.


(f)    The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers
and the Foreign Subsidiary Borrowers) shall notify the Administrative Agent
and,(and, (A) in the case of prepayment of a Foreign Currency Loan, the Foreign
Currency Agent and (B) in the case of prepayment of a Swingline Loan, the
Swingline Lender), by (x) in the case of Revolving Loans (other than Foreign
Currency Loans) or Swingline Loans, by telephone (confirmed by telecopy) and (y)
in the case of Foreign



56


509265-1724-13879091

--------------------------------------------------------------------------------



Currency Loans, by telecopy, of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing (other than a Borrowing of Foreign
Currency Loans), not later than 12:00 noon, New York City time, three Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of prepayment and, (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment and (iv) in the case of prepayment of a Foreign Currency Loan, not
later than the time set forth for the relevant Foreign Currency on the
Administrative Schedule. Each such notice shall be irrevocable and shall specify
the prepayment date,(i) whether the prepayment is of Eurocurrency Loans
denominated in dollars, Foreign Currency Loans (and if Foreign Currency Loans
are to be prepaid, the Foreign Currency in which such Loans are denominated) or
ABR Loans, (ii) the prepayment date, (iii) the principal amount of each
Borrowing or portion thereof to be prepaid and, (iv) in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of Revolving Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.


(g)    If, on or prior to the first anniversary of the Restatement Effective
Date, (i) all or any of the Tranche B Term Loans are prepaid substantially
concurrently with the proceeds of, or all or any of the Tranche B Term Loans are
converted into, any new or replacement tranche of term loan Indebtedness
(including any Incremental Term B Loans incurred pursuant to Section 2.21 and
any Replacement Term Loans incurred pursuant to Section 10.02) that has a
Weighted Average Yield that is less than the Weighted Average Yield of the
Tranche B Term Loans being prepaid or converted, or (ii) a Non-Consenting Lender
must assign its Tranche B Term Loans pursuant to Section 10.02(c) or otherwise
as a result of its failure to consent to an amendment that is passed and reduces
the Weighted Average Yield then in effect with respect to the Tranche B Term
Loans, then in each case the aggregate principal amount so prepaid, converted,
assigned or repaid will be subject to a fee payable by the Parent Borrower equal
to 1% of the principal amount thereof.


(h)    In the event of any mandatory prepayment of Term Loans made at a time
when Term Loans of more than one Class remain outstanding, the Parent Borrower
shall select Term Loans to be prepaid so that the aggregate amount of such
prepayment is allocated among each Class of the Term Loans pro rata based on the
aggregate principal amounts of outstanding Borrowings of each such Class;
provided that (x) the amounts so allocable to Incremental Term Loans of any
Series may be applied to other Term Loan Borrowings if so provided in the
applicable Incremental Facility Agreement and (y) the amounts so allocable to
any tranche of Extended Term Loans may be applied to other Term Loan Borrowings
if so provided in the applicable Extension Offer. In the event of any optional
prepayment of Term Loans made at a time when Term Loans of more than one Class
remain, the Parent Borrower shall select the Term Loans to be prepaid so that
the aggregate amount of such prepayment is (i) with respect to prepayments of
Tranche A Term Loans, allocated among the Tranche A Term Loans and each Series
of Incremental Term A Loans then outstanding based on the aggregate principal
amount of outstanding Borrowings of each such Class; provided that (x) the
amounts so allocable to Incremental Term A Loans of any Series may be applied to
other Borrowings of Tranche A Term Loans if so provided in the



57


509265-1724-13879091

--------------------------------------------------------------------------------



applicable Incremental Facility Agreement and (y) the amounts so allocable to
any tranche of Extended Tranche A Term Loans may be applied to other Borrowings
of Tranche A Term Loans if so provided in the applicable Extension Offer and
(ii) with respect to prepayments of Tranche B Term Loans, allocated among the
Tranche B Term Loans and each Series of Incremental Term B Loans then
outstanding based on the aggregate principal amount of outstanding Borrowings of
each such Class; provided that (x) the amounts so allocable to Incremental Term
B Loans of any Series may be applied to other Borrowings of Tranche B Term Loans
if so provided in the applicable Incremental Facility Agreement and (y) the
amounts so allocable to any tranche of Extended Tranche B Term Loans may be
applied to other Borrowings of Tranche B Term Loans if so provided in the
applicable Extension Offer.


(i)    Notwithstanding anything to the contrary contained in this Section 2.11,
if any Tranche A Term Lender shall notify the Administrative Agent on or prior
to the date of any prepayment, under Section 2.11(c) or (d) that it wishes to
decline its share of such prepayment, such share shall be allocated to the
Tranche B Term Loans and each Series of Incremental Term B Loans then
outstanding based on the aggregate principal Borrowings of each such Class;
provided that (x) the amounts so allocable to Incremental Term B Loans of any
Series may be applied to other Borrowings of Tranche B Term Loans if so provided
in the applicable Incremental Facility Agreement and (y) the amounts so
allocable to any tranche of Extended Tranche B Term Loans may be applied to
other Borrowings of Tranche B Term Loans if so provided in the applicable
Extension Offer.


SECTION 2.12    Fees. (a) The Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the Applicable Rate on the average
daily unused amount of the Revolving Commitment of such Lender during the period
from and including the Restatement Effective Date to but excluding the date on
which such Commitment terminates. Accrued Commitment Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the Restatement Effective Date. All Commitment
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing Commitment Fees with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).


(b)    (i) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) agrees to pay (A) to the Administrative Agent for the account of each
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate as interest on
Eurocurrency Revolving Loans made by such Lender on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date on which (x)
such Lender’s Revolving Commitment terminates and (y) such Lender ceases to have
any LC Exposure, and (B) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Effective Date to but
excluding the later of the date on which (x) all Revolving Commitments terminate
and (y) the date on which there ceases to be any LC Exposure, as well as the
Issuing Bank’s standard fees with respect to the issuance, administration,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder; provided that in each case, notwithstanding anything to the
contrary contained in this Agreement, for purposes of calculating any fee in
respect of a Letter of Credit in respect



58


509265-1724-13879091

--------------------------------------------------------------------------------



of any Business Day, the Administrative Agent shall covert the amount available
to be drawn under any Letter of Credit denominated in an LC Foreign Currency
into an amount of dollars based upon the Exchange Rate. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Restatement Effective Date; provided that all such fees in respect of Letters of
Credit shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(c)    The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers
and the Foreign Subsidiary Borrowers) agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Parent Borrower and the Administrative Agent.


(d)    The Parent Borrower agrees to pay to the Foreign Currency Agent, for the
account of the Fronting Lender, at the applicable office of the Foreign Currency
Agent set forth on the Administrative Schedule, a fronting fee with respect to
each Fronted Foreign Currency Loan for the period from and including the date of
the Borrowing of such Foreign Currency Loan to but excluding the date of
repayment thereof computed at a rate of 0. 25% per annum on the average daily
principal amount of such Fronted Foreign Currency Loan outstanding during the
period for which such fee is calculated. Such fronting fee shall be payable
quarterly in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the First Amendment Effective
Date.


(e)    With respect to any Foreign Currency Loan, the Parent Borrower shall pay
to the Administrative Agent, for the account of the applicable Foreign Currency
Loan Participants, a participation fee (the “Foreign Currency Participation
Fee”) for the period from and including the date of the Borrowing of such
Foreign Currency Loan to but excluding the date of repayment thereof, computed
at a rate per annum equal to the Applicable Margin with respect to Eurocurrency
Loans that are Revolving Loans from time to time in effect on the average daily
principal amount of such Fronted Foreign Currency Loans outstanding during the
period for which such fee is calculated, which fee shall be paid in dollars
based on the Dollar Equivalent thereof. Such fee shall, with respect to each
Foreign Currency Loan, be payable in arrears on each Interest Payment Date to
occur after the making of such Foreign Currency Loan and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the First Amendment Effective Date.


(f)    (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
Commitment Fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.


SECTION 2.13    Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.


(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate;



59


509265-1724-13879091

--------------------------------------------------------------------------------



provided that each Fronted Foreign Currency Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal
to the Adjusted LIBO Rate for such day.


(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Parent Borrower, the Subsidiary
Term Borrowers or the Foreign Subsidiary Borrowers, as the case may be,
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other
amountoverdue amount payable (A) with respect to any Loan other than a Foreign
Currency Loan, 2% plus the rate applicable to ABR Revolving Loans and (B) with
respect to any Foreign Currency Loan, 2% plus the rate otherwise applicable to
such Loan.


(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.


(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and interest
computed on Foreign Currency Loans made in Pounds Sterling shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.


SECTION 2.14      Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing of any Class or currency:
    
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period or for
the applicable currency; or


(b)    the Administrative Agent is advised by a majority in interest of the
Lenders of the applicable Class that the Adjusted LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Parent Borrower
(on behalf of the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers) and the Lenders of the applicable Class by telephone or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Parent Borrower (on behalf of itself, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers) and such Lenders that the
circumstances giving rise to such notice no longer exist, then (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
and(ii) any Eurocurrency Borrowing (other than a Borrowing of Foreign Currency
Loans) that is requested to be



60


509265-1724-13879091

--------------------------------------------------------------------------------



continued, shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereto, (iii) any Foreign Currency Loans requested
to be made on the first day of such Interest Period shall not be made and (iv)
any outstanding Foreign Currency Loans (or any outstanding Foreign Currency
Loans in the affected Foreign Currency, as applicable) shall be due and payable
on the last day of the Interest Period applicable thereto.


SECTION 2.15    Increased Costs. (a) If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;


(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or


(iii)    subject any Lender or the Issuing Bank to any Taxes on its loans, loan
principal, Letters of Credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes otherwise indemnifiable under Section 2.17 and (B)
Excluded Taxes);


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Parent Borrower, the applicable Subsidiary Term Borrowers or the applicable
Foreign Subsidiary Borrowers, as the case may be, will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.


(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy or liquidity), then from time to time the
Parent Borrower, the applicable Subsidiary Term Borrowers or the applicable
Foreign Subsidiary Borrowers, as the case may be, will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.


(c)    If by reason of any Change in Law subsequent to the First Amendment
Effective Date, disruption of currency or foreign exchange markets, war or civil
disturbance or similar event, the funding of any Foreign Currency Loan in any
relevant Foreign Currency or the funding of any Foreign



61


509265-1724-13879091

--------------------------------------------------------------------------------



Currency Loan in any relevant Foreign Currency to an office located other than
in New York shall be impossible or, in the reasonable judgment of the Fronting
Lender such Foreign Currency is no longer available or readily convertible into
dollars, or the Dollar Equivalent of such Foreign Currency is no longer readily
calculable, then, at the election of the Fronting Lender, no Foreign Currency
Loans in the relevant currency shall be made or any Foreign Currency Loan in the
relevant currency shall be made to an office of the Foreign Currency Agent
located in New York, as the case may be, until such time as, in the reasonable
judgment of the Fronting Lender, the funding of Foreign Currency Loans in the
relevant Foreign Currency is possible, the funding of Foreign Currency Loans in
the relevant Foreign Currency to an office located other than in New York is
possible, the relevant Foreign Currency is available and readily convertible
into Dollars or the Dollar Equivalent of the relevant Foreign Currency Loan is
readily calculable, as applicable.


(d)    (i) If payment in respect of any Foreign Currency Loan shall be due in a
currency other than dollars and/or at a place of payment other than New York and
if, by reason of any Change in Law subsequent to the First Amendment Effective
Date, disruption of currency or foreign exchange markets, war or civil
disturbance or similar event, payment of such Obligations in such currency or
such place of payment shall be impossible or, in the reasonable judgment of the
Fronting Lender, such Foreign Currency is no longer available or readily
convertible to dollars, or the Dollar Equivalent of such Foreign Currency is no
longer readily calculable, then, at the election of any affected Lender, the
Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers) shall
make payment of such Loan in dollars (based upon the Exchange Rate in effect for
the day on which such payment occurs, as determined by the Administrative Agent
in accordance with the terms hereof) and/or in New York or (ii) if any Foreign
Currency in which Loans are outstanding is redenominated then, at the election
of any affected Lender, such affected Loan and all obligations of the Parent
Borrower or any applicable Foreign Subsidiary Borrower in respect thereof shall
be converted into obligations in dollars (based upon the Exchange Rate in effect
on such date, as determined by the Administrative Agent in accordance with the
terms hereof), and, in each case, the Parent Borrower (on behalf of itself and
the Foreign Subsidiary Borrowers) shall indemnify the Lenders, against any
currency exchange losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.


(e)    (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and shall be
conclusive absent manifest error. The Parent Borrower, the applicable Subsidiary
Term Borrowers or the applicable Foreign Subsidiary Borrowers, as the case may
be, shall pay such Lender or the Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.


(f)    (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that none of the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower shall be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Parent Borrower (on behalf of itself, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers) of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.



62


509265-1724-13879091

--------------------------------------------------------------------------------





SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower pursuant to Section
2.19, then, in any such event, the Parent Borrower, the applicable Subsidiary
Term Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Parent Borrower (on behalf of
itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and
shall be conclusive absent manifest error. The Parent Borrower, the applicable
Subsidiary Term Borrower or the applicable Foreign Subsidiary Borrower, as the
case may be, shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.


SECTION 2.17    Taxes. (a) Any and all payments by or on account of any
obligation of the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes; provided that
if the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower (the “Applicable Borrower”) or the Administrative Agent shall be
required to deduct any Indemnified Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or the Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Applicable Borrower or the Administrative Agent
shall make such deductions and (iii) the Applicable Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(b)    In addition, the Applicable Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.


(c)    The Applicable Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Applicable
Borrower, hereunder or under any other Loan Document (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with



63


509265-1724-13879091

--------------------------------------------------------------------------------



respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Applicable Borrower by
a Lender or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.


(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Applicable Borrower to a Governmental Authority, the Applicable
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(e)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting or expanding the obligation of the
Applicable Borrower to do so) attributable to such Lender that are paid or
payable by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section shall be paid within 10
days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.


(f)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Parent Borrower (on behalf of itself, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers) (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Parent Borrower (on behalf of itself, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers) or the Administrative Agent
as will permit such payments to be made without withholding, or at a reduced
rate of, withholding. If any form or certification previously delivered pursuant
to this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10
Business Days after such expiration, obsolescence or inaccuracy) notify the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers) and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.
    
(i)    Without limiting the generality of the foregoing, with respect to any
Loan made to the Parent Borrower, a Subsidiary Term Borrower or a Foreign
Subsidiary Borrower that is or deemed a U.S. Person (the “Applicable U.S.
Borrower”), any Lender shall, to the extent it is legally eligible to do so,
deliver to the Applicable U.S. Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Applicable U.S. Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
    
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;


(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under



64


509265-1724-13879091

--------------------------------------------------------------------------------



any Loan Document, IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (2) with respect to any other applicable payments under this
Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(C)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;


(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit K (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Applicable U.S. Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;


(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (g)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or


(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Applicable U.S. Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.


(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Applicable U.S. Borrower and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Applicable U.S. Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Applicable U.S. Borrower or the Administrative Agent as may be
necessary for the Applicable U.S. Borrower or the Administrative Agent, to
comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(ii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.


(g)    If any party determines, in its sole discretion exercised in good faith,
that it has



65


509265-1724-13879091

--------------------------------------------------------------------------------



received a refund of any Indemnified Taxes (including additional amounts paid
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section 2.17 with respect to the Indemnified
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that such indemnifying party, upon the request of
such indemnified party, agrees to repay to such indemnified party the amount
paid to such indemnified party pursuant to the previous sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Nothing contained in this Section 2.17(g) shall
require any indemnified party to make available its Tax returns or any other
information relating to its Taxes which it deems confidential to the
indemnifying party or any other Person.


(h)    For purposes of Section 2.17, the term “Lender” includes any Issuing
Bank.


SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers) shall make each payment (other than any payment in
respect of the principal or interest on, or the fronting fee with respect to,
the Foreign Currency Loans or reimbursement of LC Disbursements made in LC
Foreign Currencies) required to be made by it hereunder or under any other Loan
Document (whether of principal, interest, or fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise), on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 12:00 noon, New York City time), on the date when due, in immediately
available funds, without set-off or counterclaim. The Parent Borrower (on behalf
of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers)
shall make each payment in respect of the principal or interest on, or the
fronting fee with respect to, the Foreign Currency Loans or reimbursement of LC
Disbursements made in LC Foreign Currencies, in each case, required to be made
by it hereunder or under any other Loan Document, on or before the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to the time for payment for
the relevant currency set forth on the Administrative Schedule), on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent or Foreign Currency Agent, as applicable, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments (other than payments on account of principal
or interest on, or the fronting fee with respect to, Foreign Currency Loans and
reimbursements of LC Disbursements made in LC Foreign Currencies) shall be made
to the Administrative Agent at its offices at 383 Madison Avenue, New York, New
York, except that payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein shall be so made and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative AgentAll payments on
account of principal or interest on, or the fronting fee with respect to,
Foreign Currency Loans and reimbursements of LC Disbursements made in LC Foreign
Currencies shall be made to the Foreign Currency Agent, for the account of the
applicable Foreign Currency Lenders (or, with respect to the fronting fee, the
Fronting Lender) at the office set forth on the Administrative Schedule. The
Administrative Agent or the Foreign Currency Agent, as applicable, shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be



66


509265-1724-13879091

--------------------------------------------------------------------------------



payable for the period of such extension. Subject to Section 9.01, (i) all
payments under each Loan Document of principal or interest in respect of any
Loan or LC Disbursement shall be made in dollars and (iii) all other paymentsall
payments (including prepayments) to be made by the Parent Borrower (on behalf of
itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers)
hereunder and under each other Loan Document, whether on account of principal,
interest, fees or otherwise (other than payments in respect of the principal or
interest on, or the fronting fee with respect to, the Foreign Currency Loans or
reimbursement of LC Disbursements made in LC Foreign Currencies) shall be made
in dollars. Subject to Section 9.01 and other than as set forth in Section 2.05
or Section 2.24(d), all payments (including prepayments) to be made by the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers) hereunder or under each other Loan Document on
account of principal or interest on, or the fronting fee with respect to, the
Foreign Currency Loans and reimbursements of LC Disbursements made in LC Foreign
Currencies shall be made in the relevant Foreign Currency.


(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans, Tranche A Term Loans, Tranche B Term Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Tranche A Term Loans, Tranche B Term Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans, Tranche A Term Loans, Tranche B Term Loans and participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Tranche A Term Loans, Tranche B Term Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Parent
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). The Parent Borrower, each Subsidiary Term Borrower
and each Foreign Subsidiary Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower, as the case may be, rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Parent Borrower, such Subsidiary Term Borrower or such Foreign Subsidiary
Borrower in the amount of such participation.





67


509265-1724-13879091

--------------------------------------------------------------------------------



(d)    Unless the Administrative Agent or Foreign Currency Agent, as applicable,
shall have received notice from the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) prior to the
date on which any payment hereunder is due to (a) the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunderor (b) the Foreign
Currency Agent for the account of the Foreign Currency Lenders, the Fronting
Lender or the Issuing Bank that the Parent Borrower, any Subsidiary Term
Borrower or any Foreign Subsidiary Borrower, as the case may be, will not make
such payment, the Administrative Agent or Foreign Currency Agent, as applicable,
may assume that the Parent Borrower, such Subsidiary Term Borrower or such
Foreign Subsidiary Borrower, as the case may be, has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the Foreign Currency Lenders, the Fronting Lender or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Parent Borrower, such Subsidiary Term Borrower or such Foreign Subsidiary
Borrower, as the case may be, has not in fact made such payment due to (i) the
Administrative Agent, then each of the Lenders or the Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) the Foreign Currency Agent, then each of the Foreign
Currency Lenders, the Fronting Lender or the Issuing Bank, as the case may be,
severally agrees to repay to the Foreign Currency Agent forthwith on demand the
amount so distributed to such Foreign Currency Lenders, Fronting Lender or
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Foreign Currency Agent, at a rate determined by the Foreign Currency Agent in
accordance with banking industry rules on interbank compensation.


(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 10.03(c), then
the Administrative Agent or Foreign Currency Agent, as applicable, may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent or Foreign Currency Agent, as
applicable, for the account of such Lender to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid.


SECTION 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Parent Borrower (on behalf
of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers)
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    If any Lender requests compensation under Section 2.15, or if the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder (or, in the case of a



68


509265-1724-13879091

--------------------------------------------------------------------------------



Revolving Lender, becomes a Defaulting Lender), then the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers) may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by the Parent Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, the Issuing Bank and Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower to require such assignment and delegation cease to apply.


SECTION 2.20    Designation of Foreign Subsidiary Borrowers. The Parent Borrower
may at any time and from time to time designate any Foreign Subsidiary as a
Foreign Subsidiary Borrower, by delivery to the Administrative Agent of a
Foreign Subsidiary Borrowing Agreement executed by such Foreign Subsidiary and
the Parent Borrower, and upon such delivery (together with the delivery of the
applicable Foreign Security Documents and the satisfaction of the Foreign
Security Collateral and Guarantee Requirement) such Foreign Subsidiary shall for
all purposes of this Agreement and the other Loan Documents be a Foreign
Subsidiary Borrower until the Parent Borrower shall terminate such designation
pursuant to a termination agreement satisfactory to the Administrative Agent,
whereupon such Foreign Subsidiary shall cease to be a Foreign Subsidiary
Borrower and a party to this Agreement and any other applicable Loan Documents;
provided, however, no Foreign Subsidiary may be designated a Foreign Subsidiary
Borrower if any Lender may not legally lend to such Foreign Subsidiary or other
arrangements have not been made that are reasonably acceptable to such Lender.
Notwithstanding the preceding sentence, but subject to Section 10.04(a), no such
termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Foreign Subsidiary
Borrower is outstanding. As soon as practicable upon receipt of a Foreign
Subsidiary Borrowing Agreement, the Administrative Agent shall send a copy
thereof to each Lender.


SECTION 2.21    Incremental Facilities. (a) The Parent Borrower may on one or
more occasions, by written notice to the Administrative Agent, request (i)
during the Revolving Availability Period, the establishment of Incremental
Revolving Commitments and/or (ii) the establishment of Incremental Term
Commitments; provided that, at the time of (and after giving effect to) the
establishment of any Incremental Revolving Commitments or Incremental Term
Commitments, the aggregate amount of all Incremental Revolving Commitments and
Incremental Term Commitments established pursuant to this Section 2.21, together
with the aggregate amount of all Incremental Equivalent Debt previously (or
substantially simultaneously) incurred pursuant to Section 6.01(a)(xxi), shall
not exceed the greater of (A) $300,000,000 and (B) an amount such that, after
giving effect to the making of such Incremental Revolving Commitments (and
assuming any such Incremental Revolving Commitments are fully drawn) and
Incremental Term Loans and the making of any other Indebtedness



69


509265-1724-13879091

--------------------------------------------------------------------------------



incurred substantially simultaneously therewith, the Senior Secured Net Leverage
Ratio, calculated on a pro forma basis, is no greater than 2.50 to 1.00. Each
such notice shall specify (A) the date on which the Parent Borrower proposes
that the Incremental Revolving Commitments or the Incremental Term Commitments,
as applicable, shall be effective, which shall be a date not less than 10
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) after the date on which such notice is delivered to the Administrative
Agent, (B) the amount of the Incremental Revolving Commitments or Incremental
Term Commitments, as applicable, being requested (it being agreed that (x) any
Lender approached to provide any Incremental Revolving Commitment or Incremental
Term Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment or Incremental Term Commitment and (y) any
Person that the Parent Borrower proposes to become an Incremental Lender, if
such Person is not then a Lender, must be reasonably acceptable to the
Administrative Agent and, in the case of any proposed Incremental Revolving
Lender, the Issuing Bank and the Swingline Lender) and (C) in the case of any
Incremental Term Commitments, whether the loans in respect thereof shall be
Incremental Term A Loans or Incremental Term B Loans.


(b)    The terms and conditions of any Incremental Revolving Commitment and
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Revolving Commitments and Loans and other extensions of credit made
thereunder, and shall be treated as a single Class with such Revolving
Commitments and Loans. The terms and conditions of any Incremental Term A
Commitments and the Incremental Term A Loans to be made thereunder shall be,
except as otherwise set forth herein or in the applicable Incremental Facility
Agreement, identical to those of the Tranche A Term Commitments and the Tranche
A Term Loans and the terms and conditions of any Incremental Term B Commitments
and the Incremental Term B Loans to be made thereunder shall be, except as
otherwise set forth herein or in the applicable Incremental Facility Agreement,
identical to those of the Tranche B Term Commitments and the Tranche B Term
Loans; provided that (i) the interest rate margins with respect to any
Incremental Term Loans shall be as agreed by the Borrower and the lenders in
respect thereof, provided that if the Weighted Average Yield applicable to any
Incremental Term Loans exceeds by more than 0.50% per annum the applicable
Weighted Average Yield payable pursuant to the terms of this Agreement, as
amended through the date of such calculation, with respect to Tranche B Term
Loans (such excess, the “Excess Spread”), then (A) the Applicable Rate (or LIBO
or Alternate Base Rate floor, if such excess was in respect of an increased LIBO
or Alternate Base Rate floor) then in effect for Tranche A Term Loans shall
automatically be increased by the Excess Spread and (B) the Applicable Rate (or
LIBO or Alternate Base Rate floor, if such excess was in respect of an increased
LIBO or Alternate Base Rate floor) then in effect for Tranche B Term Loans shall
automatically be increased to eliminate such excess, (ii) any Incremental Term A
Loan shall have terms, in Parent Borrower’s reasonable judgment, customary for a
tranche A term loan under then-existing market convention and any Incremental
Term B Loan shall have terms, in Parent Borrower’s reasonable judgment,
customary for a tranche B term loan under then-existing market convention, (iii)
subject to clause (ii) above, the amortization schedule with respect to any
Incremental Term Loans shall be as agreed by the Borrower and the lenders in
respect thereof, provided that the weighted average life to maturity of any
Incremental Term A Loans shall be no shorter than the remaining weighted average
life to maturity of the Tranche A Terms Loans and the weighted average life to
maturity of any Incremental Term B Loans shall be no shorter than the remaining
weighted average life to maturity of the Tranche B Term Loans, (iv) no
Incremental Term Maturity Date with respect to (A) Incremental Term A Loans
shall be earlier than the later of (1) the Tranche A Maturity Date and (2) the
Latest Maturity Date then in effect with respect to Extended Tranche A Term
Loans and (B) Incremental Term B Loans shall be earlier than the later of (1)
the Tranche B Maturity Date and (2) the Latest Maturity Date then in effect with
respect to Extended Tranche B Term Loans, (v) except as set forth above, the
Incremental Term A Loans shall be treated no more favorably than the Tranche A
Term Loans and the Incremental Term B Loans shall be treated no more favorably



70


509265-1724-13879091

--------------------------------------------------------------------------------



than the Tranche B Term Loans (in each case, including with respect to mandatory
and voluntary prepayments); provided that the foregoing shall not apply to
covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
Incremental Term Loans; provided further that any Incremental Term A Loans or
Incremental Term B Loans may add additional covenants or events of default not
otherwise applicable to the Tranche A Term Loans or Tranche B Term Loans, as the
case may be, or covenants more restrictive than the covenants applicable to the
Tranche A Term Loans or the Tranche B Term Loans, as the case may be, in each
case prior to the Latest Maturity Date in effect immediately prior to the
establishment of such Incremental Facility so long as all Lenders receive the
benefits of such additional covenants, events of default or more restrictive
covenants, (vi) to the extent the terms applicable to any Incremental Term A
Loans are inconsistent with the terms applicable to the Tranche A Term Loans or
the terms applicable to any Incremental Term B Loans are inconsistent with the
terms applicable to the Tranche B Term Loans (except, in each case, as otherwise
permitted pursuant to this paragraph (b)), such terms shall be reasonably
satisfactory to the Administrative Agent, and (vii) any Incremental Facility
shall have the same Guarantees as, shall rank pari passu with respect to the
Liens on the Collateral and in right of payment with the Loans (except to the
extent that the related Incremental Facility Agreement provides for such
Incremental Term Loans to be treated less favorably, in which case such
Incremental Term Loans shall be subject to a customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent). Any
Incremental Term Commitments established pursuant to an Incremental Facility
Agreement that have identical terms and conditions, and any Incremental Term
Loans made thereunder, shall be designated as a separate series (each a
“Series”) of Incremental Term Commitments and Incremental Term Loans for all
purposes of this Agreement. Notwithstanding the foregoing, in no event shall
there be more than seven maturity dates in respect of the Credit Facilities
(including any Extended Term Loans, Extended Revolving Commitments, Replacement
Term Loans or Replacement Revolving Facilities).


(c)    The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by Holdings, the Parent
Borrower, each Incremental Lender providing such Incremental Commitments and the
Administrative Agent; provided that (other than with respect to the incurrence
of Incremental Term Loans the proceeds of which shall be used to consummate an
acquisition permitted by this Agreement for which the Parent Borrower has
determined, in good faith, that limited conditionality is reasonably necessary
(any such acquisition, a “Limited Conditionality Acquisition”) as to which
conditions (i) through (iii) below shall not apply) no Incremental Commitments
shall become effective unless (i) no Default or Event of Default shall have
occurred and be continuing on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect to such Incremental
Commitments and the making of Loans and issuance of Letters of Credit thereunder
to be made on such date, (ii) on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of such date, (iii) after giving
effect to such Incremental Commitments and the making of Loans and other
extensions of credit thereunder to be made on the date of effectiveness thereof
(and assuming in the case of any Incremental Revolving Commitments to be made on
the date of effectiveness thereof that such Incremental Revolving Commitments
are fully drawn), Holdings and the Parent Borrower shall be in pro forma
compliance with the financial covenants set forth in Sections 6.12 and 6.13,
(iv) the Parent Borrower shall make any payments required to be made pursuant to
Section 2.16 in connection with such Incremental Commitments and the related
transactions under this Section, and (v) the other conditions, if any, set forth
in the applicable Incremental Facility Agreement are satisfied; provided further
that no Incremental Term Loans in respect of a Limited Conditionality
Acquisition shall become effective unless (i) no Default or Event of Default
shall have occurred and be continuing as of the date of entry into the
definitive acquisition documentation in respect of such Limited Conditionality



71


509265-1724-13879091

--------------------------------------------------------------------------------



Acquisition (the “Limited Conditionality Acquisition Agreement”), (ii) on the
date of effectiveness of the Limited Conditionality Acquisition Agreement, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of such date and (iii) on the date
of effectiveness of the Limited Conditionality Agreement and assuming such
Incremental Term Loans were made on such date, Holdings and the Parent Borrower
shall be in pro forma compliance with the financial covenants set forth in
Sections 6.12 and 6.13. Each Incremental Facility Agreement may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section.


(d)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the total Revolving Commitments shall be increased by
the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”. For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Exposure of
the Incremental Revolving Lender holding such Commitment, and the Applicable
Percentage of all the Revolving Lenders, shall automatically be adjusted to give
effect thereto.


(e)    On the date of effectiveness of any Incremental Revolving Commitments,
each Revolving Lender shall assign to each Incremental Revolving Lender holding
such Incremental Revolving Commitment, and each such Incremental Revolving
Lender shall purchase from each Revolving Lender, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
and participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit will be
held by all the Revolving Lenders ratably in accordance with their Applicable
Percentages after giving effect to the effectiveness of such Incremental
Revolving Commitment.


(f)    Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Commitment of any Series shall make a loan to the Parent Borrower in an
amount equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.


(g)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Parent Borrower referred to
in paragraph (a) above and of the effectiveness of any Incremental Commitments,
in each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to paragraph (e) above.


SECTION 2.22    Defaulting Lenders. Notwithstanding any provision of this
Agreement to



72


509265-1724-13879091

--------------------------------------------------------------------------------



the contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)    Fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a).


(b)    The Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the requisite Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment or waiver pursuant to Section 10.02);
provided that (i) no Commitment of a Defaulting Lender may be increased or
extended without such Defaulting Lender’s consent, (ii) no waiver, amendment or
other modification may reduce the amount of principal owing to a Defaulting
Lender without such Defaulting Lender’s consent and (iii) any waiver, amendment
or other modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.


(c)    If any Swingline Exposure or LC Exposure exists or any Foreign Currency
Loans are outstanding at the time a Revolving Lender becomes a Defaulting Lender
then (i) all or any part of such Swingline Exposure and, LC Exposure and Foreign
Currency Participating Interest of such Defaulting Lender shall be reallocated
among the Revolving Lenders that are Non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent (x) the sum of a
Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and, LC Exposure and Foreign Currency Participating Interest
does not exceed such Non-Defaulting Lender’sLenders’ Revolving Commitments and
(y) the conditions set forth in Section 4.02 are satisfied at such time. In the
case of any such reallocation, the fees payable to the Revolving Lenders
pursuant to Section 2.12(a) and Section 2.12(b)(i) and the Foreign Currency Loan
Participants pursuant to Section 2.12(e) shall be adjusted in accordance with
such Non-Defaulting Lenders’ Applicable Percentages.


(d)    If the reallocation described in clause (c) above cannot, or can only
partially, be effected, the Parent Borrower shall, within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and, (y) second, cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (c)
above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding and (z) third, cash collateralize for
the benefit of the Fronting Lender, the obligations of the Parent Borrower and
any Foreign Subsidiary Borrower corresponding to such Defaulting Lender’s
Foreign Currency Participating Interest (after giving effect to any partial
reallocation pursuant to clause (c) above) for so long as the circumstances
giving rise to such obligation to provide such cash collateral remain relevant
(which cash collateralization requirement shall be satisfied by the Parent
Borrower depositing such cash collateral into an account opened by the
Administrative Agent). In the case of any such cash collateralization, the
Parent Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b)(i) (with respect to such Defaulting Lender’s LC
Exposure) or Section 2.12(e) (with respect to such Defaulting Lender’s Foreign
Currency Participating Interest) for so long as such Defaulting Lender’s LC
Exposure is cash collateralized.


(e)    If any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to paragraph (c) or (d) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any Revolving Lender that is not a
Defaulting Lender hereunder, all participation fees payable under Section
2.12(b)(i) with respect to such Defaulting Lender’s LC Exposure shall be payable
to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated pursuant to paragraph



73


509265-1724-13879091

--------------------------------------------------------------------------------



(c) and (d) above.


(f)    If all or any portion of such Defaulting Lender’s Foreign Currency
Participating Interest is neither cash collateralized nor reallocated pursuant
to paragraph (c) or (d) above, then, without prejudice to any rights or remedies
of the Fronting Lender or any Revolving Lender that is not a Defaulting Lender
hereunder, all participation fees payable under Section 2.12(e) with respect to
such Defaulting Lender’s Foreign Currency Participating Interest that has not
been reallocated or cash collateralized shall be payable to the Fronting Lender
until and to the extent such Foreign Currency Participating Interest is cash
collateralized and/or reallocated pursuant to paragraph (c) and (d) above.


(g)    (f) So long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the Revolving Lenders that are not Defaulting Lenders and/or cash
collateral will be provided by the Parent Borrower in accordance with paragraph
(c) above, and participating interests in any such newly issued or increased
Letter of Credit or newly made Swingline Loan shall be allocated among Revolving
Lenders that are not Defaulting Lenders in a manner consistent with paragraph
(c) above (and Defaulting Lenders shall not participate therein).


(h)    So long as any Lender is a defaulting Lender, the Fronting Lender shall
not be required to fund any Fronted Foreign Currency Loan unless it is satisfied
that the related exposure and the Defaulting Lender’s Foreign Currency
Participating Interest will be 100% covered by the Revolving Commitments of the
Revolving Lenders that are not Defaulting Lenders and/or cash collateral will be
provided by the Parent Borrower in accordance with paragraph (c) above.


(i)    (g) In the event that (i) a Lender becomes a Defaulting Lender as a
result of the occurrence of any event described in clause (d) of the definition
of the term “Defaulting Lender” with respect to such Lender’s parent company and
for so long as such event shall continue or (ii) the Swingline Lender or, the
Issuing Bank or the Fronting Lender has a good faith belief that any Revolving
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan, and the Issuing Bank shall not
be required to issue, amend, renew or extend any Letter of Credit, and the
Fronting Lender shall not be required to fund any Fronted Foreign Currency Loan,
unless the Swingline Lender or, the Issuing Bank or the Fronting Lender, as the
case may be, shall have entered into arrangements with Holdings and the Parent
Borrower or such Revolving Lender satisfactory to the Swingline Lender or, the
Issuing Bank or the Fronting Lender, as the case may be, to defease any risk to
it in respect of such Lender hereunder.


(j)    (h) In the event that (x) a Bankruptcy Event with respect to a Revolving
Lender Parent shall have occurred following the date hereof and for so long as
such Bankruptcy Event shall continue or (y) the Swingline Lender or, the Issuing
Bank or the Fronting Lender has a good faith belief that any Revolving Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan, and the Issuing Bank shall not be required
to issue, amend, renew or extend any Letter of Credit, and the Fronting Lender
shall not be required to fund any Fronted Foreign Currency Loan, unless the
Swingline Lender or, the Issuing Bank or the Fronting Lender, as the case may
be, shall have entered into arrangements with Holdings and the Parent Borrower
or such Revolving Lender satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.



74


509265-1724-13879091

--------------------------------------------------------------------------------





(k)    (i) In the event that the Administrative Agent, the Parent Borrower, the
Issuing Bank, the Fronting Lender and the Swingline Lender each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of (i) the
Revolving Loans of the other Revolving Lenders (but not Swinglineother than
Swingline Loans and (other than in the case of any Defaulting Lender that is a
Foreign Currency Lender) Foreign Currency Loans) as the Administrative shall
determine may be necessary in order for such Lender to hold such Revolving Loans
in accordance with its Applicable Percentage and (ii) the Foreign Currency
Participating Interests of the other Revolving Lenders as the Administrative
shall determine may be necessary in order for such Lender to hold such in
Foreign Currency Participating Interests accordance with its ratable share
thereof.


SECTION 2.23  Extensions. (a) Notwithstanding anything to the contrary in this
Agreement, pursuant to one or more offers (each, an “Extension Offer”) made from
time to time by the Parent Borrower to all Lenders of Tranche A Term Loans with
a like maturity date, Tranche B Term Loans with a like maturity date or
Revolving Commitments with a like maturity date, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Tranche A Term Loans, Tranche B Term Loans or Revolving Commitments with a like
maturity date, as the case may be) and on the same terms to each such Lender,
the Parent Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Tranche A
Term Loans, Tranche B Term Loans and/or Revolving Commitments and otherwise
modify the terms of such Tranche A Term Loans, Tranche B Term Loans and/or
Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Tranche A Term Loans, Tranche B Term Loans and/or Revolving
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Tranche A Term Loans or Tranche B Term
Loans) (each, an “Extension”, and each group of Tranche A Term Loans, Tranche B
Term Loans or Revolving Commitments, as applicable, in each case as so extended,
as well as the original Tranche A Term Loans, Tranche B Term Loans and the
original Revolving Commitments (in each case not so extended), being a
“tranche”; any Extended Tranche A Term Loans or Extended Tranche B Term Loans
shall constitute a separate tranche of Term Loans from the tranche of Term Loans
from which they were converted, and any Extended Revolving Commitments shall
constitute a separate tranche of Revolving Commitments from the tranche of
Revolving Commitments from which they were converted), so long as the following
terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders, (ii) except as to interest rates, fees and final
maturity (which shall be determined by the Parent Borrower and set forth in the
relevant Extension Offer), the Revolving Commitment of any Revolving Lender that
agrees to an extension with respect to such Revolving Commitment extended
pursuant to an Extension (an “Extended Revolving Commitment”), and the related
outstandings, shall be a Revolving Commitment (or related outstandings, as the
case may be) with the same terms as the original Revolving Commitments (and
related outstandings); provided that (x) subject to the provisions of Sections
2.04(d) and 2.05(k) to the extent dealing with Swingline Loans and Letters of
Credit which mature or expire after a maturity date when there exist Extended
Revolving Commitments with a longer maturity date, all Swingline Loans and
Letters of Credit shall be participated in on a pro rata basis by all Lenders
with Revolving Commitments in accordance with their Applicable Percentage of the
Revolving Commitments (and except as provided in Sections 2.04(d) and 2.05(k),
without giving effect to changes thereto on an earlier maturity date with
respect to Swingline Loans and Letters of Credit theretofore incurred or issued)
and all borrowings under Revolving Commitments and repayments thereunder shall
be made on a pro rata basis



75


509265-1724-13879091

--------------------------------------------------------------------------------



(except for (A) payments of interest and fees at different rates on Extended
Revolving Commitments (and related outstandings) and (B) repayments required
upon the scheduled maturity date of the non-Extended Revolving Commitments) and
(y) at no time shall there be Revolving Commitments hereunder (including
Extended Revolving Commitments and any original Revolving Commitments) which
have more than three different maturity dates, (iii) except as to interest
rates, fees, amortization, final maturity date, premium, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (v), (vii), and (ix), be determined between the Parent
Borrower and set forth in the relevant Extension Offer), the Tranche A Term
Loans of any Tranche A Term Lender that agrees to an extension with respect to
such Tranche A Term Loans extended pursuant to any Extension (the “Extended
Tranche A Term Loans”) shall have the same terms as the tranche of Tranche A
Term Loans subject to such Extension Offer, (iv) except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (vi), (viii), and (x), be determined between the Parent Borrower and set
forth in the relevant Extension Offer), the Tranche B Term Loans of any Tranche
B Term Lender that agrees to an extension with respect to such Tranche B Term
Loans extended pursuant to any Extension (the “Extended Tranche B Term Loans”
and, together with the Extended Tranche A Term Loans, the “Extended Term Loans”)
shall have the same terms as the tranche of Tranche B Term Loans subject to such
Extension Offer, (v) the final maturity date of any Extended Tranche A Term
Loans shall be no earlier than the maturity date of the Tranche A Term Loans
from which they were converted and the amortization schedule applicable to
Tranche A Term Loans pursuant to Section 2.10(a) for periods prior to the
Tranche A Maturity Date may not be increased, (vi) the final maturity date of
any Extended Tranche B Term Loans shall be no earlier than the maturity date of
the Tranche B Term Loans from which they were converted and the amortization
schedule applicable to Tranche B Term Loans pursuant to Section 2.10(b) for
periods prior to the Tranche B Maturity Date may not be increased, (vii) the
weighted average life of any Extended Tranche A Term Loans shall be no shorter
than the remaining weighted average life of the Tranche A Term Loans extended
thereby, (viii) the weighted average life of any Extended Tranche B Term Loans
shall be no shorter than the remaining weighted average life of the Tranche B
Term Loans extended thereby, (ix) any Extended Tranche A Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
of Tranche A Term Loans hereunder (except for repayments required upon the
scheduled maturity date of the non-Extended Tranche A Term Loans), in each case
as specified in the respective Extension Offer, (x) any Extended Tranche B Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments of Tranche B Term Loans hereunder (except for repayments required
upon the scheduled maturity date of the non-Extended Tranche B Term Loans), in
each case as specified in the respective Extension Offer, (xi) if the aggregate
principal amount of Tranche A Term Loans (calculated on the face amount thereof)
in respect of which Tranche A Term Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Tranche A
Term Loans offered to be extended by the Parent Borrower pursuant to such
Extension Offer, then the Tranche A Term Loans of such Tranche A Term Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Tranche A Term Lenders have accepted such Extension Offer, (xii) if
the aggregate principal amount of Tranche B Term Loans (calculated on the face
amount thereof) in respect of which Tranche B Term Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Tranche B Term Loans offered to be extended by the Parent Borrower pursuant
to such Extension Offer, then the Tranche B Term Loans of such Tranche B Term
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Tranche B Term Lenders have accepted such Extension Offer,
(xiii) if the aggregate amount of Revolving Commitments in respect of which
Revolving Lenders shall have accepted the relevant



76


509265-1724-13879091

--------------------------------------------------------------------------------



Extension Offer shall exceed the maximum aggregate principal amount of Revolving
Commitments offered to be extended by the Parent Borrower pursuant to such
Extension Offer, then the Revolving Loans of such Revolving Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Revolving Lenders have accepted such Extension Offer, (xiv) all documentation in
respect of such Extension shall be consistent with the foregoing, (xv) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Parent Borrower and (xvi) the Minimum Tranche Amount shall be satisfied unless
waived by the Administrative Agent. Notwithstanding the foregoing, in no event
shall there be more than seven maturity dates in respect of the Credit
Facilities (including any Extended Term Loans, Extended Revolving Commitments,
Replacement Term Loans or Replacement Revolving Facilities).


(b)    With respect to all Extensions consummated by the Parent Borrower
pursuant to this Section, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that (x) the Parent Borrower may at its election specify as
a condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Parent Borrower’s sole discretion and may be waived by the Parent
Borrower) of Tranche A Term Loans, Tranche B Term Loans or Revolving Commitments
(as applicable) of any or all applicable tranches be tendered and (y) no tranche
of Extended Term Loans shall be in an amount of less than $50,000,000 (the
“Minimum Tranche Amount”), unless such Minimum Tranche Amount is waived by the
Administrative Agent. The Administrative Agent and the Lenders hereby consent to
the transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.11 and
2.18) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section.


(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the Issuing Bank and Swingline Lender,
which consent shall, in each case, not be unreasonably withheld or delayed. All
Extended Term Loans, Extended Revolving Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Parent
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Revolving Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Parent Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section. Without limiting the foregoing, in connection with
any Extensions the respective Loan Parties shall (at their expense) amend (and
the Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest maturity date so that such maturity date
is extended to the then latest maturity date (or such later date as may be
advised by local counsel to the Administrative Agent).


(d)     In connection with any Extension, the Parent Borrower shall provide the



77


509265-1724-13879091

--------------------------------------------------------------------------------



Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.


SECTION 2.24     Foreign Currency Participations; Conversion of Foreign Currency
Loans. (a) With respect to each Foreign Currency Loan in any Foreign Currency,
the Fronting Lender irrevocably agrees to grant and hereby grants to each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency, and, to induce the Fronting Lender to make
Foreign Currency Loans in any applicable Foreign Currency hereunder, each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Fronting Lender, on the terms and
conditions hereinafter stated, for such Foreign Currency Loan Participant’s own
account and risk, with respect to any Fronted Foreign Currency Loan in any
Foreign Currency in which such Lender is a Foreign Currency Loan Participant, an
undivided interest (a “Foreign Currency Participating Interest”), in an amount
equal to such Foreign Currency Loan Participant’s Applicable Percentage of the
outstanding principal amount of such Foreign Currency Loan (it being understood
that such calculation shall be made in respect of the outstanding principal
amount of such Foreign Currency Loan, and not the portion thereof constituting a
Fronted Foreign Currency Loan), in the Fronting Lender’s obligations and rights
under such Fronted Foreign Currency Loan made hereunder. Each Revolving Lender
that is a Foreign Currency Loan Participant with respect to any Foreign Currency
unconditionally and irrevocably agrees with the Fronting Lender that, solely
upon the occurrence of an event set forth in Section 2.24(d)(i) or (ii), such
Revolving Lender shall pay to the Fronting Lender upon demand an amount equal to
(i) in the case of an event set forth in Section 2.24(d)(i) with respect to a
Foreign Currency Loan for which such Revolving Lender is a Foreign Currency Loan
Participant, the Dollar Equivalent of such Foreign Currency Loan Participant’s
Applicable Percentage of the amount of such payment which is not so paid as
required under this Agreement and (ii) in the case of an event set forth in
Section 2.24(d)(ii), the Dollar Equivalent of such Revolving Lender’s Applicable
Percentage of the Foreign Currency Loans then outstanding in any Foreign
Currency in which such Revolving Lender is a Foreign Currency Loan Participant.


(b)    If any amount required to be paid by any Foreign Currency Loan
Participant to the Fronting Lender pursuant to Section 2.24(a) or Section
2.24(d) is not made available to the Fronting Lender when due, such Foreign
Currency Loan Participant shall pay to the Fronting Lender, on demand, such
amount with interest thereon at a rate equal to the greater of the daily average
Overnight LIBO Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Foreign Currency Loan Participant makes such amount immediately
available to the Fronting Lender. If such amount is not made available to the
Fronting Lender by such Foreign Currency Loan Participant within three Business
Days of such due date, the Fronting Lender shall also be entitled to recover
such amount with interest thereon at the rate per annum applicable to
Eurocurrency Loans under the Revolving Facility, on demand. A certificate of the
Fronting Lender submitted to any Foreign Currency Loan Participant with respect
to amounts owed under this Section shall be conclusive absent manifest error.


(c)    Whenever, at any time after the Fronting Lender has received from any
Foreign Currency Loan Participant its pro rata share of such payment in
accordance with subsection 2.24(a) in respect of any Fronted Foreign Currency
Loan, the Fronting Lender receives any payment related to such



78


509265-1724-13879091

--------------------------------------------------------------------------------



Foreign Currency Loan (whether directly from the Borrower or otherwise,
including proceeds of collateral applied thereto by the Fronting Lender or the
Administrative Agent, on behalf of the Fronting Lender), or any payment of
interest on account thereof, the Fronting Lender will, within three Business
Days after receipt thereof, distribute to such Foreign Currency Loan Participant
its pro rata share thereof (and hereby directs the Administrative Agent to remit
such pro rata share to such Foreign Currency Loan Participant out of any such
payment received by the Administrative Agent for the account of the Fronting
Lender (it being understood that any such payment shall be made in dollars and
the Fronting Lender or Administrative Agent, as applicable, shall convert any
such amounts received by it in a currency other than dollars into the Dollar
Equivalent thereof for purposes of such payment)); provided, however, that in
the event that any such payment received by the Fronting Lender shall be
required to be returned by the Fronting Lender, such Foreign Currency Loan
Participant shall, within three Business Days, return to the Fronting Lender the
portion thereof previously distributed by the Fronting Lender to it. If any
amount required to be paid under this paragraph is paid within three Business
Days after such payment is due, the Foreign Currency Loan Participant or
Fronting Lender, as the case may be, which owes such amount shall pay to the
Fronting Lender or Foreign Currency Loan Participant, as the case may be, to
which such amount is owed, on demand, such amount with interest thereon at a
rate equal to the greater of the daily average Overnight LIBO Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Foreign Currency Loan
Participant or the Fronting Lender, as the case may be, makes such amount
immediately available to the Fronting Lender or Foreign Currency Loan
Participant, as the case may be. If such amount is not made available to the
Fronting Lender or Foreign Currency Loan Participant, as the case may be, by
such Foreign Currency Loan Participant or Fronting Lender, as the case may be,
within three Business Days of such due date, the Fronting Lender or Foreign
Currency Participant, as the case may be, shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Eurocurrency
Loans under the Revolving Facility, on demand.


(d)    In the event that any Foreign Currency Loan shall be outstanding and (i)
the principal of or interest on such Foreign Currency Loan shall not be paid (x)
with respect to a payment due on a scheduled payment date, on such Business Day
(with respect to principal) and within five Business Days after such date (with
respect to interest) and (y) with respect to a payment due on any other date,
within five Business Days after the Borrower receives notice of such due date
from the Administrative Agent or Required Lenders, and, in either case, the
Fronting Lender shall deliver to the Administrative Agent and the Borrower a
request that the provisions of this Section 2.24(d) take effect with respect to
such Foreign Currency Loan or (ii) the Commitments shall be terminated or the
Loans accelerated pursuant to Article VII, then (unless such request is revoked
by the Fronting Lender) (x) the obligations of the Borrower in respect of the
principal of and interest on such Fronted Foreign Currency Loan shall without
further action be converted into obligations denominated in dollars based upon
the Exchange Rate in effect for the day on which such conversion occurs, as
determined by the Administrative Agent in accordance with the terms hereof, (y)
such converted obligations will bear interest at the rate applicable to overdue
Eurocurrency Loans under the Revolving Facility and (z) each applicable Foreign
Currency Loan Participant shall pay the purchase price for its Foreign Currency
Participating Interest in such Foreign Currency Loan by wire transfer of
immediately available funds in dollars to the Administrative Agent in the manner
provided in Section 2.24(a) and (b) (and the Administrative Agent shall promptly
wire the amounts so received to the Fronting Lender). Upon any event specified
in clause (ii) above, the commitments of the Foreign Currency Lenders to make
Foreign Currency Loans pursuant to Section 2.01(a) shall be permanently
terminated. The obligations of the Revolving Lenders to acquire and pay for
their Foreign Currency Participating Interests pursuant to this Section 2.24(d)
shall be absolute and unconditional under any and all circumstances.





79


509265-1724-13879091

--------------------------------------------------------------------------------



SECTION 2.25    Currency Fluctuations. (a) No later than 11:00 A.M. (London
time) on each Calculation Date, the Foreign Currency Agent shall determine the
Exchange Rate as of such Calculation Date with respect to each applicable
Foreign Currency, provided that, upon receipt of a Borrowing Request pursuant to
Section 2.03, the Foreign Currency Agent shall determine the Exchange Rate with
respect to the relevant Foreign Currency on the related Calculation Date (it
being acknowledged and agreed that the Administrative Agent shall use such
Exchange Rate for the purposes of determining compliance with Section 2.01(a)
with respect to such Borrowing Request). The Exchange Rates so determined shall
become effective on the relevant Calculation Date (a “Reset Date”), shall remain
effective until the next succeeding Reset Date and shall for all purposes of
this Agreement (other than Section 10.14 and any other provision expressly
requiring the use of a current Exchange Rate) be the Exchange Rates employed in
converting any amounts between dollars and any Foreign Currency.


(b) No later than 11:00 A.M. (London time) on each Reset Date, the Foreign
Currency Agent shall determine the aggregate amount of the Dollar Equivalents of
(i) the principal amounts of the Foreign Currency Loans then outstanding (after
giving effect to any Foreign Currency Loans to be made or repaid on such date)
and (ii) the total LC Exposure in currencies other than dollars at such time.


(c) The Administrative Agent shall promptly notify the Parent Borrower, any
applicable Foreign Subsidiary Borrower and the Foreign Currency Lenders of each
determination of an Exchange Rate hereunder.


ARTICLE III


Representations and Warranties


Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower (as to
itself only) and each Foreign Subsidiary Borrower (as to itself only) represents
and warrants to the Lenders that:


SECTION 3.01    Organization; Powers. Each of Holdings, the Parent Borrower and
its Subsidiaries (including the Receivables Subsidiary) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.


SECTION 3.02    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by each of Holdings and the Parent Borrower and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Parent Borrower or such Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions and the
other transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and



80


509265-1724-13879091

--------------------------------------------------------------------------------



(iii) consents, approvals, registrations, filings or actions the failure of
which to obtain or perform could not reasonably be expected to result in a
Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of Holdings, the
Parent Borrower or any of its Subsidiaries (including the Receivables
Subsidiary) or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon Holdings, the Parent Borrower or any of its Subsidiaries (including the
Receivables Subsidiary) or their assets, or give rise to a right thereunder to
require any payment to be made by Holdings, the Parent Borrower or any of its
Subsidiaries (including the Receivables Subsidiary), except for violations,
defaults or the creation of such rights that could not reasonably be expected to
result in a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any asset of Holdings, the Parent Borrower or any of
its Subsidiaries (including the Receivables Subsidiary), except Liens created
under the Loan Documents and Liens permitted by Section 6.02.


SECTION 3.04    Financial Condition; No Material Adverse Change.


(a)    Holdings has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2011, reported on by KPMG LLP,
independent public accountants, and (ii) as of and for the fiscal quarters and
the portion of the fiscal year ended on each of March 31, 2012 and June 30,
2012, in each case certified by its chief financial officer (it being understood
that Holdings has furnished the foregoing to the Lenders by the filing with the
Commission Holdings’ annual report on Form 10-K for the fiscal year ended
December 31, 2011 and quarterly reports on Form 10-Q for the fiscal quarters
ended March 31, 2012 and June 30, 2012). Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.


(b)    [Reserved].


(c)    Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum, except for the Disclosed Matters
and except for liabilities arising as a result of the Transactions, after giving
effect to the Transactions, none of Holdings, the Parent Borrower or the
Subsidiaries (including the Receivables Subsidiary) has, as of the Restatement
Effective Date, any contingent liabilities that would be material to Holdings,
the Parent Borrower and the Subsidiaries (including the Receivables Subsidiary),
taken as a whole.


(d)    Since December 31, 2011, there has been no event, change or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect.




SECTION 3.05    Properties. (a) Each of Holdings, the Parent Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business (including its Mortgaged
Properties), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.


(b)    Each of Holdings, the Parent Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its



81


509265-1724-13879091

--------------------------------------------------------------------------------



business, and the use thereof by Holdings, the Parent Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


(c)    Schedule 3.05 sets forth the address of each real property that is owned
or leased by Holdings, the Parent Borrower or any of its Subsidiaries as of the
Restatement Effective Date after giving effect to the Transactions.


(d)    As of the Restatement Effective Date, none of Holdings, the Parent
Borrower or any of its Subsidiaries has received written notice of any pending
or contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation. Neither any Mortgaged
Property nor any interest therein is subject to any right of first refusal,
option or other contractual right to purchase such Mortgaged Property or
interest therein.


SECTION 3.06    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings or the Parent Borrower,
threatened against or affecting Holdings, the Parent Borrower or any of its
Subsidiaries (including the Receivables Subsidiary) (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any of the Loan Documents or the Transactions.


(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of Holdings, the Parent Borrower or
any of its Subsidiaries (including the Receivables Subsidiary) (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.


(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.07    Compliance with Laws and Agreements. Each of Holdings, the
Parent Borrower and its Subsidiaries (including the Receivables Subsidiary) is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.


SECTION 3.08    Investment Company Status. None of Holdings, the Parent Borrower
or any of its Subsidiaries (including the Receivables Subsidiary) is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.


SECTION 3.09    Taxes. Each of Holdings, the Parent Borrower and its
Subsidiaries (including the Receivables Subsidiary) has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which



82


509265-1724-13879091

--------------------------------------------------------------------------------



Holdings, the Parent Borrower or such Subsidiary (including the Receivables
Subsidiaries), as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.


SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of the Restatement Effective Date, the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of the Financial Accounting
Standards Board Accounting Standards Codification Topic No. 715-30) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $20,000,000 the fair market value of the assets of all such
underfunded Plans.


SECTION 3.11    Disclosure. Each of Holdings and the Parent Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which Holdings, the Parent Borrower or any of its Subsidiaries
(including the Receivables Subsidiary) is subject, and all other matters known
to any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, Holdings and the Parent Borrower represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such projections were prepared.


SECTION 3.12    Subsidiaries. Holdings does not have any subsidiaries other than
the Parent Borrower and the Parent Borrower’s Subsidiaries. Schedule 3.12 sets
forth the name of, and the ownership interest of the Parent Borrower in, each
Subsidiary of the Parent Borrower and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Restatement Effective Date.


SECTION 3.13    Insurance. Schedule 3.13 sets forth a description of all
material insurance policies maintained by or on behalf of Holdings, the Parent
Borrower and the Subsidiaries as of the Restatement Effective Date. As of the
Restatement Effective Date, all premiums due in respect of such insurance have
been paid.


SECTION 3.14    Labor Matters. As of the Restatement Effective Date, there are
no strikes, lockouts or slowdowns against Holdings, the Parent Borrower or any
Subsidiary pending or, to the knowledge of Holdings or the Parent Borrower,
threatened that could reasonably be expected to have a Material Adverse Effect.
All payments due from Holdings, the Parent Borrower or any Subsidiary, or for
which any claim may be made against Holdings, the Parent Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Holdings, the Parent Borrower or such Subsidiary except for those which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Parent Borrower
or any Subsidiary is bound.


SECTION 3.15    Solvency. Immediately after the consummation of the Transactions
to



83


509265-1724-13879091

--------------------------------------------------------------------------------



occur on the Restatement Effective Date and immediately following the making of
each Loan made on the Restatement Effective Date and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Loan Parties, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Restatement Effective Date.


SECTION 3.16    Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under the terms of any Indebtedness that is subordinated in right
of payment to the Obligations.


SECTION 3.17    Security Documents. (a) The Pledge Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral (as defined
in the Pledge Agreement) and, when such Collateral is delivered to the
Collateral Agent and for so long as the Collateral Agent remains in possession
of such Collateral, the security interest created by the Pledge Agreement shall
constitute a perfected first priority security interest in all right, title and
interest of the pledgor thereunder in such Collateral, in each case prior and
superior in right to any other Person.


(b)    The Security Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) and,
when financing statements in appropriate form are filed in the offices specified
on Schedule 6 to the Perfection Certificate, the security interest created by
the Security Agreement shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in such Collateral (other
than the Intellectual Property (as defined in the Security Agreement)), in each
case prior and superior in right to any other Person, other than with respect to
Liens permitted by Section 6.02.


(c)    When the Security Agreement (or a summary thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
the financing statements referred to in Section 3.17(b) above are appropriately
filed, the security interest created by the Security Agreement shall constitute
a perfected security interest in all right, title and interest of the grantors
thereunder in the Intellectual Property (as defined in the Security Agreement)
in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office and
subsequent UCC filings may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Restatement Effective Date), other than with respect to Liens
permitted by Section 6.02.


(d)    Each Mortgage, upon execution and delivery thereof by the parties
thereto, is effective to create, subject to the exceptions listed in each title
insurance policy covering such Mortgage, in favor of the Collateral Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on all
of the applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties thereunder



84


509265-1724-13879091

--------------------------------------------------------------------------------



and the proceeds thereof, and when the Mortgages are filed in the offices
specified on Schedule 3.17(d), the Lien created by each Mortgage shall
constitute a perfected Lien on all right, title and interest of the applicable
mortgagor in such Mortgaged Properties and the proceeds thereof, in each case
prior and superior in right to any other Person, other than with respect to the
rights of Persons pursuant to Liens permitted by Section 6.02.


(e)    Following the execution of any Foreign Security Document pursuant to
Section 4.03, each Foreign Security Document shall be effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the applicable collateral covered by
such Foreign Security Document, and when the actions specified in such Foreign
Security Document, if any, are completed, the security interest created by such
Foreign Security Document shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in such collateral to the
full extent possible under the laws of the applicable foreign jurisdiction, in
each case prior and superior in right to any other Person, other than with
respect to Liens permitted by Section 6.02.


SECTION 3.18    Federal Reserve Regulations. (a) None of Holdings, the Parent
Borrower or any of the Subsidiaries (including the Receivables Subsidiary) is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of the
Regulations of the Board, including Regulation U or X.


SECTION 3.19    OFAC; Anti-Money Laundering; PATRIOT Act. (a) None of Holdings,
the Parent Borrower or any of the Subsidiaries (including the Receivables
Subsidiary) is (i) a Person whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Party and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a
Person who engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such Person in any
manner violative of Section 2, or (iii) a Person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.


(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.


(c) Each of Holdings, the Parent Borrower and the Subsidiaries (including the
Receivables Subsidiary) is in compliance, in all material respects, with the
PATRIOT Act.


ARTICLE IV


Conditions


SECTION 4.01      Effective Date. The obligations of the Lenders to have made
Loans and of the Issuing Bank to have issued Letters of Credit requested to be
made by it on the Effective Date was subject to the satisfaction of the
following conditions (it being understood and acknowledged



85


509265-1724-13879091

--------------------------------------------------------------------------------



that the Effective Date occurred on June 21, 2011 and that capitalized terms
used in this Section 4.01 shall be used with the meanings assigned thereto in
the Existing Credit Agreement):


(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.
    
(b)    The Agents shall have received a favorable written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of each
of (i) Cahill Gordon & Reindel LLP, (ii) McDonald Hopkins LLC and (iii) Barnes &
Thornburg LLP, in each case in form and substance reasonably satisfactory to the
Administrative Agent. Each of Holdings and the Parent Borrower hereby requests
such counsel to deliver such opinions.


(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.


(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of Holdings and the Parent Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.


(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any Loan Document.


(f)    The Collateral and Guarantee Requirement shall have been satisfied and
the Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by an executive officer or Financial Officer
of the Parent Borrower, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released or will
be released pursuant to UCC-3 financing statements or other release
documentation delivered to the Collateral Agent.


(g)    The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect, together with
endorsements naming the Collateral Agent, for the benefit of the Secured
Parties, as additional insured and loss payee thereunder, to the extent required
by Section 5.07.


(h)    The Transactions shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of the Tranche B Term
Loans on the



86


509265-1724-13879091

--------------------------------------------------------------------------------



Effective Date in accordance with applicable law and all other related
documentation in all material respects (without giving effect to any amendments
not approved by the Administrative Agent), and after giving effect to the
Transactions and the other transactions contemplated hereby, none of Holdings,
the Parent Borrower or any of the Subsidiaries shall have outstanding any shares
of preferred stock or any Indebtedness to a Person other than the Parent
Borrower or any Subsidiary, other than (i) Indebtedness incurred under the Loan
Documents and (ii) Indebtedness incurred and outstanding as of the date hereof
in compliance with Section 6.01 of this Agreement.


(i)    The Lenders shall have received the financial statements referred to in
Section 3.04(a).


(j)    The Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, dated the
Effective Date and signed by the chief financial officer of each of Holdings and
the Parent Borrower, certifying that Holdings and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions, are solvent.


(k)    The Administrative Agent shall be satisfied that the Intercreditor
Agreement shall be effective with respect to the Obligations and that the
Obligations shall constitute “First Priority Obligations” thereunder, and shall
have received an acknowledgment to that effect from the Second Priority
Representative under (and as defined in) the Intercreditor Agreement.


(l)    The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti money laundering rules and
regulations, including the USA PATRIOT Act.


The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.02)
at or prior to 5:00 p.m., New York City time, on June 21, 2011 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).


SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than (i) any Revolving Loan made
pursuant to Section 2.04(c) or Section 2.05(d) and (ii) any continuation or
conversion of a Borrowing pursuant to the terms hereof that does not result in
the increase of the aggregate principal amount of the Borrowings then
outstanding), and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:


(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.


(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Parent Borrower



87


509265-1724-13879091

--------------------------------------------------------------------------------



on the date thereof as to the matters specified in paragraphs (a) and (b) of
this Section.


SECTION 4.03    Credit Events Relating to Foreign Subsidiary Borrowers. The
obligation of each Lender to make Loans to any Foreign Subsidiary Borrower, and
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit to any
Foreign Subsidiary Borrower, is subject to the satisfaction of the following
conditions:


(a)    With respect to the earlier to occur of the initial Loan made to or the
initial Letter of Credit issued for the account of such Foreign Subsidiary
Borrower:


(i)    the Administrative Agent (or its counsel) shall have received such
Foreign Subsidiary Borrower’s Foreign Subsidiary Borrowing Agreement duly
executed and delivered by all parties thereto; and


(ii)    the Administrative Agent shall have received such documents (including
legal opinions) and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Foreign Subsidiary Borrower and any other legal matters relating to such
Foreign Subsidiary Borrower or its Foreign Subsidiary Borrowing Agreement, all
in form and substance satisfactory to the Administrative Agent and its counsel.


SECTION 4.04    Restatement Effective Date. The effectiveness of this Agreement
and the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit requested to be made by it on the Restatement Effective
Date is subject to the satisfaction (or waiver in accordance with Section 10.02)
of the following conditions:


(a)    The Administrative Agent (or its counsel) shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, Holdings and the
Parent Borrower, Required Lenders (as defined in the Existing Credit Agreement),
each Revolving Lender set forth on Schedule 2.01 and each Tranche A Term Lender
set forth on Schedule 2.01, (ii) Addenda to this Agreement, executed and
delivered by Persons with Tranche B Term Commitments and (ii) a Reaffirmation
substantially in the form of Exhibit L hereto, executed and delivered by
Holdings, the Parent Borrower and each Subsidiary Loan Party.


(b)    All Loans (as defined in the Existing Credit Agreement) outstanding under
the Existing Credit Agreement shall have been replaced with Loans hereunder (and
all accrued interest thereon, and all amounts due pursuant to Section 2.11(a) of
the Existing Credit Agreement, as of the Restatement Effective Date shall have
been paid).


(c)    The Senior Secured Notes Repayment shall have occurred (or shall occur
substantially simultaneously with the occurrence of the Restatement Effective
Date).


(d)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of each of (i) Cahill Gordon & Reindel LLP, (ii) McDonald
Hopkins LLC, (iii) Jones Day and (iv) Barnes & Thornburg LLP, in each case in
form and substance reasonably satisfactory to the Administrative Agent. Each of
Holdings and the Parent Borrower hereby requests such counsel to deliver such
opinions.





88


509265-1724-13879091

--------------------------------------------------------------------------------



(e)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.


(f)    The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of Holdings and the Parent Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02.


(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any Loan Document.


(h)    The Collateral and Guarantee Requirement shall have been satisfied and
the Administrative Agent shall have received a completed Perfection Certificate
dated the Restatement Effective Date and signed by an executive officer or
Financial Officer of the Parent Borrower, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 or have been released or will be released pursuant to UCC-3
financing statements or other release documentation delivered to the Collateral
Agent.


(i)    The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect, together with
endorsements naming the Collateral Agent, for the benefit of the Secured
Parties, as additional insured and loss payee thereunder, to the extent required
by Section 5.07.


(j)    The Transactions shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of the Loans on the
Restatement Effective Date in accordance with applicable law and all other
related documentation in all material respects (without giving effect to any
amendments not approved by the Administrative Agent), and after giving effect to
the Transactions and the other transactions contemplated hereby, none of
Holdings, the Parent Borrower or any of the Subsidiaries shall have outstanding
any shares of preferred stock or any Indebtedness to a Person other than the
Parent Borrower or any Subsidiary, other than (i) Indebtedness incurred under
the Loan Documents and (ii) Indebtedness incurred and outstanding as of the date
hereof in compliance with Section 6.01 of this Agreement.


(k)    The Lenders shall have received the financial statements referred to in
Section 3.04(a).


(l)    The Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, dated the
Restatement Effective Date and signed by the chief financial officer of each of
Holdings and the Parent Borrower, certifying that



89


509265-1724-13879091

--------------------------------------------------------------------------------



Holdings and its Subsidiaries, on a consolidated basis after giving effect to
the Transactions, are solvent.


(m)    The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti money laundering rules and
regulations, including the USA PATRIOT Act.


ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings, the Parent Borrower,
each Subsidiary Term Borrower (as to itself only) and each Foreign Subsidiary
Borrower (as to itself only) covenants and agrees with the Lenders that:


SECTION 5.01    Financial Statements and Other Information. Holdings or the
Parent Borrower will furnish to the Administrative Agent and each Lender:


(a)    within 90 days after the end of each fiscal year of Holdings, its audited
consolidated and unaudited consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated subsidiaries on a consolidated basis
in accordance with GAAP consistently applied (it being understood that the
obligation to furnish the foregoing to the Administrative Agent and the Lenders
shall be deemed to be satisfied in respect of any fiscal year of Holdings by the
filing of Holdings’ annual report on Form 10-K for such fiscal year with the
Commission to the extent the foregoing are included therein);


(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes (it being understood that the
obligation to furnish the foregoing to the Administrative Agent and the Lenders
shall be deemed to be satisfied in respect of any fiscal quarter of Holdings by
the filing of Holdings’ quarterly report on Form 10-Q for such fiscal quarter
with the Commission to the extent the foregoing are included therein);


(c)    concurrently with any delivery of financial statements under clause (a)
or (b)



90


509265-1724-13879091

--------------------------------------------------------------------------------



above, a certificate of a Financial Officer of Holdings or the Parent Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.12 and 6.13, (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of
Holdings’ audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) identifying all Subsidiaries
existing on the date of such certificate and indicating, for each such
Subsidiary, whether such Subsidiary is a Subsidiary Loan Party or a Foreign
Subsidiary and whether such Subsidiary was formed or acquired since the end of
the previous fiscal quarter;


(d)    concurrently with any delivery of financial statements under clause (a)
above, (i) a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines) and (ii) a
certificate of a Financial Officer of Holdings or the Parent Borrower (A)
identifying any parcels of real property or improvements thereto with a value
exceeding $2,000,000 that have been acquired by any Loan Party since the end of
the previous fiscal year, (B) identifying any changes of the type described in
Section 5.03(a) that have not been previously reported by the Parent Borrower,
(C) identifying any Permitted Acquisitions that have been consummated since the
end of the previous fiscal year, including the date on which each such Permitted
Acquisition was consummated and the consideration therefor, (D) identifying any
Intellectual Property (as defined in the Security Agreement) with respect to
which a notice is required to be delivered under the Security Agreement and has
not been previously delivered and (E) identifying any Prepayment Events that
have occurred since the end of the previous fiscal year and setting forth a
reasonably detailed calculation of the Net Proceeds received from Prepayment
Events since the end of such previous fiscal year;


(e)    no later than February 15 of each fiscal year of Holdings (commencing
with the fiscal year ending December 31, 2012), a detailed consolidated budget
for such fiscal year (including a projected consolidated balance sheet and
related statements of projected operations and cash flow as of the end of and
for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget) and, promptly when available, any material revisions of
such budget that have been approved by senior management of Holdings;


(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Parent Borrower or any Subsidiary with the Commission or with any national
securities exchange, as the case may be (it being understood that the obligation
to furnish the foregoing to the Administrative Agent and the Lenders shall be
deemed to be satisfied to the extent the foregoing are filed with the
Commission); and


(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the Parent
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.


SECTION 5.02    Notices of Material Events. Holdings and the Parent Borrower
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:



91


509265-1724-13879091

--------------------------------------------------------------------------------



    
(a)    the occurrence of any Default;


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Parent Borrower or any Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;


(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Parent Borrower and its Subsidiaries in an aggregate
amount exceeding $15,000,000; and


(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.


SECTION 5.03    Information Regarding Collateral. (a) The Parent Borrower will
furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s legal name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or structure, (iv) in any Loan Party’s
jurisdiction of organization or (v) in any Loan Party’s Federal Taxpayer
Identification Number. The Parent Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless written notice has been
delivered to the Collateral Agent, together with all applicable information to
enable the Administrative Agent to make all filings under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent (on behalf
of the Secured Parties) to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral. Each year,
at the time of delivery of annual financial statements with respect to the
preceding fiscal year pursuant to clause (a) of Section 5.01, Holdings (on
behalf of itself and the other Loan Parties) shall deliver to the Administrative
Agent a certificate of a Financial Officer of Holdings (i) setting forth the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Restatement Effective Date or the date of the most
recent certificate delivered pursuant to this Section and (ii) certifying that
all Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the security interests under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).


SECTION 5.04    Existence; Conduct of Business. (a) Each of Holdings, the Parent
Borrower and the Foreign Subsidiary Borrowers will, and will cause each of the
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
the loss of which would have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or disposition permitted under Section
6.05.


(b)    Holdings and the Parent Borrower will cause all the Equity Interests of
the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers to be owned,
directly or indirectly, by the Parent Borrower or any Subsidiary, and the
Subsidiary Term Borrowers shall at all times remain a guarantor under the
Guarantee Agreement.


SECTION 5.05    Payment of Obligations. Each of Holdings, the Parent Borrower,
the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and
will cause each of the Subsidiaries (including the Receivables Subsidiary) to,
pay its Indebtedness and other obligations,



92


509265-1724-13879091

--------------------------------------------------------------------------------



including Tax liabilities, before the same shall become delinquent or in
default, except (a) those being contested in good faith by appropriate
proceedings and for which Holdings, the Parent Borrower, a Subsidiary Term
Borrower, or a Foreign Subsidiary Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, or (b) to the extent the failure to make payment could not reasonably
be expected to result in a Material Adverse Effect.


SECTION 5.06    Maintenance of Properties. Each of Holdings, the Parent
Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers
will, and will cause each of the Subsidiaries to, keep and maintain all property
material to the conduct of their business, taken as a whole, in good working
order and condition, ordinary wear and tear excepted; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or disposition permitted under Section
6.05.


SECTION 5.07    Insurance. Each of Holdings, the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers will, and will cause each of
the Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Such insurance
shall be maintained with financially sound and reputable insurance companies,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar business or
having similar properties similarly situated) may be effected through
self-insurance; provided adequate reserves therefor, in accordance with GAAP,
are maintained. In addition, each of Holdings, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each of its Subsidiaries to, maintain all insurance required to be
maintained pursuant to the Security Documents. With respect to each Mortgaged
Property that is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, the applicable Loan Party will
maintain, with financially sound and reputable insurance companies, such flood
insurance as is required under applicable law, including Regulation H of the
Board of Governors. The Parent Borrower will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained. All insurance policies or certificates (or certified
copies thereof) with respect to such insurance shall be endorsed to the
Collateral Agent’s reasonable satisfaction for the benefit of the Lenders
(including, without limitation, by naming the Collateral Agent as loss payee or
additional insured, as appropriate).


SECTION 5.08    Casualty and Condemnation. The Parent Borrower (a) will furnish
to the Administrative Agent and the Lenders prompt written notice of casualty or
other insured damage to any material portion of any Collateral having a book
value or fair market value of $1,000,000 or more or the commencement of any
action or proceeding for the taking of any Collateral having a book value or
fair market value of $1,000,000 or more or any part thereof or interest therein
under power of eminent domain or by condemnation or similar proceeding and (b)
will ensure that the Net Proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the Security
Documents.


SECTION 5.09    Books and Records; Inspection and Audit Rights. Each of
Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers will, and will cause each of the Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. Each of Holdings, the Parent Borrower, the Subsidiary Term Borrowers
and the Foreign Subsidiary Borrowers



93


509265-1724-13879091

--------------------------------------------------------------------------------



will, and will cause each of the Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.


SECTION 5.10    Compliance with Laws. Each of Holdings, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each of the Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 5.11    Use of Proceeds and Letters of Credit. The Parent Borrower and
the Subsidiary Term Borrowers will use the proceeds of the Term Loans on the
Restatement Effective Date solely to consummate the Transactions. The proceeds
of the Revolving Loans and Swingline Loans will be used only for general
corporate purposes and, to the extent permitted by Section 6.01(a)(i), Permitted
Acquisitions. Letters of Credit will be available only for general corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.


SECTION 5.12    Additional Subsidiaries. If any additional Subsidiary is formed
or acquired after the Restatement Effective Date, the Parent Borrower will,
within five Business Days after such Subsidiary is formed or acquired, notify
the Administrative Agent and the Lenders thereof and, within five Business Days
after such Subsidiary is formed or acquired, cause the Collateral and Guarantee
Requirement and the Foreign Security Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary, including with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party.


SECTION 5.13    Further Assurances. (a) Each of Holdings, the Parent Borrower,
the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and
will cause each Subsidiary Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust, landlord waivers and other documents), which
may be required under any applicable law, or which the Administrative Agent or
the Required Lenders may reasonably request, to cause the Collateral and
Guarantee Requirement and the Foreign Security Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.
Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers also agree to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.


(b)    If any assets (including any real property or improvements thereto or any
interest therein) having a book value or fair market value of $5,000,000 or more
in the aggregate are acquired by the Parent Borrower or any Subsidiary Loan
Party after the Restatement Effective Date or through the acquisition of a
Subsidiary Loan Party under Section 5.12 (other than, in each case, assets
constituting Collateral under the Security Agreement or the Pledge Agreement
that become subject to the Lien of the Security Agreement or the Pledge
Agreement upon acquisition thereof), the Parent Borrower or, if applicable, the
relevant Subsidiary Loan Party will notify the Administrative Agent and the
Lenders thereof, and, if reasonably requested by the Administrative Agent or the
Required Lenders, the Parent



94


509265-1724-13879091

--------------------------------------------------------------------------------



Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section, all at the expense of the Loan Parties.


SECTION 5.14    Ratings. Use commercially reasonable efforts to maintain (a) a
long-term public corporate family and/or credit, as applicable, rating of the
Parent Borrower and (b) a credit rating for the Credit Facilities, in each case
from each of Moody’s and S&P. It is understood and agreed that the foregoing is
not an agreement to maintain any specific rating.


ARTICLE VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings, the Parent Borrower, each Subsidiary
Term Borrower (as to itself only) and each Foreign Subsidiary Borrower (as to
itself only) covenants and agrees with the Lenders that:


SECTION 6.01    Indebtedness; Certain Equity Securities. (a) None of Holdings,
the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower will, nor will they permit any Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except:


(i)    (A) Indebtedness created under the Loan Documents and (B) any Permitted
Term Loan Refinancing Indebtedness;


(ii)    (A) the Permitted Receivables Financing, (B) financings in respect of
sales of accounts receivable by a Foreign Subsidiary permitted by Section
6.05(c)(ii) and (C) the Specified Vendor Receivables Financing;


(iii)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount as specified on such Schedule 6.01 or
result in an earlier maturity date or decreased weighted average life thereof;


(iv)    Permitted Unsecured Debt of the Parent Borrower; provided that the
Leverage Ratio, on a pro forma basis after giving effect to the incurrence of
such Permitted Unsecured Debt and recomputed as of the last day of the most
recently ended fiscal quarter of Holdings for which financial statements are
available, as if such incurrence (and any related repayment of Indebtedness) had
occurred on the first day of the relevant period (provided that any incurrence
of Permitted Unsecured Debt that occurs prior to the first testing period under
Section 6.13 shall be deemed to have occurred during such first testing period),
is at least 0.25 less than is otherwise required pursuant to Section 6.13 at the
time of such event;


(v)    [reserved];


(vi)    Indebtedness of the Parent Borrower to any Subsidiary and of any
Subsidiary to the Parent Borrower or any other Subsidiary; provided that
Indebtedness of any Subsidiary that is



95


509265-1724-13879091

--------------------------------------------------------------------------------



not a Domestic Loan Party to the Parent Borrower or any Subsidiary Loan Party
shall be subject to Section 6.04;


(vii)    Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Parent Borrower or any other
Subsidiary; provided that Guarantees by the Parent Borrower or any Subsidiary
Loan Party of Indebtedness of any Subsidiary that is not a Domestic Loan Party
shall be subject to Section 6.04;


(viii)    Guarantees by Holdings, the Parent Borrower or any Subsidiary, as the
case may be, in respect of (A) any Permitted Term Loan Refinancing Indebtedness,
(B) any Incremental Equivalent Debt or (C) any Permitted Unsecured Debt;
provided that none of Holdings, the Parent Borrower or any Subsidiary, as the
case may be, shall Guarantee such Indebtedness unless it also has Guaranteed the
Obligations pursuant to the Guarantee Agreement;


(ix)    Indebtedness of the Parent Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof; provided that (A) such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this clause (ix) shall not exceed $50,000,000 at any
time outstanding;


(x)    Indebtedness arising as a result of an Acquisition Lease Financing or any
other sale and leaseback transaction permitted under Section 6.06;


(xi)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (A) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (B) the aggregate principal amount of
Indebtedness permitted by this clause (xi) shall not exceed $40,000,000 at any
time outstanding, less the liquidation value of any outstanding Assumed
Preferred Stock;


(xii)    Indebtedness of Holdings, the Parent Borrower or any Subsidiary in
respect of workers’ compensation claims, self-insurance obligations, performance
bonds, surety appeal or similar bonds and completion guarantees provided by
Holdings, the Parent Borrower and the Subsidiaries in the ordinary course of
their business;


(xiii)    other unsecured Indebtedness of Holdings, the Parent Borrower or any
Subsidiary in an aggregate principal amount not exceeding $35,000,000 at any
time outstanding, less the liquidation value of any applicable Qualified
Holdings Preferred Stock issued and outstanding pursuant to clause (b) of the
definition of Qualified Holdings Preferred Stock;


(xiv)    secured Indebtedness in an aggregate amount not exceeding $100,000,000
at any time outstanding, in each case in respect of foreign lines of credit;


(xv)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten days of incurrence;


(xvi)    Indebtedness arising in connection with endorsement of instruments for
deposit



96


509265-1724-13879091

--------------------------------------------------------------------------------



in the ordinary course of business;


(xvii)    Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;


(xviii)    contingent obligations to financial institutions, in each case to the
extent in the ordinary course of business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
(in an amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
obligations of the Parent Borrower and its Subsidiaries incurred in the ordinary
course of business;


(xix)    unsecured guarantees by the Parent Borrower or any Subsidiary Loan
Party of facility leases of any Loan Party;


(xx)    Indebtedness of the Parent Borrower or any Subsidiary Loan Party under
Hedging Agreements with respect to interest rates, foreign currency exchange
rates or commodity prices, in each case not entered into for speculative
purposes; provided that if such Hedging Agreements relate to interest rates, (A)
such Hedging Agreements relate to payment obligations on Indebtedness otherwise
permitted to be incurred by the Loan Documents and (B) the notional principal
amount of such Hedging Agreements at the time incurred does not exceed the
principal amount of the Indebtedness to which such Hedging Agreements relate;
and


(xxi)    secured or unsecured notes (such notes, “Incremental Equivalent Debt”);
provided that (A) at the time of (and after giving effect to) the incurrence of
any Incremental Equivalent Debt, the aggregate amount of all Incremental
Equivalent Debt, together with the aggregate amount of all Incremental Revolving
Commitments and Incremental Term Commitments previously (or substantially
simultaneously) established, shall not exceed the greater of (1) $300,000,000
and (2) an amount such that, after giving effect to the incurrence of such
Incremental Equivalent Debt and the making of any other Indebtedness incurred
substantially simultaneously therewith (and assuming in the case of any
Incremental Revolving Commitments established substantially simultaneously
therewith that such Incremental Revolving Commitments are fully drawn), the
Senior Secured Net Leverage Ratio, calculated on a pro forma basis, is no
greater than 2.50 to 1.00, (B) the incurrence of such Indebtedness shall be
subject to clauses (i) through (iii) of Section 2.21(c) as if such Incremental
Equivalent Debt were an Incremental Term Loan or Incremental Revolving
Commitment, as applicable, (C) such Indebtedness shall mature no earlier than 91
days after the Latest Maturity Date then in effect, (D) such Incremental
Equivalent Debt shall not have a definition of “Change of Control” or “Change in
Control” (or any other defined term having a similar purpose) that is materially
more restrictive than the definition of Change of Control set forth herein and
(E) such Incremental Equivalent Debt shall not be subject to a financial
maintenance covenant more favorable to the holders thereof than those contained
in the Loan Documents (other than for periods after the Latest Maturity Date
then in effect).


(b)    None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or
any Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to,
issue any preferred stock or other preferred Equity Interests, except (i)
Qualified Holdings Preferred Stock, (ii) Assumed Preferred Stock and (iii)
preferred stock or preferred Equity Interests held by Holdings, the Parent
Borrower or any Subsidiary.





97


509265-1724-13879091

--------------------------------------------------------------------------------



SECTION 6.02    Liens. None of Holdings, the Parent Borrower, any Subsidiary
Term Borrower or any Foreign Subsidiary Borrower will, nor will they permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Liens created under the Loan Documents and Liens in respect of any
Permitted Term Loan Refinancing Indebtedness;


(b)    Permitted Encumbrances;


(c)    Liens in respect of the Permitted Receivables Financing and the Specified
Vendor Receivables Financing;


(d)    any Lien on any property or asset of Holdings, the Parent Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of Holdings,
the Parent Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;


(e)    any Lien existing on any property or asset prior to the acquisition
thereof by the Parent Borrower or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Parent Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be;


(f)    Liens on fixed or capital assets acquired, constructed or improved by, or
in respect of Capital Lease Obligations of, the Parent Borrower or any
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (ix) of Section 6.01(a), (ii) such security interests and
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement, (iii)
the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Parent Borrower
or any Subsidiary;
(g)    Liens, with respect to any Mortgaged Property, described in the
applicable schedule of the title policy covering such Mortgaged Property;


(h)    Liens in respect of sales of accounts receivable by Foreign Subsidiaries
permitted by Section 6.05(c)(ii);


(i)    other Liens securing liabilities permitted hereunder in an aggregate
amount not exceeding (i) in respect of consensual Liens, $20,000,000 and (ii) in
respect of all such Liens, $40,000,000, in each case at any time outstanding;


(j)    Liens in respect of Indebtedness permitted by Section 6.01(a)(xiv),
provided that the assets subject to such Liens are not located in the United
States;



98


509265-1724-13879091

--------------------------------------------------------------------------------





(k)    Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Permitted Investments on deposit in one or more accounts
maintained by any Lender, in each case granted in the ordinary course of
business in favor of such Lender with which such accounts are maintained,
securing amounts owing to such Lender with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness for borrowed money;


(l)    licenses or sublicenses of Intellectual Property (as defined in the
Security Agreement) granted by any Company in the ordinary course of business
and not interfering in any material respect with the ordinary conduct of
business of the Company;


(m)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods;


(n)    Liens for the benefit of a seller deemed to attach solely to cash earnest
money deposits in connection with a letter of intent or acquisition agreement
with respect to a Permitted Acquisition;


(o)    Liens deemed to exist in connection with Investments permitted under
Section 6.04 that constitute repurchase obligations and in connection with
related set-off rights;


(p)    Liens of a collection bank arising in the ordinary course of business
under Section 4-210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;


(q)    Liens of sellers of goods to the Parent Borrower or any of its
Subsidiaries arising under Article 2 of the UCC in effect in the relevant
jurisdiction in the ordinary course of business, covering only the goods sold
and covering only the unpaid purchase price for such goods and related expenses;
and


(r)    Liens with respect to property or assets of the Parent Borrower or any
Subsidiary securing Incremental Equivalent Debt, provided that such Incremental
Equivalent Debt shall be secured only by a Lien on the Collateral and on a pari
passu or subordinated basis with the Obligations and shall be subject to a
customary intercreditor agreement in form and substance reasonably satisfactory
to the Administrative Agent.


SECTION 6.03    Fundamental Changes. (a) None of Holdings, the Parent Borrower,
any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will
they permit any other Person to merge into or consolidate with any of them, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Parent Borrower in a transaction in which the
Parent Borrower is the surviving corporation, (ii) any Subsidiary may merge into
any Subsidiary in a transaction in which the surviving entity is a Subsidiary
and (if any party to such merger is a Subsidiary Loan Party) is a Subsidiary
Loan Party (provided that, with respect to any such merger involving the
Subsidiary Term Borrowers or the Foreign Subsidiary Borrowers, the surviving
entity of such merger shall be a Subsidiary Term Borrower or a Foreign
Subsidiary Borrower, as the case may be) and (iii) any Subsidiary (other than



99


509265-1724-13879091

--------------------------------------------------------------------------------



a Subsidiary Loan Party) may liquidate or dissolve if the Parent Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Parent Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04. Notwithstanding the foregoing, this Section 6.03
shall not prohibit any Permitted Acquisition.
(b)    The Parent Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Parent Borrower and its Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto.
(c)    Holdings will not engage in any business or activity other than (i) the
ownership of all the outstanding shares of capital stock of the Parent Borrower,
(ii) performing its obligations (A) under the Loan Documents, and (B) under the
Permitted Receivables Financing, (iii) activities incidental thereto and to
Holdings’s existence, (iv) activities related to the performance of all its
obligations in respect of the Transactions, (v) performing its obligations under
guarantees in respect of sale and leaseback transactions permitted by Section
6.06 and (vi) other activities (including the incurrence of Indebtedness and the
issuance of its Equity Interests) that are permitted by this Agreement. Holdings
will not own or acquire any assets (other than shares of capital stock of the
Parent Borrower and the Permitted Investments or incur any liabilities (other
than liabilities imposed by law, including tax liabilities, liabilities related
to its existence and permitted business and activities specified in the
immediately preceding sentence).


(d)    The Receivables Subsidiary will not engage in any business or business
activity other than the activities related to the Permitted Receivables
Financing and its existence. The Receivables Subsidiary will not own or acquire
any assets (other than the receivables subject to the Permitted Receivables
Financing) or incur any liabilities (other than the liabilities imposed by law
including tax liabilities, and other liabilities related to its existence and
permitted business and activities specified in the immediately preceding
sentence, including liabilities arising under the Permitted Receivables
Financing).


SECTION 6.04      Investments, Loans, Advances, Guarantees and Acquisitions.
None of the Parent Borrower or any Foreign Subsidiary Borrower will, nor will
they permit any Subsidiary to, purchase, hold or acquire (including pursuant to
any merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interests in or evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:


(a)    Permitted Investments;


(b)    investments existing on the date hereof and set forth on Schedule 6.04;


(c)    Permitted Acquisitions;


(d)    investments by the Parent Borrower and the Subsidiaries in Equity
Interests in their respective Subsidiaries that exist immediately prior to any
applicable transaction; provided that (i) any such Equity Interests held by a
Loan Party shall be pledged pursuant to the Pledge Agreement or any applicable
Foreign Security Documents, as the case may be, to the extent required by this
Agreement and (ii) the aggregate amount of investments (excluding any such



100


509265-1724-13879091

--------------------------------------------------------------------------------



investments, loans, advances and Guarantees to such Subsidiaries that are
assumed and exist on the date any Permitted Acquisition is consummated and that
are not made, incurred or created in contemplation of or in connection with such
Permitted Acquisition) by Loan Parties in, and loans and advances by Loan
Parties to, and Guarantees by Loan Parties of Indebtedness of, Subsidiaries that
are not Domestic Loan Parties made after the Restatement Effective Date shall
not at any time exceed $80,000,000;


(e)    loans or advances made by the Parent Borrower to any Subsidiary and made
by any Subsidiary to the Parent Borrower or any other Subsidiary; provided that
(i) any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the Pledge Agreement and (ii) the amount of
such loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties shall be subject to the limitation set forth in clause (d) above;


(f)    Guarantees permitted by Section 6.01(a)(viii);


(g)    investments arising as a result of the Permitted Receivables Financing;


(h)    [Reserved];


(i)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;


(j)    any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;


(k)    Guarantees by Holdings, the Parent Borrower and the Subsidiaries of
leases entered into by any Subsidiary as lessee; provided that the amount of
such Guarantees made by Loan Parties to Subsidiaries that are not Loan Parties
shall be subject to the limitation set forth in clause (d) above;


(l)    extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;


(m)    loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and not exceeding $5,000,000 in the
aggregate outstanding at any one time;


(n)    investments in the form of Hedging Agreements permitted under Section
6.07;


(o)    investments by the Parent Borrower or any Subsidiary in (i) the capital
stock of a Receivables Subsidiary and (ii) other interests in a Receivables
Subsidiary, in each case to the extent required by the terms of the Permitted
Receivables Financing;


(p)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;





101


509265-1724-13879091

--------------------------------------------------------------------------------



(q)    Permitted Joint Venture and Foreign Subsidiary Investments;


(r)    investments, loans or advances in addition to those permitted by clauses
(a) through (q) above not exceeding in the aggregate $50,000,000 at any time
outstanding;


(s)    investments made (i) with the Net Proceeds of any issuance of Equity
Interests in Holdings or (ii) with Equity Interests in Holdings; and


(t)    investments by the Parent Borrower or any Subsidiary in an aggregate
amount not to exceed the Available Amount.


SECTION 6.05    Asset Sales. None of Holdings, the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will they permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary, except:


(a)    sales, transfers, leases and other dispositions of inventory, used or
surplus equipment or other obsolete assets, Permitted Investments and
Investments referred to in Section 6.04(i) in the ordinary course of business;


(b)    sales, transfers and dispositions to the Parent Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Domestic Loan Party shall be made in compliance with Section 6.09;


(c)    (i) sales of accounts receivable and related assets pursuant to the
Receivables Purchase Agreement, (ii) sales of accounts receivable and related
assets by a Foreign Subsidiary pursuant to customary terms whereby recourse and
exposure in respect thereof to any Foreign Subsidiary does not exceed at any
time $40,000,000 and (iii) sales of accounts receivables and related assets
pursuant to the Specified Vendor Receivables Financing.


(d)    the creation of Liens permitted by Section 6.02 and dispositions as a
result thereof;


(e)    sales or transfers that are permitted sale and leaseback transactions
pursuant to Section 6.06;


(f)    sales and transfers that constitute part of an Acquisition Lease
Financing;


(g)    Restricted Payments permitted by Section 6.08;


(h)    transfers and dispositions constituting investments permitted under
Section 6.04;


(i)    sales, transfers and other dispositions of property identified on
Schedule 6.05;


(j)    sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) shall not
exceed (i) 15% of the aggregate fair market value of all assets of the Parent
Borrower (determined as of the end of its most recent fiscal year), including
any Equity Interests



102


509265-1724-13879091

--------------------------------------------------------------------------------



owned by it, during any fiscal year of the Parent Borrower; provided that such
amount shall be increased, in respect of the fiscal year ending on December 31,
2013, and each fiscal year thereafter by an amount equal to the total unused
amount of such permitted sales, transfers and other dispositions for the
immediately preceding fiscal year (without giving effect to the amount of any
unused permitted sales, transfers and other dispositions that were carried
forward to such preceding fiscal year) and (ii) 35% of the aggregate fair market
value of all assets of the Parent Borrower as of the Restatement Effective Date,
including any Equity Interests owned by it, during the term of this Agreement
subsequent to the Restatement Effective Date; and


(k)    sale of the Designated Business; provided that (i) at the time of and
after giving effect to such sale, Holdings and the Parent Borrower shall be in
pro forma compliance with the financial covenants set forth in Sections 6.12 and
6.13, (ii) at the time of and after giving effect to such sale, no Default or
Event of Default shall have occurred and be continuing and (iii) the Net
Proceeds thereof shall be used to prepay Term Loans in accordance with Section
2.11(c);


provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and (y) all sales, transfers, leases and other dispositions permitted by
clauses (i), (j) and (k) above shall be for at least 75% cash consideration.


SECTION 6.06    Sale and Leaseback Transactions. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale of any fixed or capital assets (other
than any such transaction to which (b) or (c) below is applicable) that is made
for cash consideration in an amount not less than the cost of such fixed or
capital asset in an aggregate amount less than or equal to $20,000,000, so long
as the Capital Lease Obligations associated therewith are permitted by Section
6.01(a)(ix), (b) in the case of property owned as of or after the Restatement
Effective Date, any such sale of any fixed or capital assets that is made for
cash consideration in an aggregate amount not less than the fair market value of
such fixed or capital assets not to exceed $35,000,000 in the aggregate, in each
case, so long as the Capital Lease Obligations (if any) associated therewith are
permitted by Section 6.01(a)(ix) and (c) any Acquisition Lease Financing.


SECTION 6.07    Hedging Agreements. None of Holdings, the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business and which are not
speculative in nature to hedge or mitigate risks to which the Parent Borrower,
any Subsidiary Term Borrower, any Foreign Subsidiary Borrower or any other
Subsidiary is exposed in the conduct of its business or the management of its
assets or liabilities (including Hedging Agreements that effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise)).


SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness. (a) None
of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower will, nor will they permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:


(i)    Holdings may declare and pay dividends with respect to its Equity
Interests



103


509265-1724-13879091

--------------------------------------------------------------------------------



payable solely in additional Equity Interests in Holdings;


(ii)    Subsidiaries may declare and pay dividends ratably with respect to their
capital stock;


(iii)    the Parent Borrower may make payments to Holdings to permit it to make,
and Holdings may make, Restricted Payments, not exceeding $5,000,000 during the
term of this Agreement, in each case pursuant to and in accordance with stock
option plans, equity purchase programs or agreements or other benefit plans, in
each case for management or employees or former employees of the Parent Borrower
and the Subsidiaries;


(iv)    the Parent Borrower may make Permitted Tax Distributions to Holdings or
any other direct or indirect equity owners of the Parent Borrower;


(v)    the Parent Borrower may pay dividends to Holdings at such times and in
such amounts as shall be necessary to permit Holdings to discharge and satisfy
its obligations that are permitted hereunder (including (A) state and local
taxes and other governmental charges, and administrative and routine expenses
required to be paid by Holdings in the ordinary course of business and (B) cash
dividends payable by Holdings in respect of Qualified Holdings Preferred Stock
issued pursuant to clauses (b) and (c) of the definition thereof; provided that
dividends payable by the Parent Borrower to Holdings pursuant to this clause (v)
in order to satisfy cash dividends payable by Holdings in respect of Qualified
Holdings Preferred Stock issued pursuant to clause (c) of the definition thereof
may only be made after the fiscal year ending December 31, 2012, with Excess
Cash Flow not otherwise required to be used to prepay Term Loans pursuant to
Section 2.11(d)) (without duplication of amounts used pursuant to Section
6.08(b)(vi)(A) or amounts included in the Available Amount and used pursuant to
Sections 6.04(t), 6.08(a)(vii) or 6.08(b)(viii));


(vi)    the Parent Borrower may make payments to Holdings to permit it to make,
and Holdings may make payments permitted by Sections 6.09(d), (e), (f) and (g);
provided that, at the time of such payment and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and Holdings
and the Parent Borrower are in compliance with Section 6.12; provided, further,
that any payments that are prohibited because of the immediately preceding
proviso shall accrue and may be made as so accrued upon the curing or waiver of
such Default, Event of Default or noncompliance; and


(vii)    (A) the Parent Borrower and Holdings may make Restricted Payments in an
aggregate amount not to exceed the Available Amount and (B) Holdings may make
Restricted Payments with the proceeds of Restricted Payments made to it by the
Borrower pursuant to clause (A); provided that in the case of both clauses (A)
and (B), at the time of such payment and after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing and (ii) at
the time of such payment and after giving effect thereto and to the incurrence
of any Indebtedness in connection therewith, the Leverage Ratio is not greater
than 2.00 to 1.00.


(b)    None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or
any Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the



104


509265-1724-13879091

--------------------------------------------------------------------------------



purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:


(i)    payment of Indebtedness created under the Loan Documents;


(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of
subordinated Indebtedness prohibited by the subordination provisions thereof;


(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;


(iv)    payment of secured Indebtedness out of the proceeds of any sale or
transfer of the property or assets securing such Indebtedness;


(v)    [reserved];


(vi)    payments in respect of the repurchase, retirement or other acquisition
of Equity Interests in Holdings using (A) the portion of Excess Cash Flow not
subject to mandatory prepayment pursuant to Section 2.11(d) (without duplication
of amounts used pursuant to Section 6.08(a)(v) or amounts included in the
Available Amount and used pursuant to Sections 6.04(t), 6.08(a)(vii) or
6.08(b)(viii)) or (B) any source of cash (to the extent not otherwise prohibited
in this Agreement) up to an amount not to exceed (x) if after giving effect to
such payment, the Leverage Ratio would be (1) less than 2.25 to 1.00,
$100,000,000, (2) less than 2.75 to 1.00, but greater than or equal to 2.25 to
1.00, $75,000,000 and (3) less than 3.25 to 1.00 but greater than or equal to
2.75 to 1.00, $50,000,000 and (y) otherwise, $15,000,000;


(vii)    payments of Indebtedness with the Net Proceeds of an issuance of Equity
Interests in Holdings; and


(viii)    payments of Indebtedness in an amount equal to the Available Amount;
provided that at the time of such payment and after giving effect thereto, (i)
no Default or Event of Default shall have occurred and be continuing and (ii) at
the time of such payment and after giving effect thereto and to the incurrence
of any Indebtedness in connection therewith, the Leverage Ratio is not greater
than 2.00 to 1.00.


(c)    None of Holdings, the Parent Borrower or any Foreign Subsidiary Borrower
will, nor will they permit any Subsidiary to, enter into or be party to, or make
any payment under, any Synthetic Purchase Agreement unless (i) in the case of
any Synthetic Purchase Agreement related to any Equity Interest of Holdings, the
payments required to be made by Holdings are limited to amounts permitted to be
paid under Section 6.08(a), (ii) in the case of any Synthetic Purchase Agreement
related to any Restricted Indebtedness, the payments required to be made by
Holdings, the Parent Borrower or the Subsidiaries thereunder are limited to the
amount permitted under Section 6.08(b) and (iii) in the case of any Synthetic
Purchase Agreement, the obligations of Holdings, the Parent Borrower and the
Subsidiaries thereunder are subordinated to the Obligations on terms
satisfactory to the Required Lenders.


SECTION 6.09    Transactions with Affiliates. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:



105


509265-1724-13879091

--------------------------------------------------------------------------------





(a)    transactions that are at prices and on terms and conditions not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;


(b)    transactions between or among the Parent Borrower and the Subsidiaries
not involving any other Affiliate (to the extent not otherwise prohibited by
other provisions of this Agreement);


(c)    any Restricted Payment permitted by Section 6.08;


(d)    transactions pursuant to agreements in effect on the Restatement
Effective Date and listed on Schedule 6.09 (provided that this clause (d) shall
not apply to any extension, or renewal of, or any amendment or modification of
such agreements that is less favorable to the Parent Borrower or the applicable
Subsidiaries, as the case may be);


(e)    the reimbursement of Heartland and/or its Affiliates for their reasonable
out-of-pocket expenses incurred by them in connection with the Transactions and
performing management services to Holdings, the Parent Borrower and the
Subsidiaries, pursuant to the Heartland Management Agreement as in effect on the
Restatement Effective Date;


(f)    the payment of one time fees to Heartland and/or its Affiliates in
connection with any Permitted Acquisition, such fees to be payable at the time
of each such acquisition and not to exceed the percentage of the aggregate
consideration paid by Holdings, the Parent Borrower and its Subsidiaries for any
such acquisition as specified in the Heartland Management Agreement as in effect
on the Restatement Effective Date; and


(g)    payments to Heartland and/or its Affiliates for any financial advisor,
underwriter or placement services or other investment banking activities
rendered to Holdings, the Parent Borrower or the Subsidiaries, pursuant to the
Heartland Management Agreement as in effect on the Restatement Effective Date.


SECTION 6.10    Restrictive Agreements. None of Holdings, the Parent Borrower,
any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will
they permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of Holdings, the Parent Borrower or
any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Parent Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Parent Borrower or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document, Permitted Receivables Document or any Specified
Vendor Receivables Financing Document that are customary, in the reasonable
judgment of the board of directors thereof, for the market in which such
Indebtedness is issued so long as such restrictions do not prevent, impede or
impair (x) the creation of Liens and Guarantees in favor of the Lenders under
the Loan Documents or (y) the satisfaction of the obligations of the Loan
Parties under the Loan Documents, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.10 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the



106


509265-1724-13879091

--------------------------------------------------------------------------------



sale of a Subsidiary pending such sale; provided, further, that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder and (iv) clause (a) of the foregoing shall not
apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(B) customary provisions in leases and other agreements restricting the
assignment thereof.


SECTION 6.11    Amendment of Material Documents. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary (including the Receivables Subsidiary) to,
amend, restate, modify or waive any of its rights under (a) its certificate of
incorporation, by-laws or other organizational documents, and (b) any Material
Agreement or other agreements (including joint venture agreements), in each case
to the extent such amendment, restatement, modification or waiver is adverse to
the Lenders in any material respect (it being agreed that the addition or
removal of Loan Parties from participation in a Permitted Receivables Financing
or Specified Vendor Receivables Financing shall not constitute an amendment,
modification or waiver of the Receivables Purchase Agreement, Receivables
Transfer Agreement or any Specified Vendor Receivables Financing Document that
is adverse to the Lenders).


SECTION 6.12    Interest Expense Coverage Ratio. Neither Holdings nor the Parent
Borrower will permit the Interest Expense Coverage Ratio, in each case as of the
last day of any period of four consecutive fiscal quarters ending after the
Restatement Effective Date, to be less than 3.00 to 1.00.


SECTION 6.13    Leverage Ratio. Neither Holdings nor the Parent Borrower will
permit the Leverage Ratio as of the last day of any fiscal quarter ending after
the Restatement Effective Date to exceed 3.50 to 1.00; provided that during the
Covenant Holiday Period, neither Holdings nor the Parent Borrower will permit
the Leverage Ratio as of the last day of any fiscal quarter ending during the
Covenant Holiday Period to exceed 4.00 to 1.00.


ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:


(a)    the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower shall fail to (i) pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) provide cash collateral when and as
the same shall be required by Section 2.05(k);


(b)    the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;


(c)    any representation or warranty made or deemed made by or on behalf of
Holdings, the Parent Borrower, any Subsidiary Term Borrower, any Foreign
Subsidiary Borrower or any Subsidiary in or in connection with any Loan Document
or any amendment or



107


509265-1724-13879091

--------------------------------------------------------------------------------



modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;


(d)    Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04(a) (with respect to the
existence of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower and ownership of the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers), 5.04(b) or 5.11 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Parent Borrower (which notice will be given at the request of any
Lender);


(f)    Holdings, the Parent Borrower or any Subsidiary shall fail to make any
payment (whether of principal, interest or other payment obligations) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace period with respect thereto;


(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Parent Borrower, any Subsidiary Term Borrower, any
Foreign Subsidiary Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Parent Borrower or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)    Holdings, the Parent Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Parent Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;





108


509265-1724-13879091

--------------------------------------------------------------------------------



(j)    Holdings, the Parent Borrower or any Subsidiary shall become unable,
admit in writing in a court proceeding its inability or fail generally to pay
its debts as they become due;


(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against Holdings, the Parent Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of Holdings, the Parent Borrower or any
Subsidiary to enforce any such judgment;


(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect on Holdings,
the Parent Borrower and its Subsidiaries;


(m)    any Lien covering property having a book value or fair market value of
$1,000,000 or more purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Pledge Agreement;


(n)    the Guarantee Agreement shall cease to be, or shall have been asserted
not to be, in full force and effect;


(o)    the Parent Borrower, Holdings or any Subsidiary shall challenge the
subordination provisions of the Subordinated Debt or assert that such provisions
are invalid or unenforceable or that the Obligations of the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower, or the Obligations
of Holdings or any Subsidiary under the Guarantee Agreement, are not senior
Indebtedness under the subordination provisions of the Subordinated Debt, or any
court, tribunal or government authority of competent jurisdiction shall judge
the subordination provisions of the Subordinated Debt to be invalid or
unenforceable or such Obligations to be not senior Indebtedness under such
subordination provisions or otherwise cease to be, or shall be asserted not to
be, legal, valid and binding obligations of the parties thereto, enforceable in
accordance with their terms; or


(p)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers), take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower accrued hereunder, shall become due and payable



109


509265-1724-13879091

--------------------------------------------------------------------------------



immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Parent Borrower, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers; and in case of any event with
respect to the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Parent Borrower, the Subsidiary Term Borrowers
and the Foreign Subsidiary Borrowers.


ARTICLE VIII


The Administrative AgentAgents


Each of the Lenders and the Issuing Bank hereby irrevocably appoints the each of
the Administrative Agent (it being understood that reference in this Article
VIII to the Administrative Agent shall be deemed to include the Collateral
Agent) and the Foreign Currency Agent as its agent and authorizes each of the
Administrative Agent and the Foreign Currency Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
or the Foreign Currency Agent, as applicable, by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.


The bankEach of the banks serving as the Administrative Agent and the Foreign
Currency Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent, and or the Foreign Currency Agent, as applicable, and
each such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Parent Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent or the Foreign Currency Agent, as applicable, hereunder.


The Administrative Agent and the Foreign Currency Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
and the Foreign Currency Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent and the Foreign Currency Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
and the Foreign Currency Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to Holdings,
the Parent Borrower or any of its Subsidiaries that is communicated to or
obtained by the bankbanks serving as Administrative Agent and Foreign Currency
Agent or any of itstheir Affiliates in any capacity. The Administrative Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
10.02) orand neither the Administrative Agent nor the Foreign Currency Agent
shall be liable for any action taken or not taken by it in the absence of its
own gross negligence or wilful misconduct. TheEach of the Administrative Agent
and the Foreign Currency Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative



110


509265-1724-13879091

--------------------------------------------------------------------------------



Agent by Holdings, the Parent Borrower, a Subsidiary Term Borrower, a Foreign
Subsidiary Borrower or a Lender, and neither the Administrative Agent nor the
Foreign Currency Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document or the occurrence of any Event of
default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or the Foreign Currency Agent.


TheEach of the Administrative Agent and the Foreign Currency Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. TheEach of the Administrative Agent and the Foreign Currency
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. TheEach of the Administrative Agent and the
Foreign Currency Agent may consult with legal counsel (who may be counsel for
the Parent Borrower, a Subsidiary Term Borrower or any Foreign Subsidiary
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


TheEach of the Administrative Agent and the Foreign Currency Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent. The or the Foreign
Currency Agent, as applicable. Each of the Administrative Agent, the Foreign
Currency Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Administrative Agent, Foreign
Currency Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent or Foreign Currency
Agent, as applicable.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Parent Borrower (on behalf of
itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers).
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Parent Borrower and, if applicable, the relevant
Subsidiary Term Borrower and Foreign Subsidiary Borrower, to appoint a successor
from among the Lenders. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and such
successor. After



111


509265-1724-13879091

--------------------------------------------------------------------------------



the Administrative Agent’s resignation hereunder, the provisions of this Article
and Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.


Subject to the appointment and acceptance of a successor Foreign Currency Agent
as provided in this paragraph, the Administrative Agent may resign at any time
by notifying the Lenders, the Administrative Agent and the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers). Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Parent Borrower and, if applicable, the relevant
Foreign Subsidiary Borrower, to appoint a successor from among the Lenders. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 10 days after the retiring Foreign Currency
Agent gives notice of its resignation, then the retiring Foreign Currency Agent
may, on behalf of the Lenders and the Administrative Agent, appoint a successor
Foreign Currency Agent. Upon the acceptance of its appointment as Foreign
Currency Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Foreign Currency Agent, and the retiring Foreign Currency Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers) to a
successor Foreign Currency Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower (on behalf of
itself and the Foreign Subsidiary Borrowers) and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring Foreign
Currency Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Foreign Currency Agent.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Foreign Currency Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Foreign Currency Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.


ARTICLE IX


Collection Allocation Mechanism


SECTION 9.01    Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Article VII and (ii) the Lenders shall automatically and without
further act (and without regard to the provisions of Section 10.04) be deemed to
have exchanged interests in the Credit Facilities such that in lieu of the
interest of each Lender in each Credit Facility in which it shall participate as
of such date (including such Lender’s interest in the Specified Obligations of
each Loan Party in respect of each such Credit Facility), such Lender shall hold
an interest in every one of the Credit Facilities (including the Specified
Obligations of each Loan Party in respect of each such Credit Facility and each
LC Reserve Account established pursuant to Section 9.02 below), whether or not
such Lender shall previously have participated therein, equal to such Lender’s
CAM Percentage thereof. Each Lender and each Loan Party hereby consents and
agrees to the CAM Exchange, and each Lender agrees that the CAM Exchange shall
be binding upon its



112


509265-1724-13879091

--------------------------------------------------------------------------------



successors and assigns and any person that acquires a participation in its
interests in any Credit Facility.


(b)    As a result of the CAM Exchange, upon and after the CAM Exchange Date,
each payment received by the Administrative Agent or the Collateral Agent
pursuant to any Loan Document in respect of the Specified Obligations, and each
distribution made by the Collateral Agent pursuant to any Security Documents in
respect of the Specified Obligations, shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages. Any direct payment
received by a Lender upon or after the CAM Exchange Date, including by way of
setoff, in respect of a Specified Obligation shall be paid over to the
Administrative Agent for distribution to the Lenders in accordance herewith.


SECTION 9.02    Letters of Credit. (a) In the event that on the CAM Exchange
Date any Letter of Credit shall be outstanding and undrawn in whole or in part,
or any amount drawn under a Letter of Credit shall not have been reimbursed
either by the Parent Borrower or any Foreign Subsidiary Borrower, as the case
may be, or with the proceeds of a Revolving Loan, each Revolving Lender shall
promptly pay over to the Administrative Agent, in immediately available funds
and in U.S. Dollarsdollars, an amount equal to such Revolving Lender’s
Applicable Percentage (as notified to such Lender by the Administrative Agent)
of such Letter of Credit’s undrawn face amount (or, in the case of any Letter of
Credit denominated in a currency other than dollars, the Dollar Equivalent
thereof) or (to the extent it has not already done so) such Letter of Credit’s
unreimbursed drawing (or, in the case of any Letter of Credit denominated in a
currency other than dollars, the Dollar Equivalent thereof), together with
interest thereon from the CAM Exchange Date to the date on which such amount
shall be paid to the Administrative Agent at the rate that would be applicable
at the time to an ABR Revolving Loan in a principal amount equal to such amount,
as the case may be. The Administrative Agent shall establish a separate account
or accounts for each Revolving Lender (each, an “LC Reserve Account”) for the
amounts received with respect to each such Letter of Credit pursuant to the
preceding sentence. The Administrative Agent shall deposit in each Revolving
Lender’s LC Reserve Account such Lender’s CAM Percentage of the amounts received
from the Revolving Lenders as provided above. The Administrative Agent shall
have sole dominion and control over each LC Reserve Account, and the amounts
deposited in each LC Reserve Account shall be held in such LC Reserve Account
until withdrawn as provided in paragraph (b), (c), (d) or (e) below. The
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the LC Reserve Accounts in respect of each
Letter of Credit and the amounts on deposit in respect of each Letter of Credit
attributable to each Lender’s CAM Percentage. The amounts held in each Lender’s
LC Reserve Account shall be held as a reserve against the LC Exposure, shall be
the property of such Lender, shall not constitute Loans to or give rise to any
claim of or against any Loan Party and shall not give rise to any obligation on
the part of the Parent Borrower or the Foreign Subsidiary Borrowers to pay
interest to such Lender, it being agreed that the reimbursement obligations in
respect of Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 2.05.


(b)    In the event that after the CAM Exchange Date any drawing shall be made
in respect of a Letter of Credit, the Administrative Agent shall, at the request
of the Issuing Bank, withdraw from the LC Reserve Account of each Revolving
Lender any amounts, up to the amount of such Lender’s CAM Percentage of such
drawing (or in the case of any drawing under a Letter of Credit denominated in a
currency other than dollars, the Dollar Equivalent of such drawing), deposited
in respect of such Letter of Credit and remaining on deposit and deliver such
amounts to the Issuing Bank in satisfaction of the reimbursement obligations of
the Revolving Lenders under Section 2.05(e) (but not of the Parent Borrower and
the Foreign Subsidiary Borrowers under Section 2.05(f), respectively). In the
event any Revolving Lender shall default on its obligation to pay over any
amount to the Administrative Agent in respect of any Letter of Credit as
provided in this Section 9.02, the Issuing Bank shall, in the event of a



113


509265-1724-13879091

--------------------------------------------------------------------------------



drawing thereunder, have a claim against such Revolving Lender to the same
extent as if such Lender had defaulted on its obligations under Section 2.05(e),
but shall have no claim against any other Lender in respect of such defaulted
amount, notwithstanding the exchange of interests in the reimbursement
obligations pursuant to Section 9.01. Each other Lender shall have a claim
against such defaulting Revolving Lender for any damages sustained by it as a
result of such default, including, in the event such Letter of Credit shall
expire undrawn, its CAM Percentage of the defaulted amount.


(c)    In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the LC Reserve
Account of each Revolving Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.


(d)    With the prior written approval of the Administrative Agent and the
Issuing Bank, any Revolving Lender may withdraw the amount held in its LC
Reserve Account in respect of the undrawn amount of any Letter of Credit. Any
Revolving Lender making such a withdrawal shall be unconditionally obligated, in
the event there shall subsequently be a drawing under such Letter of Credit, to
pay over to the Administrative Agent, for the account of the Issuing Bank on
demand, its CAM Percentage of such drawing.


(e)    Pending the withdrawal by any Revolving Lender of any amounts from its LC
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments. Each Revolving Lender that has not
withdrawn its CAM Percentage of amounts in its LC Reserve Account as provided in
paragraph (d) above shall have the right, at intervals reasonably specified by
the Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its LC Reserve Account and to retain such
earnings for its own account.


ARTICLE X


Miscellaneous


SECTION 10.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:


(a)    if to Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower, to the Parent Borrower (on behalf of itself,
Holdings, any Subsidiary Term Borrower and any Foreign Subsidiary Borrower) at
39400 Woodward Avenue, Suite 130, Bloomfield Hills, MI 48304, Attention of
Joshua Sherbin, General Counsel (Telephone No. (248) 631-5450, Telecopy No.
(248) 631-5413),


with a copy to


Jonathan A. Schaffzin, Esq.
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York




114


509265-1724-13879091

--------------------------------------------------------------------------------



(Telecopy No. (212) 269-5420);


(b)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, Illinois 60603 Attention of Joyce King (Telecopy:
888-292-9533, Telephone: 312-385-7025);


(c)    if to the Foreign Currency Agent, to it at J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan &
Agency Services (Telecopy: 44-207-777-2360)


(d)    (c) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, Illinois 60603 (Telecopy: 888-292-9533; Telephone:
312-385-7025) attention of Joyce King, and in the event that there is more than
one Issuing Bank, to such other Issuing Bank at its address (or telecopy number)
set forth in its Administrative Questionnaire;


(e)    (d) if to JPMCB, as Swingline Lender, to it at JPMorgan Chase Bank, N.A.,
10 South Dearborn, Floor 7, Chicago, Illinois 60603, Attention of Joyce King
(Telecopy: 888-292-9533, Telephone: 312-385-7025); and


(f)    (e) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.


SECTION 10.02 Waivers; Amendments. (a)    No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.


(b)    Except as provided in Section 2.21, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Parent Borrower, each
Subsidiary Term Borrower (but only to the extent such waiver, amendment or
modification relates to such Subsidiary Term Borrower), each Foreign Subsidiary
Borrower (but only to the extent such waiver, amendment or modification relates
to such Foreign Subsidiary Borrower) and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in



115


509265-1724-13879091

--------------------------------------------------------------------------------



writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the written consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the maturity of any
Loan, or any scheduled date of payment of the principal amount of any Term Loan
under Section 2.10, or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce or forgive the amount of, waive or excuse any such payment,
or postpone the scheduled date of expiration of any Commitment or postpone the
scheduled date of expiration of any Letter of Credit beyond the Revolving
Maturity Date, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(a), (b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document (including this Section)
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release
Holdings or any Subsidiary Loan Party from its Guarantee under the Guarantee
Agreement (except as expressly provided in the Guarantee Agreement), or limit
its liability in respect of such Guarantee, without the written consent of each
Lender, (vii) release all or substantially all of the Collateral from the Liens
of the Security Documents, without the written consent of each Lender (except as
expressly provided in the Security Documents), (viii) change the order of
priority of payments set forth in Section 5.02 of the Security Agreement or
Section 7 of the Pledge Agreement, in each case without the written consent of
each Lender or (ix) change any provisions of any Loan Document in a manner that
by its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each affected Class; provided,
further, that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Foreign Currency Agent, the
Fronting Lender, the Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, the Foreign Currency Agent, the
Fronting Lender, the Issuing Bank or the Swingline Lender, as the case may be,
and (B) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Lenders of a
particular Class (but not the Lenders of any other Class) may be effected by an
agreement or agreements in writing entered into by Holdings, the Parent
Borrower, each Subsidiary Term Borrower (but only to the extent such waiver,
amendment or modification relates to such Subsidiary Term Borrower), each
Foreign Subsidiary Borrower (but only to the extent such waiver, amendment or
modification relates to such Foreign Subsidiary Borrower) and requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by Holdings, the Parent Borrower, each Subsidiary Term Borrower (but only
to the extent such waiver, amendment or modification relates to such Subsidiary
Term Borrower), each Foreign Subsidiary Borrower (but only to the extent such
waiver, amendment or modification relates to such Foreign Subsidiary Borrower),
the Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Foreign Currency Agent, the Issuing Bank,
the Fronting Lender and the Swingline Lender) if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.



116


509265-1724-13879091

--------------------------------------------------------------------------------





(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (v) or (viii) of paragraph (b) of this Section, the consent
of at least 50% in interest of the outstanding Loans and unused Commitments of
such Class) to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is not a Non-Consenting Lender,
the Parent Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (a) the Parent Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Foreign Currency Agent, the Fronting Lender, the Issuing
Bank and the Swingline Lender), which consent shall not be unreasonably
withheld, (b) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and, Swingline Loans and Foreign Currency Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Parent Borrower (in the case of all other amounts), (c) the Parent
Borrower or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 10.04(b), (d) such assignee
shall consent to such Proposed Change and (e) if such Non-Consenting Lender is
acting as the Administrative Agent, it will not be required to assign and
delegate its interests, rights and obligations as Administrative Agent under
this Agreement.


(d)    Notwithstanding the foregoing, (i) the Administrative Agent and the
Borrower may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Loan Document and (ii) this Agreement may be amended (x)
with the written consent of the Administrative Agent, the Parent Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or Incremental Term Loans (such Loans, the “Replaced Term
Loans”) with a replacement term loan hereunder (“Replacement Term Loans”);
provided, that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Replaced Term Loans
(plus unpaid accrued interest and premium thereon at such time plus reasonable
fees and expenses incurred in connection with such replacement), (b) the terms
of the Replacement Term Loans (1) (excluding pricing, fees and rate floors and
optional prepayment or redemption terms and subject to clause (2) below)
reflect, in Parent Borrower’s reasonable judgment, then-existing market terms
and conditions and (2) (excluding pricing, fees and rate floors) are no more
favorable to the lenders providing such Replacement Term Loans than those
applicable to the Replaced Term Loans (in each case, including with respect to
mandatory and optional prepayments); provided that the foregoing shall not apply
to covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
Replacement Term Loans; provided further that any Replacement Term Loans may add
additional covenants or events of default not otherwise applicable to the
Replaced Term Loans or covenants more restrictive than the covenants applicable
to the Replaced Term Loans, in each case prior to the Latest Maturity Date in
effect immediately prior to the establishment of such Replacement Term Loans so
long



117


509265-1724-13879091

--------------------------------------------------------------------------------



as all Lenders receive the benefits of such additional covenants, events of
default or more restrictive covenants, (c) the weighted average life to maturity
of any Replacement Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Replaced Terms Loans, (d) the maturity date with
respect to any Replacement Term Loans shall be no earlier than the maturity date
with respect to the Replaced Term Loans, (e) no Subsidiary that is not
originally obligated with respect to repayment of the Replaced Term Loans is
obligated with respect to the Replacement Term Loans and (f) any Person that the
Parent Borrower proposes to become a lender in respect of the Replacement Term
Loans, if such Person is not then a Lender, must be reasonably acceptable to the
Administrative Agent and (y) with the written consent of the Administrative
Agent, the Parent Borrower and the Lenders providing the relevant Replacement
Revolving Facility (as defined below) to permit the refinancing, replacement or
modification of all or any portion of the Revolving Commitments and Revolving
Loans (a “Replaced Revolving Facility”) with a replacement revolving facility
hereunder (a “Replacement Revolving Facility”); provided that (a) the aggregate
amount of such Replacement Revolving Facility shall not exceed the aggregate
amount of such Replaced Revolving Facility plus unpaid accrued interest and
premium thereon at such time plus reasonable fees and expenses incurred in
connection with such replacement), (b) the terms of the Replacement Revolving
Facility (1) (excluding pricing, fees and rate floors and optional prepayment or
redemption terms and subject to clause (2) below) reflect, in Parent Borrower’s
reasonable judgment, then-existing market terms and conditions and (2)
(excluding pricing, fees and rate floors) are no more favorable to the lenders
providing such Replacement Revolving Facility than those applicable to the
Replaced Revolving Facility (in each case, including with respect to mandatory
and optional prepayments); provided that the foregoing shall not apply to
covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
Replacement Revolving Facility; provided further that any Replacement Revolving
Facility may add additional covenants or events of default not otherwise
applicable to the Replaced Revolving Facility or covenants more restrictive than
the covenants applicable to the Replaced Revolving Facility, in each case prior
to the Latest Maturity Date in effect immediately prior to the establishment of
such Replacement Revolving Facility so long as all Lenders receive the benefits
of such additional covenants, events of default or more restrictive covenants,
(c) the maturity date with respect to any Replacement Revolving Facility shall
be no earlier than the maturity date with respect to the Replaced Revolving
Facility, (d) no Subsidiary that is not originally obligated with respect to
repayment of the Replaced Revolving Facility is obligated with respect to the
Replacement Revolving Facility and (e) any Person that the Parent Borrower
proposes to become a lender in respect of the Replacement Revolving Facility, if
such Person is not then a Lender, must be reasonably acceptable to the
Administrative Agent, the Foreign Currency Agent, the Fronting Lender, the
Issuing Bank and the Swingline Lender. Notwithstanding the foregoing, in no
event shall there be more than seven maturity dates in respect of the Credit
Facilities (including any Extended Term Loans, Extended Revolving Commitments,
Replacement Term Loans or Replacement Revolving Facilities).


SECTION 10.03 Expenses; Indemnity; Damage Waiver. (a) Holdings, the Parent
Borrower, each Subsidiary Term Borrower and each Foreign Subsidiary Borrower,
jointly and severally, shall pay (i) all reasonable out-of-pocket expenses
incurred by the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of one counsel in each applicable jurisdiction for
each of the Agents, in connection with the syndication of the credit facilities
provided for herein, due diligence investigation, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Agents, the Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Agents, the Issuing Bank



118


509265-1724-13879091

--------------------------------------------------------------------------------



or any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.


(b)    Holdings, the Parent Borrower, each Subsidiary Term Borrower and each
Foreign Subsidiary Borrower, jointly and severally, shall indemnify the Agents,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including as a result of any conversion of amounts outstanding
hereunder from one currency to another currency as provided hereunder),
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any Mortgaged
Property or any other property currently or formerly owned or operated by
Holdings, the Parent Borrower or any Subsidiary, or any Environmental Liability
related in any way to Holdings, the Parent Borrower or any Subsidiary, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee. This Section 10.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.


(c)    To the extent that any of Holdings, the Parent Borrower, any of the
Subsidiary Term Borrowers or any of the Foreign Subsidiary Borrowers fails to
pay any amount required to be paid by it to the Administrative Agent, the
Foreign Currency Agent, the Fronting Lender, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section (and without limiting such
party’s obligation to do so), each Lender severally agrees to pay to the
Administrative Agent, the Foreign Currency Agent, the Fronting Lender, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Foreign Currency Agent, the Fronting Lender, the
Issuing Bank or the Swingline Lender in its capacity as such; provided further
that to the extent indemnification of (i) the Issuing Bank in respect of a
Letter of Credit, (ii) the Fronting Lender or (iiiii) the Swingline Lender is
required pursuant to this Section 10.03(c), such obligation will be limited to
Revolving Lenders only. For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total Revolving Exposures,
outstanding Term Loans and unused Commitments at the time.


(d)    To the extent permitted by applicable law, none of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection



119


509265-1724-13879091

--------------------------------------------------------------------------------



with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.


(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.


(f)    Neither Heartland nor any director, officer, employee, stockholder or
member, as such, of any Loan Party or Heartland shall have any liability for the
Obligations or for any claim based on, in respect of or by reason of the
Obligations or their creation; provided that the foregoing shall not be
construed to relieve any Loan Party of its Obligations under any Loan Document.


(g)    For the avoidance of doubt, this Section 9.3 shall not apply to any
Taxes, except to the extent any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.
        
SECTION 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that, subject to
Section 10.15(g), none of Holdings, the Parent Borrower, any Subsidiary Term
Borrower or any Foreign Subsidiary Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Any Lender may assign to one or more assignees (other than a natural
person) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (i) except in the case of an assignment to a Lender, a
Lender Affiliate or an Approved Fund, each of the Parent Borrower and the
Administrative Agent (and, in the case of an assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure
or, Swingline Exposure or Foreign Currency Participating Interest, the Issuing
Bank and, the Swingline Lender and the Fronting Lender) must give their prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed) (provided that the Parent Borrower shall be deemed to have
consented to any assignment of Loans or Commitments unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof), (ii) no assignment of Revolving Loans or
Revolving Commitments may be made to Holdings, the Parent Borrower, any
Subsidiary Term Borrower, any Foreign Subsidiary Borrower or any Affiliate of
any of the foregoing, (iii) except in the case of an assignment to a Lender, a
Lender Affiliate or an Approved Fund or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (x)
in the case of Revolving Commitments and Revolving Loans, $5,000,000, and (y) in
the case of Term Loans, $1,000,000 unless each of the Parent Borrower and the
Administrative Agent otherwise consent, (iv) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, except that this clause (iv) shall
not be



120


509265-1724-13879091

--------------------------------------------------------------------------------



construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans, (v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (vi) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided, further, that any consent of the Parent Borrower
otherwise required under this paragraph shall not be required if an Event of
Default under clauses (a), (h) or (i) of Article VII has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.


(c)    The Administrative Agent, acting for this purpose as an agent of the
Parent Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and Holdings, the
Parent Borrower, the Subsidiary Term Borrowers, the Foreign Subsidiary
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Parent Borrower, the Subsidiary Term Borrowers, the Foreign Subsidiary
Borrowers, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.


(d)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(e)    Any Lender may, without the consent of the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) Holdings, the Parent Borrower, the Subsidiary Term
Borrowers, the Foreign Subsidiary Borrowers, the Administrative Agent, the
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and



121


509265-1724-13879091

--------------------------------------------------------------------------------



obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the limitations and requirements therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section, provided that such Participant agrees
to be subject to the provisions of Section 2.19 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender. With respect to any Loan made to an Applicable U.S.
Borrower (as defined in Section 2.17(f)(i)), each Lender that sells a
Participation shall, acting solely for this purpose as an agent of such
Applicable U.S. Borrower, as applicable, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or in connection with any income tax
audit or other income tax proceeding of the Applicable U.S. Borrower. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.


(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the prior written
consent of the Parent Borrower and, to the extent applicable, each relevant
Subsidiary Term Borrower and Foreign Subsidiary Borrower. A Participant that
would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Parent Borrower and, to the extent
applicable, each relevant Foreign Subsidiary Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Parent Borrower and, to the extent applicable, each relevant
Foreign Subsidiary Borrower, to comply with Section 2.17(f) as though it were a
Lender.


(g)    Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(h)    Notwithstanding anything to the contrary set forth in this Agreement or
any other



122


509265-1724-13879091

--------------------------------------------------------------------------------



Loan Document, any Lender may assign all or a portion of its Term Loans (or
Incremental Term Loans) to the Parent Borrower or any of its Subsidiaries at a
price below the par value thereof; provided that any such assignment shall be
subject to the following additional conditions: (1) no Default or Event of
Default shall have occurred and be continuing immediately before and after
giving effect to such assignment, (2) on the date of effectiveness of such
purchase and assignment, there shall be no more than $25,000,000 in aggregate
amount of Revolving Loans outstanding (including, for the avoidance of doubt,
the aggregate Dollar Equivalent amount of Foreign Currency Loans) and Swingline
Loans outstanding, (3) no proceeds of Revolving Loans, Swingline Loans or
Letters of Credit shall be used to fund such purchase and assignment, (4) any
such offer to purchase shall be offered to all Term Lenders of a particular
Class on a pro rata basis, with mechanics to be agreed by the Administrative
Agent and the Parent Borrower, (5) any Loans so purchased shall be immediately
cancelled and retired (provided that any non-cash gain in respect of
“cancellation of indebtedness” resulting from the cancellation of any Loans so
purchased shall not increase Consolidated EBITDA), (6) the Parent Borrower shall
provide, as of the date of its offer to purchase and as of the date of the
effectiveness of such purchase and assignment, a customary representation and
warranty that neither it nor any of its affiliates is in possession of any
material non-public information with respect to the Parent Borrower, its
Subsidiaries or their respective securities and (7) the Parent Borrower and the
applicable purchaser shall waive any right to bring any action against the
Administrative Agent in connection with such purchase or the Term Loans so
purchased. For the avoidance of doubt, in no event shall the Parent Borrower or
any of its Subsidiaries be deemed to be a Lender under this Agreement or any of
the other Loan Documents as a result of an assignment made under this clause
(h).


SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Foreign
Currency Agent, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
    
SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this



123


509265-1724-13879091

--------------------------------------------------------------------------------



Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
    
SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Parent Borrower,
any Subsidiary Term Borrower or any Foreign Subsidiary Borrower against any of
and all the obligations of the Parent Borrower, any Subsidiary Term Borrower or
any Foreign Subsidiary Borrower now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.


SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


(b)    Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower and
each Foreign Subsidiary Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against Holdings, the Parent Borrower, any of the Subsidiary Term Borrowers, any
of the Foreign Subsidiary Borrowers or their properties in the courts of any
jurisdiction.


(c)    Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower and
each Foreign Subsidiary Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d)    Each party to this Agreement irrevocably consents to service of process
in the



124


509265-1724-13879091

--------------------------------------------------------------------------------



manner provided for notices in Section 10.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Lender
Affiliates and to its and its Lender Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential pursuant to the terms hereof), (b) to the extent
requested by any regulatory or quasi-regulatory authority, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Parent Borrower,
any Subsidiary Term Borrower, any Foreign Subsidiary Borrower and their
respective obligations, (g) with the consent of the Parent Borrower or (h) to
the extent such Information (i) is publicly available at the time of disclosure
or becomes publicly available other than as a result of a breach of this Section
or (ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Holdings, the Parent
Borrower or any Subsidiary (including the Receivables Subsidiary). For the
purposes of this Section, “Information” means all information received from
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) relating to Holdings, the Parent Borrower or any Subsidiary
(including the Receivables Subsidiary) or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Holdings, the
Parent Borrower or any Subsidiary (including the Receivables Subsidiary);
provided that, in the case of information received from Holdings, the Parent
Borrower or any Subsidiary (including the Receivables Subsidiary) after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the



125


509265-1724-13879091

--------------------------------------------------------------------------------



confidentiality of such Information as such Person would accord to its own
confidential information.


SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 10.14 Judgment Currency. (a)    The obligations hereunder of the Parent
Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers and
under the other Loan Documents to make payments in dollars shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than dollars, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Collateral Agent or a Lender of the full amount of
dollars expressed to be payable to the Administrative Agent, Collateral Agent or
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against the Parent Borrower, any Subsidiary Term
Borrower, any Foreign Subsidiary Borrower or any other Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in dollars, each party hereto agrees,
to the fullest extent that it may effectively do so, that the rate of exchange
used shall be that at which, in accordance with normal banking procedures in the
relevant jurisdiction, the first currency could be purchased with such other
currency, as of the date immediately preceding the day on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).


(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Parent Borrower, each Subsidiary Term Borrower and each Foreign
Subsidiary Borrower, as the case may be, covenants and agrees to pay, or cause
to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of dollars which could have been purchased with
the amount of Judgment Currency stipulated in the judgment or judicial award at
the rate of exchange prevailing on the Judgment Currency Conversion Date.


(c)    For purposes of determining the dollar equivalent of the Judgment
Currency, such amounts shall include any premium and costs payable in connection
with the purchase of dollars.


SECTION 10.15 Obligations Joint and Several. (a) Each Term Borrower agrees that
it shall, jointly with the other Term Borrowers and severally, be liable for all
the Obligations in respect of the Term Loans and Term Loan Commitments (the
“Term Loan Obligations”). Each Term Borrower further agrees that the Term Loan
Obligations of the other Term Borrowers may be extended and renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its agreement hereunder notwithstanding any extension or renewal of
any Term Loan Obligation of



126


509265-1724-13879091

--------------------------------------------------------------------------------



the other Term Borrowers.


(b)    Each Term Borrower waives presentment to, demand of payment from and
protest to the other Term Borrowers of any of the Term Loan Obligations or the
other Term Borrowers of any Term Loan Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The Term
Loan Obligations of a Term Borrower hereunder shall not be affected by (i) the
failure of any Term Lender or the Issuing Bank or the Administrative Agent or
the Collateral Agent to assert any claim or demand or to enforce any right or
remedy against the other Term Borrowers under the provisions of this Agreement
or any of the other Loan Documents or otherwise; (ii) any rescission, waiver,
amendment or modification of any of the terms or provisions of this Agreement,
any of the other Loan Documents or any other agreement; or (iii) the failure of
any Term Lender or the Issuing Bank to exercise any right or remedy against any
other Term Borrower.


(c)    Each Term Borrower further agrees that its agreement hereunder
constitutes a promise of payment when due and not of collection, and waives any
right to require that any resort be had by any Term Lender or the Issuing Bank
to any balance of any deposit account or credit on the books of any Term Lender
or the Issuing Bank in favor of any other Term Borrower or any other person.


(d)    The Term Loan Obligations of each Term Borrower hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Term Loan Obligations of the other Term
Borrowers or otherwise. Without limiting the generality of the foregoing, the
Term Loan Obligations of each Term Borrower hereunder shall not be discharged or
impaired or otherwise affected by the failure of the Administrative Agent, the
Collateral Agent or any Term Lender or the Issuing Bank to assert any claim or
demand or to enforce any remedy under this Agreement or under any other Loan
Document or any other agreement, by any waiver or modification in respect of any
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Term Loan Obligations of the other Term Borrowers or by any
other act or omission which may or might in any manner or to any extent vary the
risk of such Term Borrower or otherwise operate as a discharge of such Term
Borrower as a matter of law or equity.


(e)    (e) Each Term Borrower further agrees that its obligations hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of principal of or interest on any Term Loan
Obligation of the other Term Borrowers is rescinded or must otherwise be
restored by the Administrative Agent, the Collateral Agent or any Term Lender or
the Issuing Bank upon the bankruptcy or reorganization of any of the other Term
Borrowers or otherwise.


(f)    In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent, the Collateral Agent or any Term Lender or the
Issuing Bank may have at law or in equity against any Term Borrower by virtue
hereof, upon the failure of a Term Borrower to pay any Term Loan Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, each other Term Borrower hereby promises to
and will, upon receipt of written demand by the Administrative Agent, forthwith
pay, or cause to be paid, in cash the amount of such unpaid Term Loan
Obligations, and thereupon each Term Lender shall, in a reasonable manner,
assign the amount of the Term Loan Obligations of the other Term Borrowers owed
to it and paid by such Term Borrower pursuant to this Section 10.15 to such Term
Borrower, such assignment to be pro tanto to the extent to which the Term Loan
Obligations in question were discharged by such Term Borrower or make such
disposition thereof as such Term Borrower shall direct (all without recourse to
any Term Lender and without any representation or warranty by any Term Lender).



127


509265-1724-13879091

--------------------------------------------------------------------------------





(g)    Notwithstanding any other provision herein, the Parent Borrower shall be
entitled, at any time and in its sole discretion, to designate any Term Borrower
(including itself) to replace any other Term Borrower as a borrower hereunder
with respect to any outstanding Term Loans.


SECTION 10.16  USA PATRIOT Act. Each Lender hereby notifies Holdings and the
Parent Borrower that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”),
it is required, or will be required in the future, to obtain, verify and record
information that identifies Holdings, the Parent Borrower and the other Loan
Parties, which information includes the name and address of Holdings, the Parent
Borrower and the other Loan Parties and other information that will allow such
Lender to identify Holdings, the Parent Borrower and the other Loan Parties in
accordance with the PATRIOT Act.


SECTION 10.17  No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Parent Borrower, the Foreign
Subsidiary Borrowers and the Subsidiary Term Borrowers, their stockholders
and/or their affiliates. Each of the Parent Borrower, the Foreign Subsidiary
Borrowers and the Subsidiary Term Borrowers agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such borrower, its stockholders or its affiliates, on the other. Each
of the Parent Borrower, the Foreign Subsidiary Borrowers and the Subsidiary Term
Borrowers acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
there under) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the applicable borrower, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender has assumed an
advisory or fiduciary responsibility in favor of any of the Parent Borrower, the
Foreign Subsidiary Borrowers or the Subsidiary Term Borrowers, their
stockholders or their affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any borrower, its stockholders or its
Affiliates on other matters) or any other obligation to any of the Parent
Borrower, the Foreign Subsidiary Borrowers or the Subsidiary Term Borrowers
except the obligations expressly set forth in the Loan Documents and (y) each
Lender is acting solely as principal and not as the agent or fiduciary of any of
the Parent Borrower, the Foreign Subsidiary Borrowers or the Subsidiary Term
Borrowers, their respective management, stockholders, creditors or any other
Person. Each of the Parent Borrower, Foreign Subsidiary Borrowers and Subsidiary
Term Borrowers acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each of the Parent Borrower,
Foreign Subsidiary Borrowers and Subsidiary Term Borrowers agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such borrower, in connection
with such transaction or the process leading thereto.
 
SECTION 10.18  Parallel Debt.


(a)    Parallel Debt U.S. Obligations.


(i)    For the purpose of any Foreign Security Document governed by Dutch law,
each of the Parent Borrower and any Subsidiary Term Borrower hereby irrevocably
and unconditionally undertake to pay as a separate and independent obligation to
the Collateral Agent amounts equal to the aggregate amount from time to time
payable (verschuldigd) to any of the



128


509265-1724-13879091

--------------------------------------------------------------------------------



Secured Parties under or pursuant to its U.S. Obligations (such payment
undertaking to the Collateral Agent hereinafter referred to as the “Parallel
Debt U.S. Obligations”). The Parallel Debt U.S. Obligations will be payable in
the currency or currencies of the relevant U.S. Obligations.


(ii)    The Parallel Debt U.S. Obligations will become due and payable
(opeisbaar) immediately upon the Collateral Agent’s first demand, which may be
made at any time, as and when one or more of the U.S. Obligations becomes due
and payable.


(iii)    Each of the parties to this Agreement hereby acknowledges that (A) the
Parallel Debt U.S. Obligations constitute undertakings, obligations and
liabilities of the Parent Borrower and any Subsidiary Term Borrower to the
Collateral Agent that are transferable, separate and independent from, and
without prejudice to, the corresponding U.S. Obligations and (B) the Parallel
Debt U.S. Obligations represent the Collateral Agent’s own separate claim to
receive payment of the Parallel Debt U.S. Obligations from the Parent Borrower
and each Subsidiary Term Borrower, it being understood that the amount that is
or may become due and payable by the Parent Borrower and the Subsidiary Term
Borrowers under or pursuant to the Parallel Debt U.S. Obligations from time to
time shall never exceed the aggregate amount that is payable under the U.S.
Obligations from time to time.


(iv)    For the avoidance of doubt, each of the parties to this Agreement
confirms that the claims of the Collateral Agent against the Parent Borrower and
each Subsidiary Term Borrower in respect of the Parallel Debt U.S. Obligations
and the claims of any one or more of the Secured Parties against the Parent
Borrower and each Subsidiary Term Borrower under or pursuant to the U.S.
Obligations payable to such Secured Parties do not constitute common property
(een gemeenschap) within the meaning of Section 3:166 of the Dutch Civil Code
(“DCC”) and that the provisions relating to such common property shall not
apply. If, however, it would be held that such claims of the Collateral Agent
and such claims of any one or more of the Secured Parties do constitute such
common property and such provisions do apply, the parties to this Agreement
agree that this Agreement shall constitute an administration agreement
(beheersregeling) within the meaning of Section 3:168 of the DCC.


(v)    For the avoidance of doubt, the parties hereto confirm that this
Agreement is not to be construed as an agreement as referred to in Section 6:16
of the DCC and that Section 6:16 of the DCC shall not apply.


(vi)    To the extent the Collateral Agent irrevocably (onaantastbaar) receives
any amount in payment of the Parallel Debt U.S. Obligations, the Collateral
Agent shall distribute such amount among the Secured Parties in accordance with
Section 2.18 and upon irrevocable (onaantastbaar) receipt of such amount, the
U.S. Obligations shall be reduced by an amount equal to such amount in the
manner as if such amount were received as a payment of the U.S. Obligations on
the date of receipt by the Collateral Agent of such amount.


(vii)    To the extent the Collateral Agent or Administrative Agent irrevocably
(onaantastbaar) receives any amount in payment of the U.S. Obligations, the
Collateral Agent shall distribute such amount among the Secured Parties in
accordance with Section 2.18 and upon irrevocable (onaantastbaar) receipt of
such amount, the Parallel Debt U.S. Obligations shall be reduced by an amount
equal to such amount in the manner as if such amount were received as a payment
of the Parallel Debt U.S. Obligations on the date of receipt by the Secured
Party of such



129


509265-1724-13879091

--------------------------------------------------------------------------------



amount.


(viii)    For the purpose of any Foreign Security Document governed by Dutch
law, the Collateral Agent acts in its own name and on behalf of itself but for
the benefit of the Secured Parties and any security right granted to the
Collateral Agent to secure the Parallel Debt U.S. Obligations is granted to the
Collateral Agent in its capacity of sole creditor of the Parallel Debt U.S.
Obligations.


(b)    Parallel Debt Foreign Obligations.


(i)    For the purpose of any Foreign Security Document governed by Dutch law,
each Foreign Subsidiary Borrower hereby irrevocably and unconditionally
undertakes to pay as a separate and independent obligation to the Collateral
Agent amounts equal to the aggregate amount payable (verschuldigd) to any of the
Secured Parties under or pursuant to its Foreign Obligations (these payment
undertakings to the Collateral Agent hereinafter collectively referred to as the
“Parallel Debt Foreign Obligations”). The Parallel Debt Foreign Obligations will
be payable in the currency or currencies of the relevant Foreign Obligations.


(ii)    The Parallel Debt Foreign Obligations will become due and payable
(opeisbaar) immediately upon the Collateral Agent’s first demand, which may be
made at any time, as and when one or more of the Foreign Obligations becomes due
and payable.


(iii)    Each of the parties to this Agreement hereby acknowledges that (A) the
Parallel Debt Foreign Obligations constitute undertakings, obligations and
liabilities of the Foreign Subsidiary Borrowers to the Collateral Agent which
are transferable, separate and independent from, and without prejudice to, the
corresponding Foreign Obligations and (B) the Parallel Debt Foreign Obligations
represent the Collateral Agent’s own separate claims to receive payment of the
Parallel Debt Foreign Obligations from the Foreign Subsidiary Borrowers, it
being understood that the amounts which may become due and payable by the
Foreign Subsidiary Borrowers under or pursuant to the Parallel Debt Foreign
Obligations from time to time shall never exceed the aggregate amount which is
payable under the Foreign Obligations from time to time.


(iv)    For the avoidance of doubt, each of the parties to this Agreement
confirms that the claims of the Collateral Agent against each of the Foreign
Subsidiary Borrowers in respect of the Parallel Debt Foreign Obligations and the
claims of any or more of the Secured Parties against the Foreign Subsidiary
Borrowers under or pursuant to the Foreign Obligations payable to such Secured
Parties do not constitute common property (een gemeenschap) within the meaning
of Section 3:166 of the DCC and that the provisions relating to such common
property shall not apply. If, however, it shall be held that such claims of the
Collateral Agent and such claims of any one or more of the Secured Parties do
constitute such common property and such provisions do apply, the parties to
this Agreement agree that this Agreement shall constitute the administration
agreement (beheersregeling) within the meaning of Section 3:168 of the DCC.


(v)    For the avoidance of doubt, the parties hereto confirm that this
Agreement is not to be construed as an agreement as referred to in Section 6:16
of the DCC and that Section 6:16 of the DCC shall not apply.


(vi)    To the extent the Collateral Agent irrevocably (onaantastbaar) receives



130


509265-1724-13879091

--------------------------------------------------------------------------------



any amount in payment of the Parallel Debt Foreign Obligations, the Collateral
Agent shall distribute such amount among the Secured Parties in accordance with
Section 2.18 and upon irrevocable (onaantastbaar) receipt of such amount, the
Foreign Obligations shall be reduced by an amount equal to such amount in the
manner as if such amount were received as a payment of the Foreign Obligations
on the date of receipt by the Collateral Agent of such amount.    


(vii)    To the extent the Collateral Agent or Administrative Agent irrevocably
(onaantastbaar) receives any amount in payment of the Foreign Obligations, the
Collateral Agent shall distribute such amount among the Secured Parties in
accordance with Section 2.18 and upon irrevocable (onaantastbaar) receipt of
such amount, the Parallel Debt Foreign Obligations shall be reduced by an amount
equal to such amount in the manner as if such amount were received as a payment
of the Parallel Debt Foreign Obligations on the date of receipt by the Secured
Party of such amount.


(viii)    For the purpose of any Foreign Security Document governed by Dutch
law, the Collateral Agent acts in its own name and on behalf of itself but for
the benefit of the Secured Parties and any security right granted to the
Collateral Agent to secure the Parallel Debt Foreign Obligations is granted to
the Collateral Agent in its capacity of sole creditor of the Parallel Debt
Foreign Obligations.



131


509265-1724-13879091

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


TRIMAS CORPORATION,


By: _____________________________
Name:
Title:




TRIMAS COMPANY LLC,




By: ____________________________
Name:
Title:







[Signature Page to Credit Agreement]


509265-1724-13879091

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,




By: _____________________________
Name: Krys Szremski
Title: Vice President













[Signature Page to Credit Agreement]


509265-1724-13879091

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE CREDIT AGREEMENT




Name of Lender,




By: _____________________________
Name:
Title:




For any Lender requiring a second signature line:




By: _____________________________
Name:
Title:








 



[Signature Page to Credit Agreement]


509265-1724-13879091

--------------------------------------------------------------------------------



EXHIBIT B
SCHEDULE 1.01(c)


MANDATORY COSTS




1.
Mandatory Cost is an addition to the interest rate to compensate Lenders for the
cost of compliance with (a) the requirements of the Bank of England and/or the
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

in relation to a Loan in Pounds Sterling:
AB+C(B - D) +E×0.01
percent per annum
100- (A + C)

in relation to a Loan in any currency other than Pounds Sterling:
E × 0.01
percent per annum
300

Where:
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

B
is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.




B - 1


509265-1724-14872-13879205

--------------------------------------------------------------------------------



C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the most recent rate of
charge supplied by the Reference Bank to the Administrative Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement;

(c)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e)
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union;

(f)
“Reference Bank” means the principal London offices of JPMorgan Chase Bank,
N.A.;

(g)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

(h)
“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Loan Documents.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

7.
If requested by the Administrative Agent, the Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by the Reference Bank to the
Financial Services Authority pursuant to the Fees




B - 2


509265-1724-14872-13879205

--------------------------------------------------------------------------------



Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by the Reference Bank as being the
average of the Fee Tariffs applicable to the Reference Bank for that financial
year) and expressed in pounds per £1,000,000 of the Tariff Base of the Reference
Bank.
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a)
the jurisdiction of its Facility Office; and

(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of the Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10.
The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or the Reference Bank pursuant to paragraphs 3, 7 and 8
above is true and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and the
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.








B - 3


509265-1724-14872-13879205

--------------------------------------------------------------------------------



EXHIBIT C
SCHEDULE 1.01(c)


ADMINISTRATIVE SCHEDULE
FOREIGN CURRENCY LOANS




GENERAL


Foreign Currency Agent’s office for notices/borrowings/payment:


Loan and Agency Group
J. P. Morgan Europe Limited
25 Bank Street, Canary Wharf, London E14 5JP
Tel No: +44 20 7777 2940
Fax No: +44 20 7777 2360
e-mail: loan_and_agency_london@jpmchase.com




AUSTRALIAN DOLLARS


Lenders:
Lenders
Applicable Office for Notices/Payment
JPMorgan Chase Bank, N.A.
Notices: To Foreign Currency Agent at address above
Payment:
TO: WESTPAC, SYDNEY (WPACAU2F)
FAVOUR: J.P. MORGAN EUROPE LIMITED (CHASGB22)
A/C No.: MAH0001978



Borrowings:


Funding must be made to the Foreign Currency Agent on the Borrowing Date prior
to:
12 Noon Sydney time


Borrower’s account for Borrowings: the Designated Account (as defined below)


Payments/Prepayments:


Notice of prepayment must be received by:
11 a.m. Local Time 3 Business Days prior to proposed prepayment date


Minimum amount of each prepayment:
Foreign Currency Equivalent (as defined below) of $1,000,000 (rounded up for the
currency amount)


Payments must be made to the Foreign Currency Agent prior to:
12 Noon Sydney time



C - 1


509265-1724-14872-13879205

--------------------------------------------------------------------------------





CURRENCY OF THE UNITED KINGDOM


Lenders:
Lenders
Applicable Office for Notices/Payment
JPMorgan Chase Bank, N.A.
Notices: To Foreign Currency Agent at address above
Payment:
TO: J.P. MORGAN EUROPE LIMITED (CHASGB22)
A/C NO.: 03043504
SORT CODE: 40-52-06
IBAN: GB82CHAS60924203043504



Borrowings:


Funding must be made to the Foreign Currency Agent on the Borrowing Date prior
to:
12 Noon Local Time


Borrower’s account for Borrowings: the Designated Account


Payments/Prepayments:


Notice of prepayment must be received by:
11 a.m. Local Time 3 Business Days prior to proposed prepayment date


Minimum amount of each prepayment:
Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)


Payments must be made to the Foreign Currency Agent prior to:
12 Noon Local Time





C - 2


509265-1724-14872-13879205

--------------------------------------------------------------------------------





EURO


Lenders:


Lenders
Applicable Office for Notices/Payment
JPMorgan Chase Bank, N.A.
Notices: To Foreign Currency Agent at address above
Payment:
TO: J.P. MORGAN AG, FRANKFURT (CHASDEFX)
FAVOUR: J.P. MORGAN EUROPE LIMITED (CHASGB22)
A/C NO.: DE93501108006001600037



Borrowings:


Funding must be made to the Foreign Currency Agent on the Borrowing Date prior
to:
12 Noon Local Time
Borrower’s account for Borrowings: the Designated Account


Payments/Prepayments:


Notice of prepayment must be received by:
11 a.m. Local Time 3 Business Days prior to proposed prepayment date


Minimum amount of each prepayment:
Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)


Payments must be made to the Foreign Currency Agent prior to:
12 Noon Local Time


For purposes of this Schedule:
“Designated Account” means, with respect to any Foreign Currency Loan, an
account designated by the Borrower from time to time by written notice to the
Foreign Currency Agent for the deposit of proceeds of such Foreign Currency
Loan.
“Foreign Currency Equivalent“ means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.







C - 3


509265-1724-14872-13879205

--------------------------------------------------------------------------------



EXHIBIT D
SCHEDULE 1.01(e)






FOREIGN CURRENCY LENDERS


Set forth below are the Revolving Lenders that, as of the Closing Date, are
Foreign Currency Lenders with respect to Pounds Sterling, the Euro and
Australian Dollars.
Revolving Lender
JPMorgan Chase Bank, N.A.
Bank of America, N.A.
KeyBank National Association
RBS Citizens, N.A.
Wells Fargo Bank, N.A.
Compass Bank
PNC Bank, National Association
U.S. Bank National Association
Comerica Bank
Goldman Sachs Bank USA
The Huntington National Bank
Branch Banking and Trust Company
The Northern Trust Company















D - 1


509265-1724-14872-13879205

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ACKNOWLEDGEMENT AND CONFIRMATION
1.Reference is made to the First Amendment, dated as of April 12, 2013 (the
“First Amendment”), which amends the CREDIT AGREEMENT, dated as of June 21,
2011, (as amended, supplemented or otherwise modified prior to giving effect to
the First Amendment (including as amended and restated as of October 11, 2012),
the “Credit Agreement”), among TRIMAS CORPORATION (“Holdings”), TRIMAS COMPANY
LLC, (the “Parent Borrower”), the subsidiary borrowers from time to time parties
thereto, the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”), and the other agents party
thereto.
2.The Credit Agreement is being amended pursuant to the First Amendment in the
manner reflected in the form attached as Exhibit A to the First Amendment (the
“Amended Credit Agreement”). Each of the parties hereto hereby agrees, with
respect to each Loan Document to which it is a party:
(a)
all of its obligations, liabilities and indebtedness under such Loan Document
shall remain in full force and effect on a continuous basis regardless of the
effectiveness of the First Amendment; and

(b)
all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the First Amendment, as
collateral security for its obligations, liabilities and indebtedness under the
Amended Credit Agreement and under its guarantees in the Loan Documents.

3.THIS ACKNOWLEDGEMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ACKNOWLEDGEMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
4.This Acknowledgement and Confirmation may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single document. Delivery of an executed counterpart of a signature page of this
Acknowledgement and Confirmation by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Acknowledgement and Confirmation.







E - 1


509265-1724-14872-13879205